
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.9

 


SECOND AMENDED AND RESTATED LOAN AGREEMENT
(Reconstruction of and Addition of Slots Facilities at Gulfstream Park, Florida)


 

July 26, 2006

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
  ARTICLE 1
ARTICLE DEFINITIONS

   
1.1   Definitions   4 1.2   Time   23 1.3   Calculation of Interest and Fees  
24 1.4   Currency   24 1.5   Governing Law   24 1.6   Inconsistencies   24 1.7  
Non-Business Days   24 1.8   Late Payments   24 1.9   Accounting Terms   24 1.10
  Interpretation Not Affected by Headings, Etc.   25 1.11   Rules of
Construction   25 1.12   Severability   25 1.13   References to Remington Loan
Agreement   26 1.14   Schedules   26  
  ARTICLE 2
THE LOAN

   
2.1   Loan Amount   26 2.2   Advances   26 2.3   Holdbacks   27 2.4   Holdback
Advances   28 2.5   Advance Payments   30 2.6   Evidences of Advances   30 2.7  
Term   30 2.8   Cost Consultant   30  
  ARTICLE 3
PAYMENTS AND INTEREST

   
3.1   Repayment   31 3.2   Limitation on Prepayment   32 3.3   Gulfstream Loan
Consent and Waiver Agreement   32 3.4   Prepayment   32 3.5   Interest   33 3.6
  Unwinding Costs   34 3.7   Application of Expropriation Proceeds   34 3.8  
Interest on Fees and Other Charges   34 3.9   Gulfstream Excess Cash Flow Sweep
  35 3.10   Costs, Expenses, Etc.   35 3.11   Maximum Interest Rate   36 3.12  
Payments Free of Withholding Taxes   37 3.13   Concurrent Exercise of Prepayment
Rights   37

i

--------------------------------------------------------------------------------



 
  ARTICLE 4
ADVANCES UNDER THE LOAN

   
4.1   Tranche 1 First Advance   38 4.2   Tranche 2 — First Advance   43 4.3  
Subsequent Advances   46  
  ARTICLE 5
SECURITY FOR LOAN

   
5.1   General   52 5.2   Right to Substitute Security for the Aventura Property
  57 5.3   Development of the Mixed-Use Property   58 5.4   Additional Slots
Financing   58  
  ARTICLE 6
REPRESENTATIONS AND WARRANTIES

   
6.1   Borrower's and Guarantors' Representations and Warranties   59 6.2  
Survival of Borrower's and Guarantors' Representations   72 6.3   Lender's
Representations and Warranties   72  
  ARTICLE 7
AFFIRMATIVE COVENANTS

   
7.1   Covenants   72  
  ARTICLE 8
NEGATIVE COVENANTS

   
8.1   Negative Covenants   84  
  ARTICLE 9
EVENTS OF DEFAULT; ACCELERATION OF INDEBTEDNESS

   
9.1   Events of Default   91 9.2   Acceleration; Remedies   95 9.3   Waiver of
Certain Rights   96  
  ARTICLE 10
MISCELLANEOUS

   
10.1   Reliance and Non-Merger   97 10.2   Confidentiality   97 10.3   No
Set-Off   97 10.4   Employment of Experts   97 10.5   Reliance by Lender   98
10.6   Notices   98 10.7   Further Assurances   100

ii

--------------------------------------------------------------------------------



10.8   Assignment   100 10.9   Disclosure of Information to Potential Permitted
Lender Assignees   101 10.10   Right to Cure   101 10.11   Forbearance by the
Lender Not a Waiver   101 10.12   Waiver of Statute of Limitations and Other
Defenses   101 10.13   Relationship and Indemnity   102 10.14   Time of Essence
  102 10.15   Service of Process/Venue   102 10.16   Jury Trial Waiver   103
10.17   Final Agreement/Modification   103 10.18   Continuing Agreement   103
10.19   No Third Party Beneficiaries   103 10.20   Appointment of Administrative
Agent   104 10.21   No Brokers   104 10.22   Execution in Counterparts   104
10.23   Contribution by Guarantors with Respect to Indebtedness   104 10.24  
Successors and Assigns Bound; Joint and Several Liability and Agents   105 10.25
  Loss of Gulfstream Note   105 10.26   Confirmation of Guarantees and Security
  105 10.27   Acknowledgment   106 10.28   Certain Provisions Relating to The
Meadows Guarantors   107 10.29   Operation of Agreement Relating to the
Remington Guarantor   107

iii

--------------------------------------------------------------------------------



Exhibit 10.9


SECOND AMENDED AND RESTATED LOAN AGREEMENT


        THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT made as of the 26th day
of July, 2006.

BETWEEN:    
 
 
GULFSTREAM PARK RACING ASSOCIATION, INC.,     a corporation incorporated under
the laws of the State of Florida
 
 
(hereinafter called the "Borrower"),
 
 
OF THE FIRST PART,
 
 
 — and —
 
 
MID ISLANDI SF.,     a partnership formed under the laws of Iceland, acting
through its Zug branch
 
 
(hereinafter called the "Lender"),
 
 
OF THE SECOND PART,
 
 
 — and —
 
 
MEC PENNSYLVANIA RACING, INC.,     a corporation incorporated under the laws of
the Commonwealth of Pennsylvania
 
 
(hereinafter called "MEC Pennsylvania" or "The Meadows Owner"),
 
 
OF THE THIRD PART,
 
 
 — and —
 
 
WASHINGTON TROTTING ASSOCIATION, INC.,     a corporation incorporated under the
laws of the State of Delaware
 
 
(hereinafter called "Washington Trotting"),
 
 
OF THE FOURTH PART,

 
 

--------------------------------------------------------------------------------



     — and —
 
 
MOUNTAIN LAUREL RACING, INC.,     a corporation incorporated under the laws of
the State of Delaware
 
 
(hereinafter called "Mountain Laurel"),
 
 
OF THE FIFTH PART,
 
 
REMINGTON PARK, INC.,     a corporation incorporated under the laws of the State
of Oklahoma
 
 
(hereinafter called the "Remington Guarantor"),
 
 
OF THE SIXTH PART,
 
 
 — and —
 
 
GPRA THOROUGHBRED TRAINING CENTER, INC.,     a corporation incorporated under
the laws of the State of Delaware
 
 
(hereinafter called the "Palm Meadows Guarantor").
 
 
OF THE SEVENTH PART
 
 
 — and —
 
 
MAGNA ENTERTAINMENT CORP..,     a corporation incorporated under the laws of the
State of Delaware
 
 
(hereinafter called "MEC").
 
 
OF THE EIGHTH PART

        WITNESSES THAT:

        WHEREAS pursuant to a construction loan agreement made as of December 9,
2004 (the "Original Gulfstream Loan Agreement") between: (i) the Borrower, as
borrower; (ii) the Lender, as lender; and (iii) MEC Pennsylvania, Washington
Trotting, and Mountain Laurel, each as a guarantor; the Lender agreed to make
the Loan available to the Borrower to finance, inter alia, Construction Costs
relating to the Gulfstream Park Race Track clubhouse/grandstand facility and
backstretch and related site works in Broward County and Miami-Dade County,
Florida, all as more particularly set forth in the Original Gulfstream
Loan Agreement;

2

--------------------------------------------------------------------------------



        AND WHEREAS pursuant to an amendment and restatement of the Original
Gulfstream Loan Agreement made as of July 22, 2005 (the "Original Amended and
Restated Gulfstream Loan Agreement") between: (i) the parties to the Original
Gulfstream Loan Agreement; and (ii) the Remington Guarantor and the Palm Meadows
Guarantor, as additional guarantors (the parties to the Original Amended and
Restated Gulfstream Loan Agreement other than the Borrower and the Lender
hereinafter collectively referred to as the "Guarantors"); the terms and
conditions of the Original Gulfstream Loan Agreement were amended to include,
inter alia, the Remington Guarantee and Indemnity, the Palm Meadows Guarantee
and Indemnity and the MEC Guarantee and Indemnity, all as more particularly set
forth in the Original Amended and Restated Gulfstream Loan Agreement;

        AND WHEREAS pursuant to a consent and waiver agreement made as of
October 14, 2005 (the "Gulfstream Loan Consent and Waiver Agreement"), the
parties thereto confirmed the terms and conditions upon which the Lender was
prepared to: (i) provide such consents and waivers as were required to permit
the entering into and performance of the Second Amendment Documents (as defined
therein) by the Borrower; (ii) provide such consents and waivers as were
required to permit the sale of the Meadows Property by MEC Pennsylvania; and
(iii) make a Subsequent Advance under the Original Amended and Restated
Gulfstream Loan Agreement (the Original Amended and Restated Gulfstream Loan
Agreement, as amended by the Gulfstream Loan Consent and Waiver Agreement, being
referred to herein as the "Amended and Restated Gulfstream Loan Agreement");

        AND WHEREAS the parties have agreed to enter into this Agreement to
confirm the terms and conditions upon which the Lender is prepared to loan to
the Borrower an additional $25,750,000 by way of a second tranche of the Loan,
for the purposes of funding the Borrower's Slots Facilities Costs;

        AND WHEREAS as of the date hereof, Tranche 1 (as defined herein) is
fully drawn down and there is $128,318,946.76 outstanding (including Costs and
capitalized interest);

        AND WHEREAS the parties hereto have agreed to amend and restate the
Original Amended and Restated Gulfstream Loan Agreement in order to give effect
to the matters referred to in the preceding recital on the terms and conditions
of this Agreement;

        AND WHEREAS the parties hereto agree that, notwithstanding such
amendment and restatement of the Original Amended and Restated Gulfstream Loan
Agreement, the Gulfstream Loan Consent and Waiver Agreement shall continue to be
in full force and effect in accordance with its terms;

        NOW THEREFOR THIS AGREEMENT WITNESSES that, in consideration of the
covenants and agreements herein contained, and in reliance on the individual
creditworthiness of the Borrower and each of the Guarantors based on the
representations, warranties and covenants of the Borrower and each of the
Guarantors contained herein, the parties hereto agree as follows:

3

--------------------------------------------------------------------------------




ARTICLE 1

ARTICLE DEFINITIONS


         1.1    Definitions    

        As used herein, unless otherwise herein expressly provided, the
following capitalized terms shall have the respective meanings set forth below:

        "Additional Guarantors" means, collectively, the Remington Guarantor and
the Palm Meadows Guarantor;

        "Additional Security" has the meaning ascribed thereto in Section 5.1;

        "Additional Slots Facilities Financing" has the meaning ascribed thereto
in Section 5.4;

        "Additional Slots Facilities Financing Terms" has the meaning ascribed
thereto in Section 5.4;

        "Additional Slots Facilities Initiative" has the meaning ascribed
thereto in Section 5.4;

        "Administrative Agent" has the meaning ascribed thereto in
Section 10.20;

        "Advance" means the First Advance and any Subsequent Advances (including
a Holdback Advance);

        "Affiliate" shall mean, with respect to any Person, each Person that
controls, is controlled by or is under common control with such Person or any
Affiliate of such Person; provided, however, that in no case shall any
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower
or any Guarantor for purposes of this Agreement. For the purpose of this
definition, "control" of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract
or otherwise;

        "Agreement" has the meaning ascribed thereto in Section 1.10;.

        "Allocable Amount" has the meaning ascribed thereto in Section 10.23;

        "Applicable Legal Requirement" means any Governmental Rule which could
be reasonably expected to be generally followed by any Person with operations
comparable to those which are or have been conducted by any of the Borrower
and/or any of the Guarantors, as applicable, or to any of the operations now or
previously conducted at any of the Properties and/or The Meadows Property,
as applicable;

        "Approvals and Consents" means, collectively, the Gulfstream Loan OHRC
Approval, the Remington Loan OHRC Approval, the Gulfstream Loan Zoo Consent and
the Remington Loan Zoo Consent;

4

--------------------------------------------------------------------------------



        "Architect" means BRPH Company — Engineers, Inc., or such other Person
acceptable to the Lender, acting reasonably, who is engaged in architectural
work and who is a member or licensee in good standing of the Florida Association
of the American Institute of Architects or any successor thereto;

        "Aventura Lands" means the lands of approximately 39.2 acres, in the
City of Aventura, Miami-Dade County, Florida, legally described on Schedule A;

        "Aventura Property" means the Aventura Lands, and all improvements now
or hereafter located on the Aventura Lands, together with all tangible and
intangible property of the Borrower now or hereafter owned or leased by the
Borrower in connection with the Aventura Lands or the improvements now or
hereafter thereon;

        "Aventura Property Purchase and Sale Agreement" means the agreement of
purchase and sale between the Borrower, as vendor, and the City of Aventura, as
purchaser, in respect of six acres of the Aventura Property;

        "Bankruptcy Code" has the meaning ascribed thereto in Section 9.1(e);

        "Base Rate" means, for any day, the annual rate of interest equal to the
greater of (i) the rate which the Bank of Montreal establishes at its principal
office in Toronto, Ontario as the reference rate of interest in order to
determine interest rates it will charge on such day for commercial loans in
U.S. dollars made to its customers in Canada and which it refers to as its "Base
Rate", and (ii) the Federal Funds Effective Rate on such day plus 1% per annum,
such rate to be adjusted automatically and without the necessity of any notice
to the Borrower upon each change to such rate;

        "Borrower" means Gulfstream Park Racing Association, Inc. and its
successors and permitted assigns;

        "Borrower Incorporation Documents" has the meaning ascribed thereto in
Section 6.1(f);

        "Borrower's and Guarantors' Counsel" means Osler, Hoskin & Harcourt LLP,
or such other firm or firms of solicitors or counsel as are appointed by the
Borrower and the Guarantors from time to time and notice of which is provided to
the Lender;

        "Borrower's and Guarantors' Florida Agent" means the Miami office of
Akerman Senterfitt, or such other firm or firms of solicitors or agents in the
State of Florida as are appointed by the Borrower and Guarantors from time to
time and notice of which is provided to the Lender;

        "Borrower's and Guarantor's Oklahoma Counsel" means the Oklahoma City
office of Crowe & Dunlevy, A Professional Corporation, or such other firm or
firms of solicitors or agents in the State of Oklahoma as are appointed by the
Borrower and Guarantors from time to time and notice of which is provided to
the Lender;

5

--------------------------------------------------------------------------------



        "Borrower's and Guarantors' Pennsylvania Agent" means the Pittsburgh
office of Eckert Seamans Cherin & Mellott, LLC, or such other firm or firms of
solicitors or agents in the Commonwealth of Pennsylvania as are appointed by the
Borrower and Guarantors from time to time and notice of which is provided to
the Lender;

        "Business Day" means a day other than a Saturday, Sunday or other day on
which commercial banks are authorized or obligated to close under the laws of
the United States of America or the State of Florida;

        "Capital Expenditures" means, for any Person during any period, the
aggregate amount of all expenditures of such Person for fixed or capital assets
made during such period which, in accordance with GAAP, are classified as
capital expenditures;

        "Capitalized Interest Tranche" has the meaning ascribed thereto in the
Remington Loan Agreement;

        "Capital Lease Obligations" means the obligations of the Borrower to pay
rent or other amounts under a lease of (or other agreement conveying the right
to use) real or personal property, which obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP and, for purposes of this Agreement, the amount of such
obligations shall in each case be the capitalized amount thereof, determined in
accordance with GAAP;

        "Cash Equivalents" means short-term issued guaranteed deposits or
certificates of deposit with recognized financial institutions, bonds or similar
obligations carrying the full faith and credit of the United States of America
or any state thereof or any agency or instrumentality of any of the foregoing
unconditionally backed by such credit and other similar investments acceptable
to the Lender in its sole discretion;

        "Closing Date" means July 26, 2006;

        "Collateral" shall mean, collectively, all of the undertaking, property
and assets of the Borrower, the Guarantors and MEC subject to the Encumbrances,
or intended to be subject to the Encumbrances, created by the Security;

        "Combined" means, in relation to any financial results or financial
statements of the Borrower, the Remington Guarantor and the Palm Meadows
Guarantor, the combined financial results or financial statements of the
Borrower, the Remington Guarantor and the Palm Meadows Guarantor, calculated and
prepared in accordance with GAAP;

        "Compliance Certificate" has the meaning attributed thereto in
Section 7.1(d)(i)(B);

        "Construction Contracts" means all contracts entered into by the
Borrower or its agents with Persons for the supply by such Persons of
construction services or materials for the Reconstruction or any part thereof or
services or materials related thereto, including, without limitation, the Suitt
Stipulated Lump Sum Contract and the Ranger Construction Stipulated Lump
Sum Contract;

6

--------------------------------------------------------------------------------



        "Construction Costs" means all costs and expenses properly paid or due
for the development, design, and construction of the Gulfstream Facilities or
any part thereof as part of the Reconstruction and the financing of same
(but excluding all costs and expenses relating to the development, design and
construction of the racing surfaces and excluding the Gulfstream FF&E),
including, without limiting the generality of the foregoing:

(i)payments made to general contractors, trade contractors and/or subcontractors
and material suppliers pursuant to contracts relating directly to the
construction and lease-up of the Reconstruction;

(ii)on-site costs incurred by or on behalf of the Borrower, including the cost
of full-time on-site employees;

(iii)reasonable professional and consulting fees and expenses such as
architectural, engineering, leasing, surveying, design, legal and accounting
fees and expenses;

(iv)costs of building permits, water and sewer connection or usage fees,
municipal levies, hydro fees and other similar expenses, temporary utilities,
traffic signalization and landscaping;

(v)all expenses relating to construction insurance, necessary surety and other
performance bonds;

(vi)underwriting and financing fees, including letters of credit, standby fees,
commitment fees, hedging fees and other finance placement costs; and

(vii)interest at the rate applicable from time to time on the principal amount
outstanding hereunder for the payment of those items listed in clauses (i)
through (vi) of this definition to the end of the previous month;

        "Cost Consultant" has the meaning ascribed thereto in Section 2.8;

        "Cost Retainer" has the meaning ascribed thereto in Section 3.10;

        "Costs" has the meaning ascribed thereto in Section 3.10;

        "Disclosure Schedule" means the disclosure schedule prepared and
executed by the Borrower as of July 26, 2006;

        "EBITDA" means the earnings of a Person for any period before interest,
taxes, depreciation and amortization for such Person, in each case, determined
on a consolidated basis;

        "Employee Benefit Plan" shall mean any employee benefit plan within the
meaning of section 3(3) of ERISA maintained or contributed to by the Borrower or
any Guarantor or any ERISA Affiliate, other than a Multiemployer Plan;

7

--------------------------------------------------------------------------------



        "Encumbrance" means any mortgage, lien (statutory or otherwise), pledge,
assignment by way of security, charge, preference, priority, security interest,
lease intended as security, title retention agreement, statutory right reserved
in any Governmental Authority, registered lease of real property, hypothecation,
deposit arrangement or other security arrangement of any kind;

        "Environment" means soil, land, surface and subsurface strata, surface
waters, groundwaters, drinking water supply, stream sediments, ambient air
(including air in buildings, natural or man-made structures), all layers of the
atmosphere, all inorganic and organic matter and living organisms (including
humans), all natural resources and the interacting natural systems that include
the foregoing listed components;

        "Environmental Consent" means any consent, approval, permit, licence,
Order, filing, authorization, exemption, registration, ratification, permission,
waiver, reporting or notice requirement and any other related agreement or
communications whatsoever issued, granted or given or otherwise made available
by or under the authority of any Governmental Authority regarding environmental
matters or under any Environmental Law;

        "Environmental Damages" means all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), fines, charges, costs and
expenses, including costs of investigation, remediation, defense, settlement and
reasonable attorneys' fees and expenses and reasonable consultants' fees, that
(i) are incurred at any time as a result of the existence of any Hazardous
Materials at, on, upon, about or beneath any of the Properties and/or The
Meadows Property or migrating or threatening to migrate to or from any of the
Properties or the Meadows Properties, or (ii) arise from any investigation,
Proceeding or remediation of any of the Properties or the Meadows Properties
(or any adjacent property to which any such Hazardous Materials may have
migrated) in connection with any allegation that any Person directly or
indirectly disposed of Hazardous Materials therein, thereon or thereunder or in
any manner whatsoever in violation of Environmental Laws;

        "Environmental Disclosure" means the text of the Environmental Reports,
in each case, including the attachments thereto but excluding the underlying
documents referred to in the Environmental Reports;

        "Environmental Laws" means any Applicable Legal Requirement that
requires or relates to:

(i)notifying appropriate authorities, employees or the public of the presence of
or intended or actual Releases of Hazardous Materials or violations of discharge
limits or other prohibitions or of the commencement of activities, such as
resource extraction or construction, that could have an impact on the
Environment;

(ii)preventing or reducing to acceptable levels the presence of or Release of
Hazardous Materials in or into the Environment;

(iii)reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated;

8

--------------------------------------------------------------------------------



(iv)protecting the Environment including regulating, limiting or restricting
Releases of Hazardous Materials and protecting resources, species, or visual or
ecological amenities;

(v)the transportation, use and disposal of Hazardous Materials or other
potentially harmful substances;

(vi)remediating Hazardous Materials that have been Released or are in the
Environment, preventing the Threat of Release or paying the costs of such
remediation; or

(vii)making responsible Persons or polluting Persons pay private parties or
third parties, or groups of them, for damages done to their health or the
Environment or permitting representatives of the public to recover for injuries
done to public assets or to obtain any other remedies whatsoever;

        and includes all Environmental Consents;

        "Environmental or Safety Liability" means any Loss arising from, under,
or in connection with any of the following:

(i)any environmental or safety matter or condition (including the presence, use,
generation, manufacture, disposal or transport of Hazardous Materials, on-site
or off-site contamination, safety or health matters, noise, odour, nuisance or
the regulation of any chemical substance or product);

(ii)responsibility, financial or otherwise, under any Environmental Law or
Safety Law for clean-up costs or corrective action, including any clean-up,
removal, containment or other remediation or response actions required by any
Environmental Law or Safety Law (whether or not such actions have been required
or requested by any Governmental Authority or any other Person) and for any
natural resource damages; or

(iii)any other compliance, corrective, remedial or other measure or cost
required or lawfully imposed under any Environmental Law or Safety Law;

        "Environmental Reports" has the meaning ascribed thereto in
Section 7.1(w);

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended;

        "ERISA Affiliate" means any Person which is treated as a single employer
with the Borrower or any Guarantor under Section 414 of the IRC;

        "Event of Default" has the meaning ascribed thereto in Section 9.1;

9

--------------------------------------------------------------------------------



        "Federal Funds Effective Rate" means, for any day, the annual rate of
interest equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Banking Day) by the Federal Reserve Bank of New York, or
if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by an agent
for the Lender from three United States of America federal funds brokers of
recognized standing selected by it;

        "Future Advance Agreements" means, collectively, the Gulfstream/Aventura
Future Advance Agreement, the Palm Meadows Training Centre Future Advance
Agreement and the Remington Future Advance Agreement and, if delivered pursuant
to Section 5.1(i), The Meadows Future Advance Agreement;

        "GAAP" means, at any time, generally accepted accounting principles in
effect from time to time in the United States of America as applied in a
consistent manner from period to period;

        "Governmental Authority" means (a) any nation, state, county, city,
town, borough, village, district or other jurisdiction; (b) any federal, state,
local, municipal, foreign or other government; (c) any governmental or
quasi-governmental authority of any nature (including any agency, branch,
department, board, commission, court, tribunal or other entity exercising
governmental or quasi-governmental power); (d) any body exercising, or entitled
or purporting to exercise, any administrative, executive, judicial, legislative,
regulatory or taxing authority or power, including the Federal Deposit Insurance
Corporation, the Federal Reserve Board, the Comptroller of the Currency, any
central bank, fiscal, monetary or any comparable authority; or (e) any official
of the foregoing;

        "Governmental Authorizations" means any permit (including a building
permit), licence, registration, approval (including a development or zoning
approval or variance or a platting or land subdivision approval), finding of
suitability, authorization, plan, directive, order, consent, exemption, waiver,
consent order or consent decree of or from, or notice to, action by or filing
with, any Governmental Authority;

        "Governmental Rule" means any applicable federal, state, provincial,
regional, local, municipal, foreign or other law, treaty, constitution, statute,
regulation, by-law, common law, principle of common law, code, ordinance,
policy, circular, guideline, rule, Order or any other instrument, declaration or
statement of a Governmental Authority provided that if the same does not have
the force of law, it is generally expected to be complied with by those to whom
it is addressed by the authority enacting or responsible for implementing
the same;

        "Guarantees and Indemnities" means, collectively, the Remington
Guarantee and Indemnity, the Palm Meadows Guarantee and Indemnity, the Meadows
Guarantee and Indemnity, and the MEC Guarantee and Indemnity;

        "Guarantor Incorporation Documents" has the meaning ascribed thereto in
Section 6.1(g);

        "Guarantor Payment" has the meaning ascribed thereto in Section 10.23;

10

--------------------------------------------------------------------------------



        "Guarantors" means, collectively, The Meadows Guarantors and the
Additional Guarantors;

        "Gulfstream/Aventura Future Advance Agreement" means the future advance
agreement (in form and substance satisfactory to the Lender and the Borrower) in
respect of the Gulfstream/Aventura Mortgage, to be executed and delivered by the
Borrower in connection with the creation of Tranche 2 and registered against
title to the Gulfstream/Aventura Lands;

        "Gulfstream/Aventura Mortgage" has the meaning ascribed thereto in
Section 5.1(b);

        "Gulfstream/Aventura Properties" means, collectively, the Gulfstream
Property and the Aventura Property;

        "Gulfstream/Aventura Title Policy" has the meaning ascribed thereto in
Section 4.1(r);

        "Gulfstream Development Agreement" means the construction agreement,
dated March 3, 2002, between the City of Hallandale Beach and the Borrower,
relating to the development of the Gulfstream Property;

        "Gulfstream Excess Cash Flow" means, for any fiscal year of the
Borrower, an amount equal to the EBITDA of the Borrower (a) increased by, to the
extent not added back in the calculation of EBITDA for such fiscal quarter, any
non-cash deductions therefrom, including any deductions for deferred or
capitalized interest and for extraordinary or unusual losses, in each case, in
respect of such fiscal year and (b) reduced by (i) any Capital Expenditures of
the Borrower permitted by Section 8.1(h), (ii) cash taxes of the Borrower to the
extent not included in the calculation of EBITDA for such fiscal year,
(iii) extraordinary or unusual gains of the Borrower, to the extent included in
the calculation of EBITDA for such fiscal year, and (iv) all payments for
interest (other than deferred or capitalized interest) and principal (other than
payments required for the Gulfstream Excess Cash Flow Sweep) on any debt for
borrowed money of the Borrower permitted by Section 8.1(b), in respect of such
fiscal year;

        "Gulfstream Excess Cash Flow Sweep" has the meaning ascribed thereto in
Section 3.9;

        "Gulfstream Excess Cash Flow Sweep Termination Date" means the date upon
which the Borrower has repaid in full all of Tranche 2;

        "Gulfstream Facilities" has the meaning ascribed thereto in the second
recital of the Original Gulfstream Loan Agreement;

        "Gulfstream Facilities Completion Date" means February 1, 2006;

        "Gulfstream FF&E" means the furniture, fixtures, equipment, machinery
and all process related additions to the building relating to the Gulfstream
Facilities;

11

--------------------------------------------------------------------------------



        "Gulfstream Lands" means the lands comprised of approximately
214.8 acres (including the Mixed-Use Lands) and having a building area of
approximately 350,000 square feet for the clubhouse and grandstand plus
approximately 240,000 square feet for the backstretch, upon which the Gulfstream
Facilities are to be reconstructed, located in Broward County and Miami-Dade
County, Florida, and legally described on Schedule E;

        "Gulfstream Loan OHRC Approval" means the approval of the OHRC required
to permit the Remington Guarantor to enter into the Loan Documents to be
provided by it and to perform its obligations thereunder, in form and on terms
satisfactory to the Lender acting reasonably;

        "Gulfstream Note" has the meaning ascribed thereto in Section 5.1(a);

        "Gulfstream Property" means the Gulfstream Lands, and all improvements
(including without limitation the Gulfstream Facilities) now or hereafter
located on the Gulfstream Lands, together with all tangible and intangible
property of the Borrower now or hereafter owned or leased by the Borrower in
connection with the Gulfstream Lands or the improvements now or hereafter
thereon;

        "Gulfstream Repayment Commencement Date" has the meaning ascribed
thereto in Section 3.1;

        "Gulfstream Restricted Payment Release Conditions" has the meaning
ascribed thereto in Section 8.1(u);

        "Gulfstream Tranche 1 Maturity Date" has the meaning ascribed thereto in
Section 2.7;

        "Gulfstream Tranche 2 Maturity Date" has the meaning ascribed thereto in
Section 2.7;

        "Gulfstream Tranche 1 Unamortized Amount" means, at any time and from
time to time, the outstanding principal amount of Tranche 1, including accrued
and capitalized interest and Costs in respect thereof of the Lender, at
such time;

        "Gulfstream Tranche 2 Unamortized Amount" means, at any time and from
time to time, the outstanding principal amount of Tranche 2, including accrued
and capitalized interest and Costs in respect thereof of the Lender, at
such time;

        "Gulfstream Loan Zoo Trust Consent" means the consent of the Zoo Trust
required to permit the Remington Guarantor to enter into Loan Documents to be
provided by it and to perform its obligations thereunder, in form and on terms
satisfactory to the Lender, acting reasonably;

        "H.15 Statistical Release" has the meaning ascribed thereto in
Section 3.4;

        "Hazardous Activity" shall include the distribution, generation,
handling, importing, management, manufacturing, processing, production,
refinement, release, storage, transfer, transportation, treatment or use
(including any withdrawal or other use of contaminated groundwater) of Hazardous
Materials in, on, under, about and from any of the Properties and/or The Meadows
Property or any part thereof and any other act, business or operation that poses
a material risk of harm, to Persons or property on or off the Properties and/or
The Meadows Property;

12

--------------------------------------------------------------------------------



        "Hazardous Material" shall mean any solid, liquid, gas, odour, heat,
vibration, radiation or combination of any of them that may have an adverse
effect on the Environment, and includes all wastes, pollutants, contaminants and
each hazardous, toxic, radioactive, noxious, flammable, corrosive or caustic
matter or substance, including any substance, material or waste which is or is
expected to be regulated by any Governmental Authority and including any
material, substance or waste which is defined as a "contaminant" or "pollutant"
or as "hazardous", "toxic", "harmful" or "dangerous" under any provision of any
Environmental Law or Safety Law, and including petroleum, petroleum products,
asbestos, asbestos-containing material, urea formaldehyde and polychlorinated
biphenyls;

        "Holdback Advance" means a Reconstruction Holdback Advance or a Slots
Facilities Holdback Advance, as the case may be;

        "Horsemen's Agreement" means an agreement between the Borrower and the
Florida Horsemen's Benevolent and Protective Association, Inc. regarding the
application of gross slot machine revenue from the Slots Facilities to
thoroughbred horse race purses, in form and substance satisfactory to
the Lender;

        "Indebtedness" has the meaning ascribed thereto in Section 5.1;

        "Independent Investment Banker" has the meaning ascribed thereto in
Section 3.4;

        "Interest Date" means (i) where the Tranche 1 Interest Rate is being
determined with reference to LIBOR, the last day of each one month LIBOR period
used in determining the Tranche 1 Interest Rate, and (ii) in all other cases,
the last Business Day of each calendar month;

        "IRC" means the Internal Revenue Code of 1986, as amended;

        "JV Ground Lease" has the meaning ascribed thereto in Section 5.3;

        "JV Inter-Creditor Agreement" has the meaning ascribed thereto in
Section 5.3;

        "Lender" means MID Islandi sf., a partnership formed under the laws of
Iceland, acting through its Zug Branch, and its successors and permitted
assigns;

        "Lender's Counsel" means Davies Ward Phillips & Vineberg LLP, or such
other firm or firms of solicitors or counsel as are appointed by the Lender from
time to time and notice of which is provided to the Borrower and the Guarantors;

13

--------------------------------------------------------------------------------



        "Lender's Florida Agent" means the Miami office of Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., or such other firm or firms of solicitors
or agents in the State of Florida as are appointed by the Lender from time to
time and notice of which is provided to the Borrower and the Guarantors;

        "Lender's Oklahoma Agent" means the Oklahoma City office of Spradling,
Kennedy & McPhail L.L.P., or such other firm or firms of solicitors or agents in
the State of Oklahoma as are appointed by the Lender from time to time and
notice of which is provided to the Borrower and the Guarantors;

        "Lender's Pennsylvania Agent" means the Pittsburgh office of Pepper
Hamilton LLP, or such other firm or firms of solicitors or agents in the
Commonwealth of Pennsylvania as are appointed by the Lender from time to time
and notice of which is provided to the Borrower and the Guarantors;

        "Lender's Tranche 1 Pre-Advance Expenses" means all reasonable and
documented fees and charges, including legal fees and disbursements, closing
costs, recording and notary fees and any other similar matters pertinent thereto
incurred by the Lender and/or its advisors in connection with this Agreement
and/or the Loan Documents on or prior to the date of the Tranche 1
First Advance;

        "Lender's Tranche 2 Pre-Advance Expenses" means all reasonable and
documented fees and charges, including legal fees and disbursements, closing
costs, recording and notary fees and any other similar matters pertinent thereto
incurred by the Lender and/or its advisors in connection with this Agreement
and/or the Loan Documents on or prior to the date of the Tranche 2
First Advance;

        "LIBOR" has the meaning ascribed thereto in the documentation governing
MID's principal floating rate credit facility referred to in the definition of
"Tranche 1 Interest Rate";

        "Loan" has the meaning ascribed thereto in Section 2.1;

        "Loan Amount" means the aggregate of the principal amount of the Loan,
being comprised of (i) the principal amount of $115,000,000, together with an
amount equal to the Costs that are deemed to be Advances made available pursuant
to Tranche 1 (collectively, the "Tranche 1 Loan Amount"); and (ii) the principal
amount of $25,750,000, together with an amount equal to the Costs that are
deemed to be Advances made available pursuant to Tranche 2 and the Tranche 2
Arrangement Fee (collectively, the "Tranche 2 Loan Amount"), as the same may be
reduced from time to time in accordance with the terms hereof;

        "Loan Documents" means, collectively, this Agreement, the Security and
all other documents and agreements delivered pursuant hereto and thereto;

        "Loss" means any liability, cost, damage, Environmental Damage, loss,
obligation, claim, action, suit, fine, penalty, judgment, award, legal or
administrative proceeding, other Proceeding, demand or response, remedial or
inspection cost or expense, amount paid in settlement, interest thereon or
expense (including reasonable and documented legal or consulting fees, court
costs and other out-of-pocket expenses incurred by or on behalf of the Lender in
investigating, preparing or defending the foregoing);

14

--------------------------------------------------------------------------------



        "Margin Stock" has the meaning ascribed thereto in Section 6.1(mm);

        "Material Adverse Change" means any material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower or of any Guarantor, or of any of the
Properties, or The Meadows Property;

        "Material Adverse Effect" means an event, occurrence or condition which
has a material adverse effect on (i) the business, assets, operations,
liabilities, prospects or financial or other condition of the Borrower and/or
any of the Guarantors, (ii) the ability of the Borrower to complete the
Reconstruction and/or the Slots Facilities Initiative, (iii) the ability of the
Remington Guarantor to complete the Remington Construction, (iv) the ability of
the Borrower and/or any of the Guarantors and/or MEC to pay the Indebtedness or
perform any of its obligations in accordance with the terms of this Agreement
and the other Loan Documents, (v) the rights and remedies of the Administrative
Agent or any Lender under this Agreement or the other Loan Documents, (vi) the
value of the Collateral, or (vii) the Lender's security interests in the
Collateral or the perfection or priority of such security interests;

        "Material Agreements" means: (i) the Remington Construction Contracts;
(ii) the Remington Development Agreement; (iii) the Aventura Property Purchase
and Sale Agreement; (iv) the Construction Contracts; (v) the Slots Facilities
Contracts; (vi) the Gulfstream Development Agreement; (vii) the Remington Lease;
(viii) the agreements and other documents disclosed by the Borrower or a
Guarantor as Material Agreements in either (A) the Disclosure Schedule or (B) in
writing to the Lender at any time as provided in Section 6.1(o); (ix) other
contracts, agreements, commitments or other documents materially affecting the
use, development, leasing, construction and/or operation of any of the
Properties and/or The Meadows Property; and (x) any contract, agreement,
commitment or other document, the default under or the termination of which
could reasonably be expected to result in a Material Adverse Change;

        "Meadows Guarantee and Indemnity" has the meaning ascribed thereto in
Section 5.1(h);

        "MEC" means Magna Entertainment Corp., a corporation incorporated and
subsisting under the laws of the State of Delaware, and its successors and
permitted assigns;

        "MEC Bridge Loan Agreement" means the loan agreement made as of July 22,
2005 between, inter alia, MEC, as borrower, and the Lender, as lender, as
supplemented and amended by a bridge loan consent and waiver agreement made as
of October 14, 2005, as amended by a first amending agreement made as of
February 1, 2006 and by a second amending agreement made as of July 26, 2006;as
the same may be amended or restated from time to time;

        "MEC Guarantee and Indemnity" has the meaning ascribed thereto in
Section 5.1(n);

15

--------------------------------------------------------------------------------



        "MEC Recapitalization Plan" means the plan approved and adopted by the
MEC's board of directors to recapitalize MEC and its subsidiaries and to revise
the business plan for MEC and its subsidiaries, and which shall be in form,
scope and terms satisfactory to the Lender in its sole and absolute discretion;

        "MID" means MI Developments Inc., a corporation incorporated under the
laws of the Province of Ontario;

        "Mixed-Use Lands" means the lands of approximately 85.7 acres, forming
part of the Gulfstream Lands, as more particularly described on Schedule B-1 of
the Mixed-Use Property Pre-Development Agreement, that the Borrower proposes to
develop for a mixed-use development;

        "Mixed-Use Property" means the Mixed-Use Lands, and all improvements now
or hereafter located on the Mixed-Use Lands, together with all tangible and
intangible property of the Borrower now or hereafter owned or leased by the
Borrower in connection with the Mixed-Use Lands or the improvements now or
hereafter thereon;

        "Mixed-Use Property Pre-Development Agreement" means the pre-development
management agreement, dated April 2, 2004, by and between the Borrower, as
owner, and Forest City Commercial Group, Inc., as developer;

        "Mortgages" means, collectively, the Remington Second Mortgage, the
Gulfstream/Aventura Mortgage, the Palm Meadows Training Center Mortgage and The
Meadows Second Mortgage;

        "Multiemployer Plan" means any multiemployer plan within the meaning of
section 3(37) of ERISA maintained or contributed to by the Borrower, any
Guarantor or any ERISA Affiliate;

        "Net Debt" of a Person means, at any time, the debt of such Person and
its subsidiaries at such time determined in accordance with GAAP (including, for
greater certainty, indebtedness and liabilities in respect of capital leases and
similar obligations) less the aggregate of cash and Cash Equivalents of such
Person at such time to which such Person has the sole and unrestricted right.
For greater certainty, cash and Cash Equivalents of a Person shall exclude purse
accounts and pooled or co-mingled cash or Cash Equivalents unless Net Debt is
being determined on a Combined basis, in which case pooled or co-mingled cash or
Cash Equivalents which are solely those of Persons included in the calculation
of Combined Net Debt shall not be excluded;

        "Note Agreement" has the meaning ascribed thereto in Section 5.1(i);

        "Occupancy Agreements" has the meaning ascribed thereto in
Section 6.1(q);

        "OHRC" means the Oklahoma Horse Racing Commission;

        "Order" means any order, injunction, judgment, decision, decree, ruling,
assessment or arbitration award of any Governmental Authority or arbitrator;

16

--------------------------------------------------------------------------------



        "Organizational Documents" has the meaning ascribed thereto in
Section 6.1(g);

        "Original Gulfstream Loan Agreement" has the meaning ascribed thereto in
the first recital hereto;

        "Original Security" has the meaning ascribed thereto in Section 5.1;

        "Palm Meadows Guarantee and Indemnity" has the meaning ascribed thereto
in Section 5.1(l);

        "Palm Meadows Guarantor" means GPRA Thoroughbred Training Center, Inc.,
and its successors and permitted assigns;

        "Palm Meadows Training Center Lands" means the lands legally described
on Schedule D;

        "Palm Meadows Training Future Advance Agreement" means the future
advance agreement (in form and substance satisfactory to the Lender, acting
reasonably) in respect of the Palm Meadows Training Centre Mortgage, to be
executed and delivered by the Palm Meadows Guarantor in connection with the
creation of Tranche 2 and registered against title to the Palm Meadows Training
Centre Property;

        "Palm Meadows Training Center Mortgage" has the meaning ascribed thereto
in Section 5.1(m)(i);

        "Palm Meadows Training Center Property" means the Palm Meadows Training
Center Lands and all improvements now or hereinafter located on the Palm Meadows
Training Center Lands, together with all tangible and intangible property now or
hereafter owned or leased by the Palm Meadows Guarantor in connection with the
Palm Meadows Training Center Lands or the improvements now and hereafter
thereon;

        "Permitted Encumbrances" means the encumbrances set out in Schedule C
hereto, any Purchase Money Security Interests in respect of: (a) the Properties
up to a maximum aggregate amount (together with any Purchase Money Security
Interests in respect of the Properties disclosed on Schedule C) of $12,500,000;
(b) the Slots Facilities up to a maximum aggregate amount of $2,500,000, and any
other encumbrances from time to time permitted by the Lender, in its sole and
absolute discretion, (including but not limited to any encumbrances created
pursuant to the Additional Slots Facilities Initiative, provided that such
encumbrances are approved by the Lender pursuant to Section 5.4) in respect of
any of the Properties and/or The Meadows Property;

        "Permitted Lender Assignee" has the meaning ascribed hereto in
Section 10.6;

        "Person" means and includes an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a limited liability partnership, a
joint venture, a trust or other entity or a Governmental Authority;

17

--------------------------------------------------------------------------------



        "Plans", in relation to the Reconstruction or the Slots Facilities
Initiative, as the case may be, has the meaning ascribed thereto in
Section 7.1(h) and, in relation to the Remington Construction, has the meaning
ascribed thereto in the Remington Loan Agreement;

        "Pre-Payment Amount" has the meaning ascribed thereto in Section 3.4;

        "Pre-Payment Date" has the meaning ascribed thereto in Section 3.4;

        "Pre-Payment Make-Whole Amount" has the meaning ascribed thereto in
Section 3.4;

        "Pre-Payment Notice" has the meaning ascribed thereto in Section 3.4;

        "Proceeding" means any action, arbitration, audit, claim, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
judicial or investigative, whether formal or informal, whether public or
private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator;

        "Properties" means, collectively, the Gulfstream/Aventura Properties,
the Remington Property and the Palm Meadows Training Centre Property and
"Property" means any one of the Properties;

        "Purchase Money Obligation" means any indebtedness, liability or
obligation representing any unpaid part of, or incurred or assumed to pay or
refinance the whole or any part of, the cost of acquisition of any property or
asset acquired by the Borrower intended to be used in carrying on the business
of the Borrower and any expenditures made for fixed improvements thereto, if
such borrowing is incurred or assumed within 24 months after the acquisition of
such property or asset or the making of such expenditures, as the case may be,
including Capital Lease Obligations;

        "Purchase Money Security Interest" means any Encumbrance to secure a
Purchase Money Obligation, provided that: (i) the Encumbrance attaches solely to
the property or asset acquired or purchased (excluding any acquired or purchased
equity securities) and fixed improvements thereto; (ii) at the time of
acquisition of such property or asset, the aggregate principal amount remaining
unpaid on all Purchase Money Obligations secured by such Encumbrance on such
property or assets whether or not assumed by the Borrower does not exceed an
amount equal to the total purchase price of such property or assets; and
(iii) such Purchase Money Obligations shall have been incurred within the
limitations of this Agreement, together with any renewals or replacements of any
such Encumbrances on such property or asset, provided that the amount secured by
such renewal or replacement Encumbrance does not increase above the original
amount secured;

        "Ranger Construction Stipulated Lump Sum Contract" means the stipulated
lump sum contract (AIA A101-1997 Edition), dated April 2004, between the
Borrower and Ranger Construction South, a member of Vecellio Group, Inc.;

        "Reconstruction" has the meaning ascribed thereto in the second recital
hereof;

18

--------------------------------------------------------------------------------



        "Reconstruction Holdback" has the meaning ascribed thereto in
Section 2.3;

        "Reconstruction Holdback Advance" has the meaning ascribed thereto in
Section 4;

        "Release" shall mean any release, spill, emission, leaking, pumping,
pouring, dumping, emptying, injection, deposit, disposal, discharge, dispersal,
leaching or migration or other movement on, into or through the Environment or
on, into, through, over or out of any property;

        "Relevant Entities" shall mean the Borrower and each Guarantor;

        "Remaining Term" has the meaning ascribed thereto in Section 3.4;

        "Remington Construction" means the "Construction" as defined in the
Remington Loan Agreement;

        "Remington Construction Contracts" means "Construction Contracts" as
defined in the Remington Loan Agreement;

        "Remington Development Agreement" has the meaning ascribed thereto in
the Remington Loan Agreement;

        "Remington Facilities" has the meaning ascribed thereto in the Remington
Loan Agreement;

        "Remington Facilities Completion Date" means November 22, 2005;

        "Remington Future Advance Agreement" means the future advance agreement
(in form and substance satisfactory to the Lender, acting reasonably) in respect
of the Remington Mortgage, to be executed and delivered by the Remington
Guarantor in connection with the creation of Tranche 2 and registered against
title to the Remington Property;

        "Remington Guarantee and Indemnity" has the meaning ascribed thereto in
Section 5.1(j);

        "Remington Guarantor" means Remington Park, Inc., and its successors and
permitted assigns;

        "Remington Lands" means the lands legally described on Schedule B;

        "Remington Lease" means the lease agreement dated June 12, 1986 between
the Trustees of the Zoo Trust, as lessor, and Oklahoma Racing Associates
(a predecessor in interest of the Remington Guarantor), as lessee, as assigned
to the Remington Guarantor by agreement dated April 15, 1988, pursuant to which
the Borrower has leased the Remington Lands;

        "Remington Loan Agreement" means the loan agreement made as of July 22,
2005 among the Remington Guarantor, as borrower, the Lender, as lender, and the
Borrower, the Palm Meadows Guarantor and MEC, as guarantors, as the same may
hereafter be further amended or restated from time to time;

19

--------------------------------------------------------------------------------



        "Remington Loan OHRC Approval" means the OHRC Approval as defined in the
Remington Loan Agreement;

        "Remington Loan Zoo Consent" means the Zoo Consent as defined in the
Remington Loan Agreement;

        "Remington Property" means the Remington Guarantor's leasehold interest
in the Remington Lands, and all improvements (including without limitation the
Remington Facilities) now or hereafter located on the Remington Lands, together
with all tangible and intangible property of the Remington Guarantor now or
hereafter owned or leased by the Remington Guarantor in connection with the
Remington Lands or the improvements now or hereafter thereon;

        "Remington Repayment Commencement Date" shall have the meaning ascribed
thereto in the Remington Loan Agreement;

        "Remington Second Mortgage" shall have the meaning ascribed thereto in
Section 5.1(k);

        "Remington Title Policy" has the meaning ascribed thereto in
Section 4.3(n)(ix);

        "Reportable Event" has the meaning given to that term under ERISA and
applicable regulations thereunder;

        "Request for Advance" means each request for an Advance under the Loan
to be submitted by the Borrower in a form acceptable to the Lender;

        "ROFO Notice" has the meaning ascribed thereto in Section 5.4;

        "Safety Consent" shall mean any consent, approval, permit, licence,
Order, filing, authorization, exemption, registration, ratification, permission,
waived reporting requirement or waived notice requirement and any related
agreement or communication whatsoever issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority regarding
health or safety matters or under any Safety Law;

        "Safety Law" shall mean any Applicable Legal Requirement designed to
provide safe or healthy conditions for the public or workers and to reduce
safety or health hazards for the public or workers and includes all Safety
Consents;

        "Securities" has the meaning ascribed thereto in Section 8.1(u)(ii);

        "Security" has the meaning ascribed thereto in Section 5.1;

        "Slots Facilities" means the slots facilities to be installed and
operated in the Gulfstream Facilities;

20

--------------------------------------------------------------------------------



        "Slots Facilities Costs" means the Borrower's costs, not to exceed
$25,750,000, in respect of the Slots Facilities Initiative;

        "Slots Facilities Capital Budget" means the capital budget in respect of
the Slots Facilities Initiative, prepared by the Borrower and approved by
the Lender;

        "Slots Facilities Contracts" means all contracts entered into by the
Borrower or its agents with Persons for the supply by such Persons of
construction services or materials for the Slots Facilities or any part thereof
or services or materials related thereto;

        "Slots Facilities FF&E" means up to 500 slot machines, and the
furniture, fixtures, and equipment relating thereto;

        "Slots Facilities Holdback" has the meaning ascribed thereto in
Section 2.3;

        "Slots Facilities Holdback Advance" has the meaning ascribed thereto in
Section 4;

        "Slots Facilities Initiative" means: (i) the acquisition of the Slots
Facilities FF&E; (ii) the preparation of the Gulfstream Facilities to permit the
installation of the Slots Facilities FF&E in the Gulfstream Facilities, and the
installation of the Slots Facilities FF&E in the Gulfstream Facilities,
including the required capital expenditures related thereto, all as more
particularly described in the Slots Facilities Initiative Capital Budget;
(iii) the acquisition of all necessary licenses in respect of the installation
and/or operation Slots Facilities including, without limiting the generality of
the foregoing: (A) a $3,000,000 licensing fee; and (B) a $250,000 responsible
gaming fee; and (iv) start-up and training costs in respect of the Slots
Facilities;

        "Slots Facilities Opening Date" means the date on which the Slots
Facilities shall be opened to the public with substantial completion of the
construction in respect thereof and no fewer than 500 slot machines
in operation;

        "Specified Loan Amount" means any time (i) prior to the Gulfstream
Repayment Commencement Date, the principal amount of One Hundred and Fifteen
Million Dollars ($115,000,000) and (ii) on and after the Gulfstream Repayment
Commencement Date, the aggregate principal amount of Tranche 1 then outstanding
exclusive of the amount of capitalized interest at such time and any portion of
such principal amount representing deemed Advances on account of Costs as
reasonably determined by the Lender;

        "Subsequent Advance Date" means the date as defined in Section 4.3;

        "Subsequent Advances" has the meaning ascribed thereto in Section 4.3;

        "Substitute Aventura Security" has the meaning ascribed thereto in
Section 5.2;

        "Suitt Stipulated Lump Sum Construction Contract" means the stipulated
lump sum contract (AIA A101 - 1997 Edition), dated August 2004, between
Gulfstream Park Racing Association, Inc. and Suitt Construction Company, Inc.;

21

--------------------------------------------------------------------------------



        "Taxes" has the meaning ascribed thereto in Section 3.12(a);

        "The Meadows FF&E" means the furniture, fixtures, equipment, machinery
and all process-related additions to the building to be constructed in
accordance with redevelopment of The Meadows Property referred to in the
definition of "Additional Financing";

        "The Meadows Future Advance Agreement" means the future advance
agreement (in form and substance satisfactory to the Lender, acting reasonably)
in respect of The Meadows Mortgage, to be executed and delivered by The Meadows
Owner in the event that the Second Closing (as defined in the Note Agreement)
does not occur by the Deadline Date (as defined in the Note Agreement) in
connection with the creation of Tranche 2 and thereafter registered against
title to The Meadows Property;

        "The Meadows Guarantors" means, collectively, Washington Trotting, MEC
Pennsylvania and Mountain Laurel;

        "The Meadows Lands" means the lands of approximately 154 acres and
having a building area of approximately 200,000 square feet, in the Township of
North Strabane, County of Washington, Commonwealth of Pennsylvania, legally
described on Schedule F;

        "The Meadows Operating Lease" means the lease, dated April 5, 2001,
between The Meadows Owner (then known as Ladbroke Pennsylvania Racing, Inc.), as
lessor, and The Meadows Operators, as lessees, in respect of The Meadows
Property;

        "The Meadows Operators" means, collectively, Washington Trotting and
Mountain Laurel;

        "The Meadows Property" means The Meadows Lands, and all improvements now
or hereafter located on The Meadows Lands, together with all tangible and
intangible property of any of the Meadows Guarantors now or hereafter owned or
leased by any of The Meadows Guarantors in connection with The Meadows Lands or
the improvements now or hereafter thereon;

        "The Meadows Second Mortgage" has the meaning ascribed thereto in
Section 5.1(i)(i);

        "The Meadows Security" has the meaning ascribed thereto in Section 5.1;

        "The Meadows Title Policy" has the meaning ascribed thereto in
Section 4.1(s);

        "Threat of Release" shall mean a reasonable likelihood of a Release that
may require action in order to prevent or mitigate damage to the Environment
that may result from Release;

        "Title Company" has the meaning ascribed thereto in Section 4.1(r);

        "Title Policies" means, collectively, the Gulfstream/Aventura Title
Policy, The Meadows Title Policy and the Additional Title Policy;

22

--------------------------------------------------------------------------------



        "Tranche 1" has the meaning ascribed thereto in Section 2.1;

        "Tranche 1 Advances" means the First Advance, and Subsequent Advances
under Tranche 1;

        "Tranche 1 First Advance" has the meaning ascribed thereto in
Section 4.1;

        "Tranche 1 First Advance Date" has the meaning ascribed thereto in
Section 4.1(a);

        "Tranche 1 Interest Rate" means, in respect of Tranche 1: (a) from the
date of the First Advance until the Gulfstream Facilities Completion Date, a
floating rate equal to 2.55% above MID's notional per annum cost of one month
LIBOR borrowings under its principal floating rate credit facility
(as designated by MID from time to time) to the extent that MID is able to
determine such rate under its floating rate credit facility, and otherwise 2.55%
above MID's notional per annum cost of Base Rate borrowings under its floating
rate credit facility, in each case, compounded monthly and (b) from and after
the Gulfstream Facilities Completion Date until the Gulfstream Tranche 1
Maturity Date, a fixed rate of 10.5% per annum, compounded semi-annually;

        "Tranche 2" has the meaning ascribed thereto in Section 2.1;

        "Tranche 2 Advances" means Subsequent Advances under Tranche 2;

        "Tranche 2 Arrangement Fee" has the meaning ascribed thereto in
Section 4.2;

        "Tranche 2 Conditions" has the meaning ascribed thereto in Section 4.2;

        "Tranche 2 First Advance" has the meaning ascribed thereto under
Section 4.2;

        "Tranche 2 First Advance Date" has the meaning ascribed thereto in
Section 4.2;

        "Tranche 2 Interest Rate" means, in respect of Tranche 2, a fixed rate
of 10.5% per annum, compounded semi-annually;

        "Unmatured Event of Default" has the meaning ascribed thereto in
Section 9.1;

        "Voluntary Pre-Payment Notice" has the meaning ascribed thereto in
Section 3.4; and

        "Zoo Trust" means the Oklahoma City Zoological Trust.

         1.2    Time    

        All references in this Agreement and each of the other Loan Documents to
a time of day shall mean Miami time, unless otherwise indicated.

23

--------------------------------------------------------------------------------



         1.3    Calculation of Interest and Fees    

        All calculations of interest and fees under this Agreement and the other
Loan Documents for any period (a) shall include the first day of such period
and, provided that payment is received by Lender, as the case may be, by
11:00 a.m. on the due date for payment, shall exclude the last day of such
period and (b) shall be calculated on the basis of a year of 360 days for actual
days elapsed. At the written request of the Borrower, the Lender shall advise
the Borrower of the floating rate of the Tranche 1 Interest Rate in effect from
time to time prior to the Gulfstream Facilities Completion Date.

         1.4    Currency    

        All dollar amounts expressed herein shall refer to the lawful currency
of the United States of America.

         1.5    Governing Law    

        This Agreement shall be in accordance with and governed by the laws of
the State of Florida and the laws of the United States of America applicable
therein, without reference to conflict of interest rules.

         1.6    Inconsistencies    

        In the event of any inconsistency or conflict between the terms of this
Agreement and the terms of any of the Security, the terms of this Agreement
shall govern.

         1.7    Non-Business Days    

        Whenever any payment to be made hereunder shall be stated to be due or
any action is required to be taken hereunder on a day which is not a Business
Day, such payments shall be made or such action shall be taken, as the case may
be, on the next succeeding Business Day and in the case of the payment of any
monetary amount, such extension of time shall in such case be included for the
purpose of computation of interest payable hereunder.

         1.8    Late Payments    

        If any payment on a Business Day required to be made hereunder by the
Borrower is made after 11:00 a.m., such payment shall be deemed to have been
made on the next Business Day.

         1.9    Accounting Terms    

        All accounting terms not specifically defined herein shall be construed
in accordance with GAAP and, except as otherwise provided herein, all financial
data and statements submitted pursuant to this Agreement shall be prepared and
all financial calculations shall be made in accordance with such principles.

24

--------------------------------------------------------------------------------



         1.10    Interpretation Not Affected by Headings, Etc.    

        The division of this Agreement into Articles, Sections, Subsections,
Paragraphs and Subparagraphs and the insertion of headings and an index are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement. The terms "this Loan Agreement", "this
Agreement", "hereof", "herein", and "hereunder" and similar expressions refer,
in respect of any period or action prior to July 22, 2005, to the Original
Gulfstream Loan Agreement, in respect of any period or action during the period
from and after July 22, 2005 and prior to the Closing Date, to the Original
Amended and Restated Gulfstream Loan Agreement and in respect of any period or
action on or after the Closing Date, to this Amended and Restated Loan
Agreement, and not to any particular Article, Section, Subsection, Paragraph or
Subparagraph or other portion hereof and include any agreement or instrument
supplementary or ancillary hereto.

         1.11    Rules of Construction    

        Words importing the singular number only shall include the plural and
vice versa. Words importing the use of any gender shall include all genders.
Words importing Persons shall include firms and corporations and vice versa. The
words "include", "includes" and "including" shall be deemed to be followed by
the phrase "without limitation". The word "will" shall be construed to have the
same meaning and effect as the word "shall". Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein (including this Agreement) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and permitted assigns, (c) unless otherwise expressly
stated, all references in these Provisions to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, these Provisions, but all such references elsewhere in this
Agreement shall be construed to refer to this Agreement apart from these
Provisions, (d) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (e) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

         1.12    Severability    

        In the event that one or more of the provisions contained in this
Agreement shall be invalid, illegal or unenforceable in any respect under any
applicable law, the validity, legality or enforceability of the remaining
provisions hereof shall not be affected or impaired thereby; provided, however,
that if any provision contained herein which materially affects the ability of
the Borrower to perform its obligations hereunder and under the Security or
materially affects the validity, value or enforceability of this Agreement or
the Security shall be invalid, illegal or unenforceable, the Lender may, by
written notice to the Borrower, elect to terminate its obligation to make any
Advances hereunder. Each of the provisions of this Agreement is hereby declared
to be separate and distinct.

25

--------------------------------------------------------------------------------





         1.13    References to Remington Loan Agreement    

        All terms defined in Section 1.1 by reference to the Remington Loan
Agreement shall have the respective meanings ascribed thereto in the Remington
Loan Agreement.

         1.14    Schedules    

        The following schedules are attached hereto and are incorporated in and
are deemed to be an integral part of this Agreement:

        Schedule A: Legal Description of the Aventura Lands

        Schedule B: Legal Description of the Remington Lands

        Schedule C: Permitted Encumbrances

        Schedule D: Legal Description of the Palm Meadows Training Center Lands

        Schedule E: Legal Description of the Gulfstream Lands

        Schedule F: Legal Description of The Meadows Lands


ARTICLE 2

THE LOAN


         2.1    Loan Amount    

        Subject to the terms and conditions of this Agreement, the Lender agrees
to lend to the Borrower an amount equal to the Loan Amount (the "Loan"). The
Loan shall be available in two tranches on the terms and conditions set out
herein. The maximum principal amount of the first tranche ("Tranche 1") of the
Loan that shall be available to the Borrower shall be the Tranche 1 Loan Amount,
which tranche shall be used solely for the purpose of financing the Construction
Costs and the Lender's Costs in respect thereof as herein contemplated and for
no other purpose. The maximum principal amount of the second tranche
("Tranche 2") of the Loan that shall be available to the Borrower shall be the
Tranche 2 Loan Amount, which tranche shall be used solely for the purpose of
financing the Slots Facilities Costs, the Tranche 2 Arrangement Fee and the
Lender's Costs in respect thereof as herein contemplated and for no
other purpose.

        Any Advances made and subsequently repaid under Tranches 1 and/or 2 may
not be reborrowed.

         2.2    Advances    

        The Borrower shall be entitled to obtain Advances under the Loan upon
the following terms and conditions:

(a)the Borrower shall have given to the Lender notice of its intention to obtain
an Advance in accordance with the provisions of Sections 4.1, 4.2 or 4.3, as the
case may be;

26

--------------------------------------------------------------------------------



(b)Advances shall not occur more often than twice per month and shall be in
amounts which are not less than Two Hundred and Fifty Thousand Dollars
($250,000) each, other than the last Advance, which may be for a lesser amount
and other than Holdback Advances, each of which shall be in an amount of not
less than One Hundred Thousand Dollars ($100,000);

(c)the total of all Advances made hereunder in respect of Tranche 1 shall not
exceed the principal amount of One Hundred and Fifteen Million Dollars
($115,000,000) plus the Costs relating to Tranche 1 in respect of which deemed
Advances may be made pursuant to Section 3.10, exclusive of any deemed
Subsequent Advances pursuant to which interest accrued and remaining unpaid
prior to the Gulfstream Facilities Completion Date is capitalized to constitute
part of the Tranche 1 Loan Amount in accordance with this Agreement;

(d)the total of all Advances made hereunder in respect of Tranche 2 shall not
exceed the principal amount of Twenty-Five Million Seven Hundred and Fifty
Thousand Dollars ($25,750,000) plus the Tranche 2 Arrangement Fee and the Costs
relating to Tranche 2 in respect of which deemed Advances may be made pursuant
to Section 3.10, exclusive of any deemed Subsequent Advances pursuant to which
interest accrued and remaining unpaid prior to the Gulfstream Repayment
Commencement Date is capitalized to constitute part of the Tranche 2 Loan Amount
in accordance with this Agreement;

(e)the Borrower shall have satisfied, on or before the date of the First
Advance, the conditions set out in Section 4.1 and have complied with the
requirements of this Section;

(f)the Borrower shall have satisfied, on or before the date of any Subsequent
Advance, the conditions set out in Section 4.3 and shall have complied with the
requirements of this Section for each Subsequent Advance;

(g)the Borrower shall have satisfied, on or before the date of the Tranche 2
Advances, the conditions set out in Sections 4.2;

(h)no Unmatured Event of Default or Event of Default shall have occurred and be
continuing; and

(i)no Advances under Tranche 1 shall be made subsequent to December 31, 2006 and
no Advances under Tranche 2 shall be made subsequent to February 28, 2007.

         2.3    Holdbacks    

        Each Advance (other than a Holdback Advance) shall be subject to a
holdback by the Lender in an amount determined by the Lender, acting reasonably,
and taking into account Applicable Legal Requirements, and, in respect of
Tranche 1 Advances, the Construction Contracts and any other construction
contracts relating to the Reconstruction (each such holdback in respect of
Tranche 1 being referred to herein as a "Reconstruction Holdback") and, in
respect of Tranche 2 Advances, the Slots Facilities Contracts and any other
construction contracts relating to the Slots Facilities (each such holdback in
respect of Tranche 2 being referred to herein as a "Slots Facilities Holdback"),
all of which holdbacks shall be advanced to the Borrower in accordance with the
provisions of Sections 2.2 and 2.4.

27

--------------------------------------------------------------------------------



         2.4    Holdback Advances    

         (a)    Tranche 1    

(i)Upon notification to the Lender by the Cost Consultant of the expiry of all
applicable lien periods that relate to the Reconstruction or any discrete
portion of the Reconstruction or any contract or subcontract relating to the
Reconstruction, the Borrower shall be entitled to obtain, as an Advance (herein
called a "Reconstruction Holdback Advance"), the amounts held back pursuant to
Section 2.3 in respect of such Reconstruction (or any discrete portion thereof
or any contract or subcontract relating thereto, as applicable) but only upon
and in compliance with the following terms and conditions:

(A)the Borrower shall have delivered a Request for Advance at least five
Business Days prior to the date of the Reconstruction Holdback Advance which
Request for Advance shall reflect compliance with this Section 2.4(a) and shall
otherwise be complete and acceptable to the Lender;

(B)the Borrower shall, on or before the date of the Advance in question, have
satisfied the conditions set out in Section 4.3 and no Unmatured Event of
Default or Event of Default shall have occurred and be continuing;

(C)there shall not be any claims for Encumbrances (other than Permitted
Encumbrances) registered against title to the applicable Property nor shall the
Lender have received notice of any such claim and the Borrower shall have
delivered to the Lender statutory declarations or lien waivers, in form and
terms acceptable to the Lender, from all Persons entitled to payment pursuant to
the Construction Contract in question to the effect that, subject to receipt of
the holdback amounts in question, they have been fully paid for the work
completed to the date thereof and waiving any rights they may have against the
Lender in respect of non-payment for such work to date; and

(D)payment of a Reconstruction Holdback Advance shall only be made
contemporaneously with the payment of another Advance other than another
Reconstruction Holdback Advance or a deemed Advance referred to in Section 3.10;
provided that this clause (a)(i)(D) shall not apply to any Reconstruction
Holdback Advance to be made after the completion of the Reconstruction.

28

--------------------------------------------------------------------------------





         (b)    Tranche 2    

(i)Upon notification to the Lender by the Cost Consultant of the expiry of all
applicable lien periods that relate to the Slots Facilities or any discrete
portion of the Slots Facilities or any contract or subcontract relating to the
Slots Facilities, the Borrower shall be entitled to obtain, as an Advance
(herein called a "Slots Facilities Holdback Advance"), the amounts held back
pursuant to Section 2.3 in respect of such Slots Facilities (or any discrete
portion thereof or any contract or subcontract relating thereto, as applicable)
but only upon and in compliance with the following terms and conditions:

(A)the Borrower shall have delivered a Request for Advance at least five
Business Days prior to the date of the Slots Facilities Holdback Advance which
Request for Advance shall reflect compliance with this Section 2.4(b) and shall
otherwise be complete and acceptable to the Lender;

(B)the Borrower shall, on or before the date of the Advance in question, have
satisfied the conditions set out in Section 4.3 and no Unmatured Event of
Default or Event of Default shall have occurred and be continuing;

(C)there shall not be any claims for Encumbrances (other than Permitted
Encumbrances) registered against title to the applicable Property nor shall the
Lender have received notice of any such claim and the Borrower shall have
delivered to the Lender statutory declarations or lien waivers, in form and
terms acceptable to the Lender, from all Persons entitled to payment pursuant to
the Slots Facilities Contract in question to the effect that, subject to receipt
of the holdback amounts in question, they have been fully paid for the work
completed to the date thereof and waiving any rights they may have against the
Lender in respect of non-payment for such work to date; and

(D)payment of a Slots Facilities Holdback Advance shall only be made
contemporaneously with the payment of another Advance other than another Slots
Facilities Holdback Advance or a deemed Advance referred to in Section 3.10;
provided that this clause 2.4(b)(i)(D) shall not apply to any Slots Facilities
Holdback Advance to be made after the completion of the Slots Facilities.

29

--------------------------------------------------------------------------------





         2.5    Advance Payments    

        The proceeds of all Advances shall be paid to the Borrower by way of
deposit into the Borrower's current account as specified to the Lender in
writing from time to time, provided that the Lender may, upon the direction of
the Borrower, pay all or part of such proceeds directly to a third party to the
extent of any Construction Costs or Slots Facilities Costs, as the case may be,
owed to such party which are the subject of such Advance. At its discretion, the
Lender may make payment of all or part of such proceeds directly to a third
party where necessary in order to preserve the priority of the Security. The
Borrower acknowledges that all proceeds advanced hereunder are subject to the
terms hereof, including the restrictions set out in Section 8.1(u).

         2.6    Evidences of Advances    

        The Lender shall maintain a book of account evidencing the indebtedness
of the Borrower resulting from each Advance made from time to time and the
amounts of principal, interest and other fees payable and paid, and the amount
of interest accrued in accordance with the terms hereof, from time to time
hereunder. In any legal action or proceeding in respect of this Agreement, the
entries made in such book shall be in the absence of manifest error conclusive
evidence of the amounts of the obligations of the Borrower therein recorded.

         2.7    Term    

        Unless otherwise accelerated pursuant to the Loan Documents
(as hereinafter defined), Tranche 1 shall mature on the date on the tenth
anniversary date of the Gulfstream Facilities Completion Date (the "Gulfstream
Tranche 1 Maturity Date") and Tranche 2 shall mature on December 31, 2011
(the "Gulfstream Tranche 2 Maturity Date").

         2.8    Cost Consultant    

        In connection with the transactions contemplated hereunder and under the
other Loan Documents, the Lender shall have the right (but not the duty) to
employ such consultants (hereinafter a "Cost Consultant"), as it may deem
appropriate from time to time, to (a) review and make recommendations regarding
the work to be performed pursuant to the Construction Contracts and the Slots
Facilities Contracts, (b) inspect the Gulfstream Property from time to time to
ensure that the Gulfstream Facilities are being duly reconstructed in accordance
with the Construction Contracts and the Loan Documents and the Slots Facilities
are being duly constructed in accordance with the Slots Facilities Contracts and
the Loan Documents, (c) review and make recommendations regarding any elements
of a request for disbursement, (d) obtain information and documentation
respecting the reconstruction of the Gulfstream Facilities, the acquisition of
the Slots Facilities FF&E, and the construction of the Slots Facilities, and
attend meetings respecting the reconstruction of the Gulfstream Facilities, the
acquisition of the Slots Facilities FF&E, and the construction of the Slots
Facilities and formulate reports for the Lender pertaining to the reconstruction
of the Gulfstream Facilities, the acquisition of the Slots Facilities FF&E, and
the construction of the Slots Facilities and (e) perform such other
construction-related services with respect to the Gulfstream Property as the
Lender from time to time may require, all solely on behalf of the Lender. The
reasonable costs and disbursements of such consultants shall be paid by the
Borrower upon demand from the Lender, which demand shall be accompanied by an
invoice from the Cost Consultant or the Lender. Neither the Lender nor any Cost
Consultant shall be deemed to have assumed any responsibility to, or be liable
to, the Borrower or any Guarantor with respect to any actions taken or omitted
by the Lender or such consultants pursuant to this Section. The Borrower shall
be entitled to receive, at its expense, copies of all reports of the Cost
Consultant, but shall not be entitled to rely on any statements or actions of
the Cost Consultant or any of the Lender's other consultants. Neither the Cost
Consultant nor any other consultant retained by the Lender shall have the power
or authority to grant any consents or approvals or bind the Lender in any
manner, absent written confirmation from the Lender of the accuracy of the
information conveyed by such consultant to the Borrower. Any action or
determination referred to hereunder as being taken by the Cost Consultant may,
at the Lender's election in its sole and absolute discretion, instead be taken
by the Lender. In the event that at any time there shall be no Cost Consultant
in place, then all actions or determinations herein specified to be taken or
made by the Cost Consultant shall be taken or made by the Lender.

30

--------------------------------------------------------------------------------




ARTICLE 3

PAYMENTS AND INTEREST


         3.1    Repayment    

        Principal and interest (including capitalized interest) in respect of
Tranche 1 shall, subject to the repayment deferral contemplated below, be
payable monthly in advance in 12 equal blended monthly instalments per annum of
principal and interest (except as otherwise herein provided, based on a 25-year
amortization commencing on the Gulfstream Facilities Completion Date) without
demand from and after January 1, 2007 (the "Gulfstream Repayment Commencement
Date").

        Principal and interest (including capitalized interest) in respect of
Tranche 2 shall, subject to the repayment deferral contemplated below, be
payable monthly in advance in 12 equal blended monthly instalments per annum of
principal and interest (except as otherwise herein provided, based on a 25-year
amortization commencing on the Gulfstream Repayment Commencement Date) without
demand from and after the Gulfstream Repayment Commencement Date.

        Without limiting the generality of Sections 3.4 and 9.2, payment of
principal and interest payable under this Agreement by the Borrower shall
commence without demand on the Gulfstream Repayment Commencement Date.

        The Borrower shall make all payments due hereunder by payments to the
Lender at a bank account specified by the Lender from time to time.

        On the Gulfstream Tranche 1 Maturity Date, the Borrower shall pay to the
Lender the entire amount then owing under Tranche 1 (including without
duplication, all accrued and unpaid interest, fees and other amounts owing), and
the Gulfstream Tranche 1 Unamortized Amount (including any interest accrued and
added to principal) as of such date.

        On the Gulfstream Tranche 2 Maturity Date, the Borrower shall pay to the
Lender the entire amount then owing under Tranche 2 (including without
duplication, all accrued and unpaid interest, fees and other amounts owing), and
the Gulfstream Tranche 2 Unamortized Amount (including any interest accrued and
added to principal) as of such date.

31

--------------------------------------------------------------------------------



         3.2    Limitation on Prepayment    

        The Borrower shall have no right to pre-pay or otherwise repay the
amounts owing under this Agreement except in accordance with the provisions of
Section 3.4.

         3.3    Gulfstream Loan Consent and Waiver Agreement    

        The parties hereby agree that, notwithstanding the amendment and
restatement of the Original Amended and Restated Gulfstream Loan Agreement
contained herein, the Gulfstream Loan Consent and Waiver Agreement continues to
be in full force and effect in accordance with its terms.

         3.4    Prepayment    

         (a)    Repayment of the Loan    

        The Borrower shall have the right to pre-pay the Loan in full, provided
that: (i) the Borrower pays the principal amount of the Loan then outstanding
(together with, but without limitation, all accrued and unpaid interest, fees
and other Indebtedness owing, (including any interest capitalized and added to
the principal) as of such date) (the "Pre-Payment Amount") together with the
Pre-Payment Make-Whole Amount; and (ii) the Borrower cancels any undrawn portion
of the Loan. Notice of such voluntary pre-payment (a "Pre-Payment Notice") shall
be given by the Borrower (which notice shall be irrevocable when given) to the
Lender not later than 30 Business Days prior to the date of such pre-payment,
specifying the date of such pre-payment (the "Pre-Payment Date").

        The "Pre-Payment Make-Whole Amount" is the amount that, if invested by
the Lender on the Pre-Payment Date for a term equal to the time period from the
Pre-Payment Date to the Gulfstream Tranche 1 Maturity Date at a rate equal to
the U.S. Government Treasury Yield plus 150 basis points as of the Pre-Payment
Date, would yield an amount necessary to provide the Lender with a yield on the
Specified Loan Amount such that the aggregate of the Pre-Payment Make-Whole
Amount paid and the earned income would equal the interest that the Lender would
have received under the Loan from the Pre-Payment Date to the Gulfstream
Tranche 1 Maturity Date. For the purposes hereof, "U.S. Government Treasury
Yield" means a rate of interest per annum equal to the weekly average yield to
maturity of United States Treasury Notes that have a constant maturity that
corresponds to the remaining term to maturity of the Loan as of the Pre-Payment
Date, calculated to the nearest 1/12th of a year (the "Remaining Term"). The
Treasury Yield will be determined as of the third Business Day immediately
preceding the Pre-Payment Date. The weekly average yields of United States
Treasury Notes will be determined by reference to the most recent statistical
release published by the Federal Reserve Bank of New York and designated
"H.15(519) Selected Interest Rates" or any successor release
(the "H.15 Statistical Release"). If the H.15 Statistical Release sets forth a
weekly average yield for United States Treasury Notes having a constant maturity
that is the same as the Remaining Term, then the Treasury Yield will be equal to
such weekly average yield. In all other cases, the Treasury Yield will be
calculated by interpolation, on a straight-line basis, between the weekly
average yields on the United States Treasury Notes that have a constant maturity
closest to and greater than the remaining term and the United States Treasury
Notes that have a constant maturity closest to and less than the Remaining Term
(in each case as set forth in the H.15 Statistical Release). Any weekly average
yields so calculated by interpolation will be rounded to the nearest 1/100th of
1%, with any figure of 1/200 of 1% or above being rounded upward. If weekly
average yields for United States Treasury Notes are not available in the
H.15 Statistical Release or otherwise, then the Treasury Yield will be
calculated by interpolation of comparable rates selected by the Independent
Investment Banker. For purposes of this Section 3.4, "Independent Investment
Banker" means a primary United States Government securities dealer appointed by
the Lender after consultation with the Borrower.

32

--------------------------------------------------------------------------------



        On receipt of full payment of the Pre-Payment Amount plus the
Pre-Payment Make-Whole Amount (plus all costs incurred by the Lender in
connection with such pre-payment), which amounts will be paid together by the
Borrower on the date set forth in the Pre-Payment Notice (which date will be no
less than 15 days and no more than 30 days after the date on which the Lender
receives the Pre-Payment Notice), the Lender will promptly execute and deliver
(or cause the Administrative Agent to execute and deliver) a full release and
discharge of the Security held by them with respect to the transactions and
obligations contemplated herein and complete or authorize discharges of all
security filings made in respect of same, but in no event shall such release
operate as a release of any indemnities which are stated to survive a
termination and/or release of any such security or obligations.

         (b)    Repayment of Tranche 2    

        In addition to the Borrower's right to pre-repay the Loan in full, as
set out in Section 3.4(a) above, the Borrower shall have the right to pre-pay
Tranche 2, in whole or in part, without payment of any make-whole amount and
without exercising its right under Section 3.4(a) above. Notice of such
voluntary pre-payment (a "Tranche 2 Pre-Payment Notice") shall be given by the
Borrower (which notice shall be irrevocable when given) to the Lender not later
than 30 Business Days prior to the date of such pre-payment, specifying the date
of such pre-payment (a "Tranche 2 Pre-Payment Date").

         3.5    Interest    

        Subject to Section 3.8, all Tranche 1 Advances, including accrued and
unpaid interest, fees, expenses and Tranche 1 Lender's Costs, shall bear
interest, before and after default, at the Tranche 1 Interest Rate, with
interest on overdue interest at the rate as was applicable immediately prior to
any arrears, and all Tranche 2 Advances, including accrued and unpaid interest,
fees, expenses and Tranche 2 Lender's Costs, shall bear interest, before and
after default, at the Tranche 2 Interest Rate, with interest on overdue interest
at the rate as was applicable immediately prior to any arrears.

        Interest shall accrue daily, be calculated in accordance with
Section 1.3 and be due and payable in accordance with Section 3.1; provided,
however, that: (a) any interest payable in respect of Tranche 1 accruing prior
to the Gulfstream Repayment Commencement Date shall be capitalized and added to
the then outstanding principal amount of Tranche 1 on each Interest Date, in
which event the interest amount so capitalized shall be treated as principal for
all purposes; (b) any interest payable in respect of Tranche 2 accruing prior to
the Gulfstream Repayment Commencement Date shall be capitalized and added to the
then outstanding principal amount of Tranche 2 on each Interest Date, in which
event the interest amount so capitalized shall be treated as principal for all
purposes; (c) any interest accruing in respect of Tranche 1 and/or Tranche 2
from and including the Gulfstream Repayment Commencement Date shall accrue
daily, be calculated in accordance with Section 1.3, be compounded semi-annually
and be due and payable commencing on the Gulfstream Repayment Commencement Date,
in accordance with the terms set out in Section 3.1.

33

--------------------------------------------------------------------------------



         3.6    Unwinding Costs    

        The Borrower shall, from time to time, indemnify the Lender and hold it
harmless from and against any and all costs, losses, liabilities or expenses,
including losses of profits, whether on account of interest paid by the Lender
to lenders of funds borrowed by it or depositors of funds deposited with it to
make or maintain any Advance which it may suffer or incur as a result of any
failure by the Borrower to borrow any funds after requesting an Advance (except
where such failure is the result of the refusal of the Lender to make such funds
available where the Borrower is otherwise entitled to borrow such funds
hereunder). The obligations of the Borrower under this Section 3.6 shall survive
the payment and performance of the Indebtedness, liabilities and obligations of
the Borrower under, and the termination and release by the Lender of, this
Agreement and the other Loan Documents.

         3.7    Application of Expropriation Proceeds    

        Upon the lawful expropriation or condemnation of the whole or any
portion of any of the Properties, the proceeds of such expropriation or
condemnation, after deducting amounts required to satisfy the interests of
Permitted Encumbrances, up to but not exceeding the amount of the Loan
outstanding at the time of the expropriation or condemnation shall be paid
immediately over to the Lender, which shall not be considered a pre-payment. The
proceeds of such expropriation or condemnation may be applied by the Lender in
repayment of the principal amount of the Loan then outstanding (without payment
of a Pre-Payment Make Whole Amount or otherwise cancelling any undrawn portion
of the Loan) in accordance with the provisions hereof.

         3.8    Interest on Fees and Other Charges    

        All fees and other charges or amounts outstanding in respect of the Loan
after demand, maturity, default or judgment owing to the Lender shall bear
interest at a rate per annum equal to the Tranche 2 Interest Rate (unless
Tranche 2 has been repaid in full prior to such demand, maturity, default or
judgment, in which event such fees and other charges or amounts outstanding in
respect of the Loan after demand, maturity, default or judgment owing to the
Lender shall bear interest at a rate per annum equal to the Tranche 1 Interest
Rate). Such interest shall be determined daily, payable on demand and compounded
monthly in arrears on the last day of each calendar month.

34

--------------------------------------------------------------------------------





         3.9    Gulfstream Excess Cash Flow Sweep    

        From and including the date of this Agreement to and including the
Gulfstream Excess Cash Flow Sweep Termination Date, the Borrower shall be
required to pay (the "Gulfstream Excess Cash Flow Sweep") to the Lender, on or
before the 50th business day following the end of each applicable fiscal year,
an amount equal to 75% of Gulfstream Excess Cash Flow for application against
the principal outstanding under Tranche 2.

         3.10    Costs, Expenses, Etc.    

        The Borrower agrees that all Costs (including, without limitation,
Tranche 1 Pre-Advance Expenses and Tranche 2 Pre-Advance Expenses) incurred by
the Lender, including in connection with the preparation, execution, delivery
and amendment of this Agreement, the Security, any other Loan Documents and/or
the Lender's due diligence, including legal, accounting, environmental and other
professional fees and expenses, shall be for the account of the Borrower, and
(a) provided that there has not occurred an Event of Default or Unmatured Event
of Default which is continuing, and provided that such amounts are incurred
prior to the Gulfstream Repayment Commencement Date, shall be deemed for all
purposes to have been paid through deemed Advances by the Lender to Borrower
under this Agreement and (b) provided that such amounts are incurred on and
after the Gulfstream Repayment Commencement Date or prior to such date if an
Event of Default has occurred and is continuing, shall (unless the Lender, in
its sole discretion, agrees in writing with the Borrower that such amounts shall
be deemed for all purposes to have been paid through deemed Advances by the
Lender to Borrower under this Agreement) be paid by the Borrower to the Lender
promptly following receipt of an invoice therefor. The Borrower further agrees
to promptly pay following receipt of an invoice therefore all such reasonable
Costs incurred by the Lender, and all such Costs incurred by the Lender in
connection with the underwriting, approval, documentation, modification,
workout, collection or enforcement of the Loan or any of the Loan Documents
(as applicable), including, without limitation, all fees and expenses, including
attorneys' fees and expenses incurred by the Lender in the interpretation and
enforcement of its rights hereunder and under the Loan Documents, including the
interpretation and enforcement of any of the Construction Contracts by the
Lender, and all such Costs in respect of Tranche 1 shall be included as
additional indebtedness bearing interest at the Tranche 1 Interest Rate set
forth hereunder and in the Gulfstream Note until paid, and all such Costs in
respect of Tranche 2 shall be included as additional indebtedness bearing
interest at the Tranche 2 Interest Rate set forth hereunder and in the
Gulfstream Note until paid. For the purposes hereof, "Costs" means all
reasonable expenditures and expenses which may be paid or incurred by or on
behalf of the Lender, including repair costs, payments to remove or protect
against liens, attorneys' (primary and local) and legal fees and costs
(including, but not limited to, all appellate level and post-judgment
proceedings), receivers' fees, appraisers' fees, engineers' fees, accountants'
fees, independent consultants' fees (including environmental and insurance
consultants), all reasonable costs and expenses incurred in connection with any
of the foregoing, the Lender's out-of-pocket costs and expenses related to any
audit or inspection of the Properties, outlays for documentary and expert
evidence, stenographers' charges, documentary transfer and stamp taxes,
intangible taxes, escrow fees, publication costs, and costs (which may be
estimates as to items to be expended after entry of an order or judgment) for
procuring all such abstracts of title, title searches and examination, title
insurance policies, and similar data and assurances with respect to title as the
Lender may deem reasonably necessary either to prosecute any action or to
evidence to bidders at any sale of any collateral the true condition of the
title to, or the value of, such collateral. "Costs" shall also include the
reasonable fees and expenses of any of the Lender's consultants retained by the
Lender pursuant to the terms of this Agreement. Following the Gulfstream
Facilities Completion Date, in the event that the Borrower shall at any time
fail to remit payments of any such Costs to the Lender within 30 days of the
Lender's delivery of an invoice therefor, then the Lender reserves the right, at
any time(s) in the future, to require the Borrower to deposit with the Lender an
amount of cash equal to the estimated Costs to be incurred by the Lender
(a "Cost Retainer") on account of any pending matter which may result in Costs
being incurred by the Lender which the Borrower is responsible to pay to the
Lender hereunder. In such an event, the Lender shall have the right to require a
Cost Retainer prior to being obligated to take any action required of the Lender
under the Loan Documents. Upon written request from the Borrower, the Lender
shall provide to the Borrower an accounting as to the receipt and expenditure of
each Cost Retainer delivered to the Borrower.

35

--------------------------------------------------------------------------------



         3.11    Maximum Interest Rate    

        Notwithstanding anything to the contrary contained herein in the event
that the Tranche 1 Interest Rate and/or the Tranche 2 Interest Rate exceeds the
maximum rate of interest allowed by applicable law, as amended from time to
time, in any interest period during the term of the Loan, only the maximum rate
of interest allowed shall then be charged but thereafter in any interest period
or periods during which the rate is less than the maximum rate allowed by
applicable law, as amended from time to time, the Tranche 1 Interest Rate and/or
the Tranche 2 Interest Rate, as the case may be, shall be increased so that the
Lender may collect interest in such amount as may have been charged pursuant to
the terms of the Gulfstream Note, but which was not charged because of the
limitation imposed by law. It is the intent of the parties hereto that in no
event shall the amount of interest due or payment in the nature of interest
payable hereunder exceed the maximum rate of interest allowed by applicable law,
as amended from time to time, and in the event any such payment is paid by the
Borrower or received by the Lender, then such excess sum shall be credited as a
payment of principal, unless the Borrower shall notify the Lender, in writing,
that the Borrower elects to have such excess sum returned to it forthwith. The
Lender may, in determining the maximum rate of interest allowed under applicable
law, as amended from time to time, take advantage of: (i) the rate of interest
permitted by Section 655.56, Florida Statutes, by reason of both Section 687.12
Florida Statutes ("Interest rates; parity among licensed lenders or creditors")
and 12 United States Code, Sections 85 and 86, and (ii) any other law, rule, or
regulation in effect from time to time, available to the Lender which exempts
the Lender from any limit upon the rate of interest it may charge or grants to
Lender the right to charge a higher rate of interest than that allowed by
Florida Statutes, Chapter 687.

36

--------------------------------------------------------------------------------



         3.12    Payments Free of Withholding Taxes    

(a)All payments required to be made by the Borrower hereunder shall be made to
the Lender free and clear of and without deduction for any and all present and
future taxes (other than income taxes payable by the Lender), withholdings,
levies, duties and other governmental charges ("Taxes") with the exception of
any Taxes payable by reason of the Lender or any Permitted Lender Assignee being
a non-resident of the United States of America. Upon request by the Lender, the
Borrower shall furnish to the Lender a receipt for any Taxes paid by the
Borrower pursuant to this Section 3.12 or, if no Taxes are payable with respect
to any payment required to be made by the Borrower hereunder, either a
certificate from each appropriate taxing authority or an opinion of counsel
acceptable to the Lender, in either case stating that such payment is exempt
from or not subject to Taxes. If any Taxes are paid or payable by the Lender,
other than Taxes which were payable solely by reason of the Lender becoming a
non-resident of the United States of America or the assignment by the Lender, at
a time when no demand had been made by the Lender hereunder or, if demand has
been made, the time period within which the Borrower must respond to such demand
has not expired, of any of its rights hereunder or under the Security to a
Person that was a non-resident of the United States of America, the Borrower
will, upon demand by the Lender, and whether or not such Taxes shall be
correctly or legally asserted, indemnify the Lender for such payments, together
with any interest, penalties and expenses in connection therewith plus interest
thereon at the applicable rate under the Loan, as the case may be (calculated as
if such payments constituted overdue amounts of principal as of the date of
making such payments). In the event that any such Taxes paid by the Lender and
reimbursed by the Borrower are incorrectly or illegally asserted, the Lender
shall, at the request and expense of the Borrower, cooperate with the Borrower
in order to enable the Borrower to obtain a payment of such Taxes. The
obligations of the Borrower under this Section 3.12 shall survive the payment
and performance of the Indebtedness, liabilities and obligations of the Borrower
under, and the termination and release by the Lender of, this Agreement and the
other Loan Documents.

(b)The Lender shall indemnify and save the Borrower harmless from and against
any Loss arising by reason of the Lender or any Permitted Lender Assignee being
a non-resident of the United States of America, including, without limitation,
the loss of any deductions or credits in respect of Taxes relating to interest
paid pursuant to this Agreement.

         3.13    Concurrent Exercise of Prepayment Rights    

        Notwithstanding anything to the contrary in Section 3.4, the parties
agree that, in the event the Remington Loan Agreement shall be in effect, it is
a condition to the exercise by the Borrower of its prepayment rights under
Section 3.4(a) that the Remington Guarantor exercise its prepayment rights under
Section 3.4 of the Remington Loan Agreement concurrently and that any amounts
payable hereunder and thereunder as a result of such concurrent exercise of
prepayment rights are due and payable, and are paid, on the same day.

37

--------------------------------------------------------------------------------




ARTICLE 4

ADVANCES UNDER THE LOAN


         4.1    Tranche 1 First Advance    

        The Borrower shall be entitled to obtain the first Advance under
Tranche 1 (herein called the "Tranche 1 First Advance") upon, and only in
compliance with the following terms and upon satisfaction of the following
conditions, all in form and substance satisfactory to the Lender in its sole
discretion:

(a)the Tranche 1 First Advance shall occur upon a date (herein called the
"Tranche 1 First Advance Date") determined by the Borrower, provided that the
Borrower shall have delivered to the Lender a complete and accurate Request for
Advance, which Request for Advance shall reflect compliance by the Borrower with
the provisions of this Section 4.1 and, among other things, shall contain the
certificate of a senior officer of the Borrower which shall:

(i)certify as to the aggregate amount of Construction Costs paid or incurred and
payable by the Borrower at the date thereof which are the subject of the Request
for Advance in question;

(ii)show any construction lien holdback;

(iii)certify that all such Construction Costs are in accordance with the budget
and Plans and that the amount remaining to be advanced under the Loan for the
Reconstruction is not less than the remaining Construction Costs that will be
required to achieve completion of the Reconstruction; and

(iv)certify that, to the best of such Person's knowledge, all construction to
the date of the certificate is in material compliance with municipal by-laws,
all other governmental requirements, the issued building permits and the Plans,
and that there are no material infractions in respect thereof whatsoever.

Such certificate, as part of the Request for Advance, shall be supported by
evidence satisfactory to the Lender, acting reasonably, and, if requested by the
Lender, shall be accompanied by receipts, invoices, where available and where
such costs have not yet been paid, or other satisfactory evidence for the
payment of all Construction Costs forming part of the Advance requested, which
shall be verified by and acceptable to the Lender. In addition, the Request for
Advance shall be accompanied by: (a) copies of all lien waivers or releases for
all lienable work performed on the Gulfstream Property and paid for with the
proceeds of the prior disbursement or otherwise (all such waivers or releases to
be in such form as is reasonably required by Lender), (b) copies of all
contractor's affidavits as to payment of work to the date and the Borrower's
affidavit as to such work as is not covered by the Construction Contracts, each
together with supporting documentation evidencing to the Lender's satisfaction
payment of all Construction Costs to date and funded under the Loan, (c) a
report in form and content satisfactory to the Lender from the Cost Consultant,
and (d) such other documents supporting the Request for Advance as the Lender
may reasonably request;

(b)the Tranche 1 First Advance shall include an amount equal to the Lender's
Tranche 1 Pre-Advance Expenses (as determined by the Lender) that have been
invoiced to the Lender prior to the date of the Tranche 1 First Advance, and the
cash portion of such Tranche 1 First Advance shall be in an amount which does
not exceed the value of the work in place for the Reconstruction, as determined
by the Cost Consultant, provided that the amount remaining to be advanced under
the Loan for the Reconstruction shall never be less than the remaining
Construction Costs that will be required to achieve completion of the
Reconstruction, as estimated by the Cost Consultant;

38

--------------------------------------------------------------------------------



(c)the Borrower shall have made available to the Lender true copies, where
available, or otherwise photocopies of all Construction Contracts;

(d)the Borrower shall have delivered to the Lender: (i) an acknowledgement from
Suitt Construction Company, Inc. concerning the status of the Suitt Stipulated
Lump Sum Construction Contract; and (ii) an acknowledgement from Vecellio
Group, Inc. concerning the status of the Ranger Stipulated Lump Sum Construction
Contract, in each case in form and substance satisfactory to the Lender;

(e)the Borrower and The Meadows Guarantors shall have made available to the
Lender certified copies of their incorporating documents and shall have
delivered to the Lender incumbency certificates with respect to the officers of
the Borrower and the Guarantors signing this Agreement and the Security;

(f)the Borrower and The Meadows Guarantors shall have delivered to the Lender
resolutions authorizing the Loan and any documents to be provided pursuant to
the provisions hereof, and all documents evidencing any necessary corporate
action of the Borrower and The Meadows Guarantors certified by appropriate
officers thereof;

(g)the representations and warranties set forth in Article 6 shall be true and
accurate in all respects as of Tranche 1 First Advance Date, and the Borrower
and The Meadows Guarantors shall have delivered to the Lender a certificate of
senior officers of each of the Borrower and The Meadows Guarantors to the
foregoing effect;

(h)the Borrower and The Meadows Guarantors shall have made available to the
Lender true copies of all of the Material Agreements then in existence, all of
which shall be satisfactory to the Lender and its counsel, acting reasonably;

(i)the Lender shall have received the Original Security, all in form and
substance satisfactory to the Lender, and all action required by the Borrower
and The Meadows Guarantors to fully perfect and maintain such Original Security
of and upon the assets of the Borrower and The Meadows Guarantors to which it
applies shall have been successfully completed, including completion of all
security filings under UCC and real property registrations;

(j)the Borrower shall have delivered to the Lender a certificate of the Borrower
in a form satisfactory to the Lender certifying the good standing of the
Borrower (and any other entities controlled by or otherwise affiliated with the
Borrower) under, and the validity and currency in force of, all Permitted
Encumbrances and Material Agreements;

39

--------------------------------------------------------------------------------



(k)the Lender shall be satisfied, acting reasonably, with the budget for the
Reconstruction;

(l)the Cost Consultant shall have performed an inspection of the Reconstruction
and reported to the Lender that the amount of work in place and the cost to
complete in respect of the Reconstruction do not exceed an aggregate of One
Hundred and Fifteen Million Dollars ($115,000,000);

(m)the Borrower shall have made available to the Lender tax certificates in
respect of each of the Gulfstream/Aventura Properties, and The Meadows
Guarantors shall have made available to the Lender tax certificates in respect
of The Meadows Property, in each case evidencing that all municipal taxes due in
respect thereof up to the Tranche 2 First Advance Date have been paid in full;

(n)no litigation, regulatory or other proceeding shall have been commenced
seeking to restrict the Borrower and/or the Guarantors from completing the
transactions contemplated hereby;

(o)without derogating from the Borrower's representations, warranties and
covenants herein and under the Loan Documents, the Lender shall be satisfied
with: (i) its due diligence review of the Gulfstream/Aventura Properties,
including with respect to environmental reports and ability to rely upon such
reports, environmental and other approvals, title to properties and assets and
legal matters; and (ii) its assessment of all environmental conditions relating
to the Gulfstream/Aventura Properties and actual or potential environmental
liabilities of the Borrower and its subsidiaries, including any appropriate
insurance;

(p)in the opinion of the Lender, no Material Adverse Change shall have occurred;

(q)the Borrower shall have made available to the Lender copies of paid-up
policies evidencing the insurance to be maintained by the Borrower and/or any of
The Meadows Guarantors pursuant to Section 7.1(r);

(r)the Lender shall have received a title insurance commitment, in from and
substance satisfactory to the Lender, committing the title insurer to issue a
lender's title insurance policy (the "Gulfstream/Aventura Title Policy"), in an
amount to be determined by the Lender, acting reasonably, from Fidelity National
Title Insurance Company of New York (or any other title company acceptable to
the Lender) (the "Title Company"), insuring the Borrower's fee ownership of the
Gulfstream/Aventura Properties, the adequacy of the legal descriptions of the
Gulfstream/Aventura Properties, the marketability of title and that the
Gulfstream/Aventura Mortgage is a valid first priority Encumbrances on the
Gulfstream/Aventura Properties, free and clear of Encumbrances other than the
Permitted Encumbrances and exceptions to title approved in writing by the
Lender, the validity and effectiveness of any such Encumbrances on the exercise
by the Lender of its rights and remedies upon the occurrence of an Event of
Default under this Agreement, together with an endorsement to the Lender's title
insurance policy to confirm that the title insurance will continue to be
effective following the platting of any of the Properties. The
Gulfstream/Aventura Title Policy shall also contain any endorsements required by
the Lender;

40

--------------------------------------------------------------------------------



(s)the Lender shall have received a title insurance commitment, in form and
substance satisfactory to the Lender, committing the title insurer to issue a
lender's title insurance policy ("The Meadows Title Policy"), in an amount to be
determined by the Lender, acting reasonably, from the Title Company, insuring
The Meadows Owner's fee ownership of The Meadows Property, the adequacy of the
legal descriptions of The Meadows Property, the marketability of title and that
The Meadows Second Mortgage is a valid second priority Encumbrance on The
Meadows Property, free and clear of Encumbrances and encumbrances other than the
Permitted Encumbrances and exceptions to title approved in writing by the
Lender, the validity and effectiveness of any such Encumbrance on the exercise
by the Lender of its rights and remedies upon the occurrence of an Event of
Default under the Meadows Guarantee and Indemnity. The title policy shall also
contain any endorsements required by the Lender;

(t)the Borrower shall also have made available to the Lender:

(A)surveys with respect to the Gulfstream/Aventura Properties certified by
independent, duly qualified, Florida Land Surveyors, satisfactory in substance
and form to the Lender and the Lender's Florida Agent; and

(B)surveys with respect to The Meadows Property certified by independent, duly
qualified, Pennsylvania Land Surveyors, satisfactory in substance and form to
the Lender and the Lender's Pennsylvania Agent;

all of which surveys shall evidence no title defects other than Permitted
Encumbrances;

(u)the Borrower shall have delivered to the Lender certificates of the Architect
or a professional engineer responsible for the design of the Reconstruction in
substance and form satisfactory to the Lender and to the counsel for the Lender
(acting reasonably) to the effect that:

(i)such Architect or professional engineer, as the case may be, is responsible
for the preparation of the plans and specifications for the Reconstruction and
the supervision of the Reconstruction in accordance with such plans and
specifications;

(ii)the plans and specifications have been approved by all authorities having
jurisdiction and the Reconstruction has been constructed to date substantially
in accordance with such plans and specifications; and

(iii)all permits, licences or other evidence of authorization required for such
Reconstruction to date have been obtained;

41

--------------------------------------------------------------------------------



(v)the Reconstruction, to the extent constructed to date, complies in all
material respects with all applicable zoning and building by-laws and
regulations;

(w)the Lender shall be satisfied with the zoning and other by-law and regulatory
requirements for the Reconstruction;

(x)the Borrower shall have delivered to the Lender an opinion of the Borrower's
and Guarantor's Florida Agent addressed to the Lender, the Lender's Counsel and
the Lender's Florida Agent, in form, scope and substance satisfactory to the
Lender and its counsel, acting reasonably;

(y)the Lender shall have received an opinion of the Lender's Florida Agent,
addressed to the Lender, in form, scope and substance satisfactory to
the Lender;

(z)the Borrower shall have delivered to the Lender an opinion of the Borrower's
and Guarantors' Pennsylvania Agent, addressed to the Lender, the Lender's
Counsel and the Lender's Pennsylvania Agent, in form, scope and substance
satisfactory to the Lender and its counsel, acting reasonably;

(aa)the Lender shall have received an opinion of the Lender's Pennsylvania
Agent, addressed to the Lender, in form, scope and substance satisfactory to
the Lender;

(bb)all proceedings to be taken in connection with the transactions contemplated
by this Agreement in connection with the Tranche 1 First Advance, and all
documents incident thereto, shall be reasonably satisfactory in form and
substance to the Lender, and the Borrower shall have provided to or made
available to the Lender copies of all documents which the Lender may reasonably
request in connection with the Tranche 1 First Advance, said transactions and
copies of the records of all corporate proceedings in connection therewith in
form and substance reasonably satisfactory to the Lender;

(cc)the Borrower shall, prior to such Advance and, in accordance with
Section 7.1(l), have funded at its own cost and expense, any cost overruns which
have been identified by the Cost Consultant;

(dd)the Borrower shall have delivered to the Lender a fully executed amendment
to the credit facility between Bank of Montreal and MEC that makes all changes
necessary to permit the transactions contemplated by this Agreement, including
without limitation, the elimination of the existing negative pledge in favour of
the Bank of Montreal over The Meadows Properties; and

(ee)no Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of the Tranche 1 First Advance.

42

--------------------------------------------------------------------------------





         4.2    Tranche 2 — First Advance    

        The Borrower shall be entitled to obtain the first Advance under
Tranche 2 (herein called the "Tranche 2 First Advance") upon, and only in
compliance with the following terms and upon satisfaction of the following
conditions, all in form and substance satisfactory to the Lender in its sole
discretion:

(a)the Tranche 2 First Advance shall occur upon a date (herein called the
"Tranche 2 First Advance Date") determined by the Borrower, provided that the
Borrower shall have delivered to the Lender a complete and accurate Request for
Advance, which Request for Advance shall reflect compliance by the Borrower with
the provisions of this Section 4.2;

(b)the Tranche 2 First Advance shall include an amount equal to the Lender's
Tranche 2 Pre-Advance Expenses (as determined by the Lender) that have been
invoiced to the Lender prior to the date of the Tranche 2 First Advance, and an
arrangement fee (the "Tranche 2 Arrangement Fee") of $257,500.00;

(c)the Borrower shall have delivered to the Lender the amended and restated
Gulfstream Note referenced in Section 5.1(a);

(d)the Lender shall have received a fully executed copy of the Horsemen's
Agreement;

(e)the Borrower and the Guarantors shall have made available to the Lender
certified copies of their incorporating documents and shall have delivered to
the Lender incumbency certificates with respect to the officers of the Borrower
and the Guarantors signing this Agreement and the Security;

(f)the Borrower and the Guarantors shall have delivered to the Lender
resolutions authorizing this Agreement and any documents to be provided pursuant
to the provisions hereof, and all documents evidencing any necessary corporate
action of the Borrower and the Guarantors certified by appropriate officers
thereof;

(g)the representations and warranties set forth in Article 6 shall be true and
accurate in all respects as of the Tranche 2 First Advance Date, and the
Borrower and the Guarantors shall have delivered to the Lender a certificate of
senior officers of each of the Borrower and the Guarantors to the foregoing
effect;

(h)the Borrower and the Guarantors shall have made available to the Lender true
copies of all of the Material Agreements then in existence, all of which shall
be satisfactory to the Lender and its counsel, acting reasonably;

(i)the Lender shall have received the Security, all in form and substance
satisfactory to the Lender, and all action required by the Borrower and the
Guarantors to fully perfect and maintain such Security of and upon the assets of
the Borrower and the Guarantors to which it applies shall have been successfully
completed, including completion of all security filings under UCC and real
property registrations;

(j)the Borrower shall have delivered to the Lender a certificate of the Borrower
in a form satisfactory to the Lender certifying the good standing of the
Borrower (and any other entities controlled by or otherwise affiliated with the
Borrower) under, and the validity and currency in force of, all Permitted
Encumbrances and Material Agreements;

43

--------------------------------------------------------------------------------



(k)the Lender shall have received a certificate from the Borrower detailing the
Slots Facilities Costs;

(l)the Lender shall be satisfied, acting reasonably, with the budget for the
Slots Facilities Initiative;

(m)the Cost Consultant shall have performed an inspection of the Slots
Facilities Initiative and reported to the Lender that the cost to complete in
respect of the Slots Facilities Initiative does not exceed an aggregate of
Twenty Five Million Seven Hundred and Fifty Thousand Dollars ($25,750,000);

(n)the Borrower shall have made available to the Lender tax certificates in
respect of each of the Gulfstream/Aventura Properties, and the Guarantors shall
have made available to the Lender tax certificates in respect of the Properties
owned by them, in each case evidencing that all municipal taxes due in respect
thereof up to the Tranche 2 First Advance Date have been paid in full;

(o)no litigation, regulatory or other proceeding shall have been commenced
seeking to restrict the Borrower and/or the Guarantors from completing the
transactions contemplated hereby;

(p)in the opinion of the Lender, no Material Adverse Change shall have occurred;

(q)the Borrower shall have made available to the Lender copies of paid-up
policies evidencing the insurance to be maintained by the Borrower and/or any of
the Guarantors pursuant to Section 7.1(r);

(r)the Lender shall have received from the Title Company an endorsement in
respect of the Gulfstream/Aventura Title Policy, in form and substance
satisfactory to the Lender, insuring the full amount of the Loan (including
Lender's Costs and interest);

(s)the Lender shall have received from the Title Company an endorsement in
respect of the Remington Title Policy, in form and substance satisfactory to the
Lender, insuring the full amount of the Loan (including Lender's Costs
and interest);

(t)the Lender shall be satisfied, with the zoning and other by-law and
regulatory requirements for the Slots Facilities Initiative;

(u)the Borrower shall, prior to such Advance and, in accordance with
Section 7.1(l), have funded at its own cost and expense, any cost overruns which
have been identified by the Cost Consultant;

(v)no Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of the Tranche 2 First Advance.

44

--------------------------------------------------------------------------------



(w)the Borrower shall have delivered to the Lender an opinion of the Borrower's
and Guarantor's Florida Agent addressed to the Lender, the Lender's Counsel and
the Lender's Florida Agent, in form, scope and substance satisfactory to the
Lender and its counsel, acting reasonably;

(x)the Lender shall have received an opinion of the Lender's Florida Agent,
addressed to the Lender, in form, scope and substance satisfactory to
the Lender;

(y)the Borrower shall have delivered to the Lender an opinion of the Borrower's
and Guarantors' Pennsylvania Agent, addressed to the Lender, the Lender's
Counsel and the Lender's Pennsylvania Agent, in form, scope and substance
satisfactory to the Lender and its counsel, acting reasonably;

(z)the Lender shall have received an opinion of the Lender's Pennsylvania Agent,
addressed to the Lender, in form, scope and substance satisfactory to
the Lender;

(aa)the Borrower shall have delivered to the Lender an opinion of the Borrower's
and Guarantors' Oklahoma Agent, addressed to the Lender, the Lender's Counsel
and the Lender's Oklahoma Agent, in form, scope and substance satisfactory to
the Lender and its counsel, acting reasonably;

(bb)the Lender shall have received an opinion of the Lender's Oklahoma Agent,
addressed to the Lender, in form, scope and substance satisfactory to
the Lender;

(cc)the Borrower shall have delivered to the Lender an opinion of the Borrower's
and Guarantor's Counsel addressed to the Lender, and the Lender's Counsel, in
form, scope and substance satisfactory to the Lender and its counsel, acting
reasonably;

(dd)the Gulfstream/Aventura Future Advance Agreement shall have been registered
on the Gulfstream/Aventura Properties;

(ee)the Palm Meadows Training Future Advance Agreement shall have been
registered on the Palm Meadows Training Centre Property;

(ff)the Remington Lands Future Advance Agreement shall have been registered on
the Remington Property;

(gg)the Borrower shall have delivered to the Lender a fully executed amendment
to the credit facility between Bank of Montreal and MEC that makes all changes
necessary to permit the transactions contemplated by this Agreement, or a
certificate from Bank of Montreal, addressed to MEC and the Lender, certifying
that no such changes are required;

(hh)the Lender shall have received evidence of the Borrower's payment of the
additional guarantee fees referenced in Section 10.26; and

(ii)all proceedings to be taken in connection with the transactions contemplated
by this Agreement in connection with the Tranche 2 First Advance, and all
documents incident thereto, shall be reasonably satisfactory in form and
substance to the Lender, and the Borrower shall have provided to or made
available to the Lender copies of all documents which the Lender may reasonably
request in connection with the Tranche 2 First Advance, said transactions and
copies of the records of all corporate proceedings in connection therewith in
form and substance reasonably satisfactory to the Lender.

45

--------------------------------------------------------------------------------





         4.3    Subsequent Advances    

        The Borrower shall be entitled to obtain subsequent advances of funds
(herein called "Subsequent Advances") under Tranche 1 and Tranche 2, upon the
following terms and conditions:

(a)except with respect to Advances deemed to be made hereunder, Subsequent
Advances shall occur not more frequently than twice a month, upon a date (herein
called a "Subsequent Advance Date") determined by the Borrower by way of written
notice to the Lender in the form of a Request for Advance given at least five
(5) Business Days prior to the Subsequent Advance Date in question, which
Request for Advance shall reflect compliance with this Section 4.2 and, in
particular, shall contain the same form of officer's certificate and supporting
documentation as is required for a Request for Advance pursuant to
Section 4.1(a) or 4.2(a), as the case may be, and shall otherwise be complete
and acceptable to the Lender, acting reasonably;

(b)the amount of any Subsequent Advance in respect of Tranche 1 shall be in an
amount which, together with the aggregate of all previous Advances for the
Reconstruction, does not exceed the value of the work in place for the
Reconstruction, as determined by the Cost Consultant, provided that the amount
remaining to be advanced under the Loan for the Reconstruction shall never be
less than the remaining Construction Costs that will be required to achieve
completion of the Reconstruction, as estimated by the Cost Consultant;

(c)insofar only as any agreement granting additional security that was not in
place at the time of the giving of a previous opinion under Section 4.1
or 4.3(n)(xi) or this Section is given in favour of the Lender, the Lender shall
have. received updated opinions in form, substance and scope satisfactory to the
Lender and its counsel to the same effect as the opinions delivered pursuant to
Section 4.1 and, in addition, as to Subsequent Advances made after the Closing
Date, 4.3(n)(xi),

(d)if so requested, the Lender shall have received an opinion from counsel to
the Borrower and/or the Guarantors in form, substance and scope satisfactory to
the Lender and its counsel confirming the effectiveness, perfection and priority
of the Security;

(e)the Borrower shall, prior to such Advance and in accordance with
Section 7.1(l), have funded at its own cost and expense any cost overruns which
have been identified by the Lender or the Cost Consultant;

46

--------------------------------------------------------------------------------







(f)in respect of any request for Advance in respect of Tranche 1, the Lender
shall have received from the Cost Consultant a report satisfactory to the Lender
as to the progress of the Reconstruction as of the Subsequent Advance Date
in question;

(g)in respect of any Subsequent Advance in respect of Tranche 1,
Subsections 4.1(c), (h), (n), (v) and (w) shall have been satisfied and shall
continue to be true and accurate and in full force and effect as of the
Subsequent Advance Date in question;

(h)the representations and warranties set forth in Article 6 shall be true and
accurate in all respects as of the date of the Subsequent Advance (except as
such representations and warranties may be updated or otherwise modified to
reflect any changes consented to in writing by the Lender), and the Borrower and
the Guarantors shall have delivered to the Lender a certificate of senior
officers of each of the Borrower and the Guarantors, without personal liability,
to the foregoing effect;

(i)from and after the earlier of (i) the completion of construction of the
Gulfstream Facilities and; (ii) December 31, 2006, the Lender will not be
required to make any Subsequent Advances under Tranche 1, other than
Reconstruction Holdback Advances;

(j)the final Advance for sums due on the Construction Contracts shall be made
following completion of the work contemplated thereby to the satisfaction of the
Lender and the Cost Consultant and the furnishing of the following documents to
the Lender and the Cost Consultant: (i) all required affidavits from the
contractor under the applicable Construction Contracts and the Borrower, (ii) a
certificate from the Borrower certifying that the applicable work was completed
in accordance with the Plans, (iii) final releases or lien waivers, which may be
subject to payment of a specific amount as provided in Section 713.20(3),
Florida Statutes, from all applicable contractors and other lienors (including,
without limitation, the lien rights of the construction contractor), which
releases or waivers must be acceptable to the Lender and the Title Company;
provided, however, that the Borrower shall obtain and deliver to the Lender a
final unqualified lien waiver from each such party at the time of payment of
such specific amount to such party, (iv) a certificate from the Cost Consultant
certifying that the applicable work has been completed in accordance with the
Plans (including completion of the final punch list items, which punch list
shall be prepared by or on behalf of the Borrower and approved by the Cost
Consultant in its discretion), that all Governmental Rules in respect of the
Reconstruction have been satisfied and that direct connection has been made for
all utility services to the Gulfstream Property, (v) a certificate of occupancy
for the Reconstruction, any required approval by the Board of Fire Underwriters
or its equivalent having jurisdiction over the Gulfstream Property, and any
other approval required by any Governmental Authority to the extent that any
such approval is a condition to the lawful use and occupancy of the Gulfstream
Property and the opening of same to the public, (vi) a final certified
"as-built" survey of the Gulfstream Property satisfactory to the Lender and the
Cost Consultant, and (vii) the final endorsement to the Title Insurance Policy,
reflecting no exceptions from coverage except the Permitted Encumbrances;

47

--------------------------------------------------------------------------------



(k)an endorsement to each Title Policy (or if any Title Policy is not then
issued, a commitment from the Title Company to issue such endorsement) shall
have been delivered to the Lender, increasing the amount of coverage to include
the amount of the Advance then requested, which endorsement shall show no
exceptions to title other than the Permitted Encumbrances;

(l)no Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of the Subsequent Advance;

(m)in the opinion of the Lender, no Material Adverse Change shall have occurred
since the date of the immediately preceding Advance; and

(n)as to the first Subsequent Advance made on or after July 22, 2005:

(i)the Borrower, the Guarantors and MEC shall have made available to the Lender
certified copies of their incorporating documents and shall have delivered to
the Lender incumbency certificates with respect to the officers of the Borrower,
the Guarantors and MEC signing this Agreement and the Additional Security;

(ii)the Borrower, the Guarantors and MEC shall have delivered to the Lender
resolutions authorizing the execution, delivery and performance of this
Agreement and the Additional Security and any documents to be provided pursuant
to the provisions hereof, and all documents evidencing any necessary corporate
action of the Borrower, the Guarantors and MEC certified by appropriate officers
thereof;

(iii)the Borrower and the Guarantors shall have made available to the Lender
true copies of all of the Material Agreements (other than those delivered
pursuant to Section 4.1(h)), together with the consents and acknowledgements of
all parties thereto required by the terms of such Material Agreements (other
than the Borrower or the Guarantors, as applicable), to the grant of the
Security in such Material Agreements all of which shall be in form, scope and
terms satisfactory to the Lender and its counsel, acting reasonably;

(iv)the Lender shall have received the Additional Security to be provided by the
Palm Meadows Guarantor and MEC, all in form and substance satisfactory to the
Lender, and all action required by the Palm Meadows Guarantor and MEC to fully
perfect and maintain such Additional Security of and upon the assets of the Palm
Meadows Guarantor or MEC, as applicable, to which it applies shall have been
successfully completed, including completion of all security filings under UCC
and real property registrations;

48

--------------------------------------------------------------------------------



(v)the Borrower shall have delivered to the Lender a certificate of the Borrower
in a form satisfactory to the Lender certifying the good standing of the
Borrower and the Additional Guarantors under, and the validity and currency in
force of, all Permitted Encumbrances and Material Agreements applicable to the
Additional Guarantors;

(vi)the Additional Guarantors shall have made available to the Lender tax
certificates or other documentation reasonably satisfactory to Lender in respect
of each of the Remington Property and the Palm Meadows Training Center Property,
evidencing that all municipal taxes and assessments due and payable in respect
thereof up to the date of such Advance have been paid in full;

(vii)without derogating from the Borrower's and the Guarantors' representations,
warranties and covenants herein and under the Loan Documents, the Lender shall
be satisfied with: (i) its due diligence review of the Remington Property and
the Palm Meadows Training Center Property, including with respect to
environmental reports and ability to rely upon such reports, environmental and
other approvals, title to properties and assets and legal matters and (ii) its
assessment of all environmental conditions relating to such Properties and
actual or potential environmental liabilities of Additional Guarantors and their
respective subsidiaries, including any appropriate insurance;

(viii)the Additional Guarantors and the Borrower shall have made available to
the Lender copies of paid-up policies evidencing the insurance to be maintained
by the Additional Guarantors pursuant to Section 7.1(r);

(ix)the Lender shall have received a title insurance commitment or commitments,
in form and substance satisfactory to the Lender, committing the Title Company
to issue a lender's title insurance policy (the "Remington Title Policy") within
90 days thereafter in an amount to be determined by the Lender, acting
reasonably, from the Title Company, insuring the Remington Guarantor's leasehold
and fee interests in the Remington Property and the Palm Meadow Guarantor's fee
ownership of the Palm Meadow Property, the marketability of title, that the
Remington Mortgage is a valid second priority Encumbrance on the leasehold and
fee ownership interest of the Borrower in respect of the Remington Property and
the Palm Meadows Training Center Mortgage is a valid first priority Encumbrance
on the Palm Meadows Training Center Property, in each case, free and clear of
Encumbrances other than the Permitted Encumbrances and exceptions to title
approved in writing by the Lender, the validity and effectiveness of any such
Encumbrances on the exercise by the Lender of its rights and remedies upon the
occurrence of an Event of Default under this Agreement, together with an
endorsement to the Lender's title insurance policy to confirm that the title
insurance will continue to be effective following the platting of the Remington
Property and the Palm Meadows Training Center Property. The Title Policy shall
also contain any endorsements reasonably required by the Lender;

49

--------------------------------------------------------------------------------



(x)the Borrower and the Additional Guarantors shall also have made available to
the Lender surveys with respect to the Remington Property and the Palm Meadows
Training Center Property certified by independent, duly qualified, Oklahoma or
Florida Land Surveyors, as applicable, satisfactory in substance and form to the
Lender and the Lender's Oklahoma Agent and the Lender's Florida Agent,
respectively, all of which surveys shall evidence no title defects other than
Permitted Encumbrances or defects which have been insured over by title
insurance;

(xi)the Borrower and the Additional Guarantors shall have delivered to the
Lender opinions of each of the Borrower's and Guarantors' Florida Agent, the
Borrower's and Guarantors' Oklahoma Counsel and the Borrower's and Guarantors'
Pennsylvania Agent addressed to the Lender, the Lender's Counsel and, as
applicable, the Lender's Florida Agent, the Lender's Oklahoma Agent or the
Lender's Pennsylvania Agent in form, scope and substance satisfactory to the
Lender and its counsel, acting reasonably, which shall be similar, mutatis
mutandis, to opinions provided to the Lender in connection with the Tranche 1
First Advance or the Tranche 2 First Advance, whichever is applicable;

(xii)the Lender shall have received reasonably current environmental reports in
respect of the Remington Property and the Palm Meadows Training Center Property
prepared by a duly qualified environmental consultant, together with reliance
letters addressed to the Lender, all to be in form, scope and terms satisfactory
to the Lender, and the Lender shall be satisfied with such environmental
reports, in its sole and absolute discretion;

(xiii)the Lender shall have received a reasonably current appraisal of the Palm
Meadows Training Center Property prepared by a duly qualified property
appraiser, indicating that the value of such Property is not less than
Forty-Five Million Dollars ($45,000,000), in form, scope and terms satisfactory
to the Lender, in its sole and absolute discretion;

(xiv)the Lender's financing commitment for "The Meadows Construction Loan" as
referred to in the term sheet dated December 8, 2004 between MEC and the Lender
related to this Agreement shall have been terminated by mutual agreement of all
parties thereto; and

(xv)the Borrower shall have delivered to the Lender a fully executed amendment
to the credit facility between Bank of Montreal and MEC that makes all changes
to permit the transactions contemplated by this Agreement, if such is required
under the credit facility between Bank of Montreal and MEC.

50

--------------------------------------------------------------------------------





The provisions of this Section 4.3(n), insofar as they relate to the Remington
Guarantor or its property and assets, shall not be operative unless and until it
has obtained the Remington Loan OHRC Approval.

(o)each Request for Advance shall specify whether it is in respect of Tranche 1
or Tranche 2;

(p)subject to Section 3.10, each Subsequent Advance shall include an amount
equal to any Lender's Tranche 1 Pre-Advance Expenses, any Lender's Tranche 2
Pre-Advance Expenses, and/or any other Lender's Costs that have been invoiced to
the Lender prior to the date of such Subsequent Advance, in each case to the
extent that they have not previously been deemed to have been Advanced under
the Loan;

(q)the amount remaining to be advanced under Tranche 2 shall never be less than
the remaining Slots Facilities Costs that will be required to achieve completion
of the Slots Facilities Initiative, as estimated by the Cost Consultant;

(r)in respect of any request for a Subsequent Advance in respect of Tranche 2,
the Lender shall have received from the Cost Consultant a report satisfactory to
the Lender as to the progress of the Slots Facilities Initiative as of the
Subsequent Advance Date in question;

(s)from and after February 28, 2007, the Lender will not be required to make any
Subsequent Advances under Tranche 2, other than Slots Facilities Holdback
Advances;

(t)the final Advance in respect of Tranche 2 for sums due on the Slots
Facilities Contracts shall be made following completion of the work contemplated
thereby to the satisfaction of the Lender and the Cost Consultant and if so
requested by the Lender, the furnishing of the following documents to the Lender
and the Cost Consultant: (i) all required affidavits from the contractor under
the applicable Slots Facilities Contracts and the Borrower, (ii) a certificate
from the Borrower certifying that the applicable work was completed in
accordance with the Plans, (iii) final releases or lien waivers, which may be
subject to payment of a specific amount as provided in Section 713.20(3),
Florida Statutes, from all applicable contractors and other lienors (including,
without limitation, the lien rights of the construction contractor), which
releases or waivers must be acceptable to the Lender and the Title Company;
provided, however, that the Borrower shall obtain and deliver to the Lender a
final unqualified lien waiver from each such party at the time of payment of
such specific amount to such party, (iv) a certificate from the Cost Consultant
certifying that the applicable work has been completed in accordance with the
Plans (including completion of the final punch list items, which punch list
shall be prepared by or on behalf of the Borrower and approved by the Cost
Consultant in its discretion), that all Governmental Rules in respect of the
Slots Facilities have been satisfied, and (v) to the extent required, a
certificate of occupancy for the Slots Facilities, any required approval by the
Board of Fire Underwriters or its equivalent having jurisdiction over the Slots
Facilities, and any other approval required by any Governmental Authority to the
extent that any such approval is a condition to the lawful use and occupancy of
the Slots Facilities and the opening of same to the public, and (vi) a final
certified "as-built" survey of the Slots Facilites satisfactory to the Lender
and the Cost Consultant, and (vii) the final endorsement to the
Gulfstream/Aventura Title Insurance Policy, reflecting no exceptions from
coverage except the Permitted Encumbrances.

51

--------------------------------------------------------------------------------






ARTICLE 5

SECURITY FOR LOAN


         5.1    General    

        As evidence of, and security for, the Loan and all other obligations,
liability and indebtedness of the Borrower hereunder and under the other Loan
Documents, both present and future (the "Indebtedness"), the Borrower shall
deliver to the Lender, in form satisfactory to the Lender and its counsel:

(a)an amended and restated promissory note in the amount of One Hundred and
Forty Million Seven Hundred and Fifty Thousand Dollars ($140,750,000) from the
Borrower in favour of the Lender (the "Gulfstream Note");

(b)a perfected first priority Encumbrance on the Gulfstream/Aventura Properties
pursuant to a mortgage dated December 9, 2004 from the Borrower in favor of the
Lender (the "Gulfstream/Aventura Mortgage"), together with the
Gulfstream/Aventura Future Advance Agreement;

(c)a first priority assignment of rents and leases generated by the use and
occupancy of the Gulfstream/Aventura Properties pursuant to an assignment of
rents and lessor's interest in the Occupancy Agreements relating to the
Gulfstream Property and the Aventura Property dated December 9, 2004 from the
Borrower to the Lender;

(d)a general assignment of the Borrower's interest in the Material Agreements
relating to any of the Gulfstream/Aventura Properties, where permitted; provided
that if the assignment of any such Material Agreement is not permitted, the
Borrower shall use its commercially reasonable efforts to obtain all consents
and waivers necessary to assign to the Lender such Material Agreement and
further agrees that if such consents and waivers are not obtained, such Material
Agreement shall be held by the Borrower for the benefit of and in trust for
the Lender;

(e)a perfected first priority Encumbrance (subject to any Purchase Money
Security Interest granted to lenders or vendors up to a maximum amount of Twelve
Million and Five Hundred Thousand Dollars ($12,500,000) in the aggregate for
purposes only of acquiring the Gulfstream FF&E and Purchase Money Security
Interest granted to lenders or vendors up to a maximum amount of Two Million
Five Hundred Thousand Dollars ($2,500,000) in the aggregate for purposes only of
acquiring the Slots Facilities FF&E) in all personal property of the Borrower
now owned and hereafter acquired (excluding licences and permits), pursuant to a
general security agreement of even date herewith from the Borrower to
the Lender;

52

--------------------------------------------------------------------------------



(f)the environmental indemnity agreement in respect of the Gulfstream/Aventura
Properties, from the Borrower in favor of the Lender;

(g)a negative stock pledge agreement from MEC to the Lender regarding 100% of
the issued and outstanding capital stock of the Borrower and each of
the Guarantors;

(h)in return for guarantee and indemnity fees paid at the time of the First
Advance by the Borrower to The Meadows Guarantors in the amount of $287,500 the
joint and several guarantee and indemnity (the "Meadows Guarantee and
Indemnity") of The Meadows Guarantors, under which The Meadows Guarantors
jointly and severally unconditionally guarantee the payment and performance of
the Indebtedness outstanding from time to time, as well as interest and other
amounts owing hereunder or under the other Loan Documents, the completion of the
Reconstruction in accordance with the Gulfstream Development Agreement, the
Construction Contracts, and such plans and specifications as are approved by the
Lender and the performance of all other obligations of the Borrower under the
Loan and the Loan Documents, including the payment of cost overruns pursuant to
Section 7.1(l);

(i)as security for the Meadows Guarantee and Indemnity:

(i)a perfected second priority Encumbrance on The Meadows Property pursuant to a
mortgage of dated as of December 9, 2004 from The Meadows Owner in favour of the
Lender ("The Meadows Second Mortgage");

(ii)a second priority assignment of rents and leases generated by the use and
occupancy of The Meadows Property pursuant to an assignment of rents and
lessor's interest in the Occupancy Agreements relating to The Meadows Property
dated as of December 9, 2004 from The Meadows Owner to the Lender;

(iii)a second general assignment, dated as of December 9, 2004, of The Meadows
Guarantors interest in the Material Agreements relating to The Meadows Property,
where permitted; provided that if the assignment of any such Material Agreements
is not permitted, The Meadows Guarantors shall use its commercially reasonable
efforts to obtain all consents and waivers necessary to assign to the Lender
such Material Agreement and further agrees that if such consents and waivers are
not obtained, such Material Agreement shall be held by The Meadows Guarantors
for the benefit of and in trust for the Lender;

53

--------------------------------------------------------------------------------



(iv)a perfected second priority Encumbrance in all personal property of The
Meadows Guarantors now owned and hereafter acquired (excluding licences and
permits), in each case to the extent permitted by applicable laws and
regulations, and a negative pledge respect of all such personal property
(excluding licences and permits), pursuant to a general security agreement dated
as of December 9, 2004 from The Meadows Guarantors to the Lender;

(v)the environmental indemnity agreement in respect of The Meadows Property,
dated as of December 9, 2004, from The Meadows Guarantors in favour of the
Lender; and

(vi)in the event that the Second Closing (as such term is defined in a
Post-Closing and Note Issuance Agreement (the "Note Agreement") dated as of
July 26, 2006, between, inter alios, PA Meadows, LLC and MEC) does not occur by
the Deadline Date (as defined in the Note Agreement) The Meadows Owner shall
forthwith deliver The Meadows Future Advance Agreement;

All of the items of security referred to in this Clause (i) shall be subordinate
to the same types of security provided by The Meadows Guarantor to the Lender as
security for its liabilities and obligations under the MEC Bridge
Loan Agreement;

(j)in return for guarantee and indemnity fees to be paid by the Borrower to the
Remington Guarantor upon receipt of the Gulfstream Loan OHRC Approval in the
amount of $287,500, the guarantee and indemnity (the "Remington Guarantee and
Indemnity") of the Remington Guarantor, under which the Remington Guarantor
unconditionally guarantees the payment and performance of the Indebtedness
outstanding from time to time, as well as interest and other amounts owing
hereunder or under the other Loan Documents, the completion of the
Reconstruction in accordance with the Gulfstream Development Agreement, the
Construction Contracts, the Plans and the performance of all other obligations
of the Borrower under the Loan and the Loan Documents, including the payment of
cost overruns pursuant to Section 7.1(l);

(k)as security for the Remington Guarantee and Indemnity:

(i)a perfected second priority Encumbrance on the Remington Guarantor's
leasehold interest in the Remington Lands pursuant to a leasehold mortgage of
even date herewith from the Remington Guarantor in favour of the Lender
(the "Remington Second Mortgage");

54

--------------------------------------------------------------------------------



(ii)a second priority assignment of rents and leases generated by the use and
occupancy of the Remington Property pursuant to an assignment of rents and
lessor's interest in the Occupancy Agreements relating to the Remington Property
of even date herewith from the Remington Guarantor to the Lender;

(iii)a second general assignment of the Remington Guarantor's interest in the
Material Agreements relating to the Remington Property, where permitted;
provided that if the assignment of any such Material Agreement is not permitted,
the Remington Guarantor shall use its commercially reasonable efforts to obtain
all consents and waivers necessary to assign to the Lender such Material
Agreement and further agrees that if such consents and waivers are not obtained,
such Material Agreement shall be held by the Remington Guarantor for the benefit
of and in trust for the Lender;

(iv)a perfected second priority Encumbrance (subject to any Permitted
Encumbrances) in all personal property of the Remington Guarantor now owned and
hereafter acquired (excluding licences and permits but including the fee
interest of Remington in the Remington Park Race Track clubhouse/grandstand
forming part of the Remington Property), pursuant to a general security
agreement of even date herewith from the Remington Guarantor to the Lender and
which shall also contain a negative pledge on all of the Remington Guarantor's
licences and permits; and

(v)the environmental indemnity agreement in respect of the Remington Property,
of even date herewith, from the Remington Guarantor in favour of the Lender.

All of the items of security referred to in this Clause (k) shall be subordinate
to the same types of security provided by the Remington Guarantor to the Lender
as security for its liabilities and obligations under the Remington
Loan Agreement;

(l)in return for guarantee and indemnity fees paid by the Borrower to the Palm
Meadows Guarantor in the amount of $57,500 the guarantee and indemnity
(the "Palm Meadows Guarantee and Indemnity") of the Palm Meadows Guarantor,
under which the Palm Meadows Guarantor unconditionally guarantees the payment
and performance of the Indebtedness outstanding from time to time, as well as
interest and other amounts owing hereunder or under the other Loan Documents,
the completion of the Reconstruction in accordance with the Gulfstream
Development Agreement, the Construction Contracts, and the Plans and the
performance of all other obligations of the Borrower under the Loan and the Loan
Documents, including the payment of cost overruns pursuant to Section 7.1(l);

55

--------------------------------------------------------------------------------



(m)as security for the Palm Meadows Guarantee and Indemnity:

(i)a perfected first priority Encumbrance (subject to any Permitted
Encumbrances) on the Palm Meadows Training Center Property pursuant to a
mortgage of even date herewith from the Palm Meadows Guarantor in favour of the
Lender (the "Palm Meadows Training Center Mortgage");

(ii)a first priority assignment of rents and leases generated by the use and
occupancy of the Palm Meadows Training Center Property pursuant to an assignment
of rents and lessor's interest in the Occupancy Agreements relating to the Palm
Meadows Property of even date herewith from the Palm Meadows Guarantor to
the Lender;

(iii)a first general assignment of the Palm Meadows Guarantor's interest in the
Material Agreements relating to the Palm Meadows Training Center Property, where
permitted; provided that if the assignment of any such Material Agreements is
not permitted, the Palm Meadows Guarantor shall use commercially reasonable
efforts to obtain all consents and waivers necessary to assign to the Lender
such Material Agreement and if such consents and waivers are not obtained, such
Material Agreement shall be held by the Palm Meadows Guarantor for the benefit
of and in trust for the Lender;

(iv)a perfected first priority Encumbrance in all personal property of the Palm
Meadows Guarantor now owned and hereafter acquired (excluding licences and
permits), in each case to the extent permitted by applicable laws and
regulations pursuant to a general security agreement of even date herewith from
the Palm Meadows Guarantor to the Lender and which shall also contain a negative
pledge on all of the licences and permits held by the Palm Meadows
Guarantor; and

(v)the environmental indemnity agreement in respect of the Palm Meadows Training
Property, of even date herewith, from the Palm Meadows Guarantor in favour of
the Lender;

(n)the limited recourse guarantee and indemnity of MEC (the "MEC Guarantee and
Indemnity") pursuant to which MEC unconditionally guarantees the payment and
performance of the Indebtedness outstanding from time to time, as well as
interest and other amounts owing hereunder or under the other Loan Documents,
the completion of the Reconstruction in accordance with the Gulfstream
Development Agreement, the Construction Contracts and the Plans, and the
performance of all other obligations of the Borrower under the Loan and the Loan
Documents, including the payment of cost overruns pursuant to Section 7.1(l),
together with a stock pledge agreement of even date herewith from MEC to the
Lender pursuant to which MEC pledges 100% of the issued and outstanding capital
stock of the Palm Meadows Guarantor;

56

--------------------------------------------------------------------------------



(o)a specific assignment to the Lender of the policies of insurance referred to
in Section 6.1(nn) and the proceeds thereto, together with endorsement thereof
reflecting the Lender as a loss payee or additional insured, as applicable;

(p)related UCC financing statements;

(q)any other collateral or security described in this Agreement or in any of the
other Loan Documents, and such other assignments, mortgages, security agreements
and undertakings relating to any of the Properties and/or The Meadows Property
and other documentation in support thereof as the Lender and its counsel shall
reasonably require; and

(r)such documents as the Lender, acting reasonably, shall require with respect
to the provisions of the Construction Lien Law, Section 713, Florida Statutes
and Oklahoma Statutes §141, et seq for the purpose of preserving the priority of
its Security.

        The security set out above in this Section 5.1 (except the Gulfstream
Note) is herein called the "Security"; all such security set out above in this
Section 5.1 granted by any of the Meadows Guarantors is herein called "The
Meadows Security"; the Security provided by the Borrower and the Meadows
Guarantors is herein called the "Original Security" and the Security provided by
the Remington Guarantor, the Palm Meadows Guarantor and MEC is herein called the
"Additional Security". The Original Security (save and except for the Future
Advance Agreements) was provided on or before the First Advance Date, the
Additional Security from the Palm Meadows Guarantor was provided on July 22,
2005, the Security from the Remington Guarantor was provided upon the receipt of
the Gulfstream Loan OHRC Approval, and the Gulfstream/Aventura Future Advance
Agreement, Palm Meadows Training Centre Future Advance Agreement and Remington
Future Advance Agreement will each be provided on the Closing Date.

         5.2    Right to Substitute Security for the Aventura Property    

        The Borrower shall have the right at any time to provide substitute
security for the Aventura Property (the "Substitute Aventura Security"),
provided that (a) the Substitute Aventura Security is either (i) cash or one or
more letters of credit drawn on a bank or banks acceptable to the Lender, acting
reasonably, or (ii) other property acceptable to the Lender, acting reasonably,
(b) the Lender is satisfied, acting reasonably, that the realizable value of the
Substitute Aventura Security is not less than the value of the Aventura
Property, and (c) the Borrower pays all costs and expenses (including those of
the Lender) in connection with such substitution of security. The Lender and the
Borrower hereby agree that the value of the Aventura Property at any time shall
be deemed to be the greater of (a) Fifty-Five Million Dollars ($55,000,000) and
(b) the value as determined by the Lender, acting reasonably and based on one or
more fair market value appraisals conducted by one or more qualified appraisers
determined by the Lender, acting reasonably, at the time of any request to
substitute security.

        Notwithstanding the foregoing, the parties agree that it is a condition
to the exercise by the Borrower of its rights under this Section 5.2 that the
Borrower exercise its substitution rights under the equivalent section of the
Remington Loan Agreement concurrently and that any amounts payable hereunder and
under the equivalent provisions of the Remington Loan Agreement are due and
payable, and are paid, on the same day.

57

--------------------------------------------------------------------------------



         5.3    Development of the Mixed-Use Property

            The Lender acknowledges that the Borrower intends to jointly develop
the Mixed-Use Property with a third party.

        Promptly following written request from the Borrower, the parties hereto
will use commercially reasonable efforts to negotiate within 90 days an
inter-creditor/non-disturbance agreement (the "JV Inter-Creditor Agreement"), on
terms satisfactory to the Lender, acting reasonably, that provides that, upon
the Mixed-Use Property being subdivided from the remainder of the Gulfstream
Property, on terms acceptable to the Lender, acting reasonably, the Lender will
subordinate its security interest in such Mixed-Use Property to the joint
venture's interest, as tenant, in the 99-year ground lease (the "JV Ground
Lease") that the Borrower will be entering into with the joint venture; provided
that: (a) the Lender will be granted a second-ranking security interest over:
(i) the Borrower's (or any Affiliate's) interest in the JV Ground Lease; and
(ii) the Borrower's (or any Affiliate's) interest in the joint venture entity,
(b) the Lender shall be satisfied, acting reasonably, that such joint
development shall not adversely impact the access to or the structural integrity
of the Gulfstream Facilities, (c) the requirement that the tenant under the JV
Ground Lease, the Borrower and the Lender enter into a reciprocal easement
agreement, on terms satisfactory to the Lender, acting reasonably, (d) the
Lender shall receive from a reputable title insurance company approved by the
Lender, acting reasonably, such title insurance endorsements as are reasonably
requested by the Lender to insure the continued priority and validity of its
security interest under the Gulfstream/Aventura Mortgage in respect of the
remaining portion of the Gulfstream Property, and (e) any financing related to
the joint venture shall be on terms subject to the approval of the Lender,
acting reasonably.

         5.4    Additional Slots Financing    

        The Lender understands that, following the completion of the Slots
Facilities Initiative, the Borrower may wish to renovate and/or expand the
Gulfstream Facilities and install therein an additional 1,000 slots
(the "Additional Slots Facilities Initiative"), all at the Borrower's sole cost
and expense.

        The Lender shall have a continuing right of first opportunity,
exercisable in its sole and absolute discretion at any time and from time to
time, to provide additional financing in respect of the Additional Slots
Facilities Initiative (the "Additional Slots Facilities Financing") required by
the Borrower in connection with the Additional Slots Facilities Initiative. If
the Borrower determines that it wishes to pursue the Additional Slots Facilities
Initiative, the Borrower shall provide the Lender with a written notice in
accordance with Section 10.6 hereof (the "ROFO Notice") setting out in detail
the proposed purpose for the Additional Slots Facilities Financing, together
with the proposed principal amount, term, interest rate, and security in respect
of the Additional Slots Facilities Financing (collectively, the "Additional
Slots Facilities Financing Terms"). If the Borrower and Lender are unable to
reach agreement on the terms of the Additional Slots Facilities Financing within
50 days of the delivery of the ROFO Notice, the Lender shall be deemed not to
have exercised its right of first opportunity in respect of the Additional Slots
Facilities Financing offered on the Additional Slots Facilities Financing Terms.

58

--------------------------------------------------------------------------------



        If the Lender is deemed not to have exercised its right of first
opportunity in respect of a proposed Additional Slots Facilities Financing, the
Lender agrees to consider in good faith and act reasonably in reviewing any
request from the Borrower to restructure the Security in respect of the
Gulfstream/Aventura Properties held by the Lender in order to accommodate third
party financing of a proposed Additional Slots Facilities Initiative; provided
that: (a) the provisos set forth in the immediately preceding paragraph are
complied with; (b) the terms of the third party financing of the proposed
Additional Slots Facilities Initiative are no more favourable to the third party
lender thereunder than the Additional Slots Facilities Financing Terms that were
contained in the relevant ROFO Notice (c) nothing herein shall require the
Lender to subordinate or postpone its Security in respect of the
Gulfstream/Aventura Properties or impair its value; (d) all costs and expenses
reasonably incurred by the Lender in reviewing such request and/or restructuring
such Security in respect of the Gulfstream/Aventura Properties shall be paid for
by the Borrower; and (e) the Borrower pre-pays Tranche 2, in full, concurrent
with the closing of such Additional Slots Facilities Financing. Any encumbrances
created pursuant to the Additional Slots Facilities Initiative that are approved
by the Lender shall be deemed to Permitted Encumbrances. In the event that the
Borrower does not secure third party financing of the proposed Additional Slots
Facilities Initiative on terms that are no more favourable to the third party
lender thereunder than the Additional Slots Facilities Financing Terms that were
contained in the relevant ROFO Notice, the provisions of this Section 5.4 shall
continue to apply.


ARTICLE 6

REPRESENTATIONS AND WARRANTIES


         6.1    Borrower's and Guarantors' Representations and Warranties    

        To induce the Lender to enter into the Loan Documents and to make the
Loan, the Borrower hereby makes the following representations and warranties
with respect to itself, its subsidiaries and MEC, and the Guarantors hereby make
the following representations and warranties with respect to themselves and
their subsidiaries as of the date hereof (provided that each of the
representations and warranties is qualified by the disclosure schedule delivered
to the Lender concurrently with the execution of the Original Gulfstream Loan
Agreement and the Disclosure Schedule (as specifically set out therein)):

(a)Binding Obligation:    The Loan Documents have each been duly authorized,
executed and delivered by the Borrower, the Guarantors and MEC and each
constitutes the legally binding obligation of the Borrower, the Guarantors and
MEC, as the case may be, enforceable (subject to creditors' rights and equitable
remedies) against the Borrower, the Guarantors and MEC, as the case may be, in
accordance with each of their respective terms.

59

--------------------------------------------------------------------------------



(b)Borrower's and Guarantors' Existence:    The Borrower is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Florida and qualified to own its property and assets and to carry on business in
the State of Florida, including the business currently carried on by it. The
Meadows Owner is a corporation duly formed, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania and qualified to own
its property and assets and to carry on business in the Commonwealth of
Pennsylvania including the business currently carried on by it. Each of The
Meadows Operators and MEC is a corporation duly formed, validly existing and in
good standing under the laws of the State of Delaware and qualified to own its
property and assets and to carry on business in the State of Delaware, including
the business currently carried on by it. The Remington Guarantor is a
corporation duly formed, validly existing and in good standing under the laws of
the State of Oklahoma and qualified to own its property and assets and to carry
on business in the State of Oklahoma, including the business currently carried
on by it. The Palm Meadows Guarantor is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware and
qualified to own its property and assets and to carry on business, including the
business currently carried on by it.

(c)Authority:    The Borrower, the Guarantors and MEC have full right, power and
authority to execute the Loan Documents on their own behalf and no consents of
any third parties are required that have not been obtained.

(d)Business:    The Borrower does not carry on any business other than the
ownership, operation, development, finance and management of the
Gulfstream/Aventura Properties, The Meadows Guarantors do not carry on any
business other than the ownership, operation, development, finance and
management of The Meadows Property, the Remington Guarantor does not carry on
any business other than the ownership, operation, development, finance and
management of the Remington Property and the Palm Meadows Guarantor does not
carry on any business other than the ownership, operation, development, finance
and management of the Palm Meadows Training Center Property, including, in each
case, horseracing and parimutuel gaming and activities ancillary thereto. The
Borrower and each of the Guarantors conduct their business in a reasonable and
prudent manner.

(e)No Violation:    The execution, delivery and compliance with the terms and
provisions of this Agreement and the Loan Documents by the Borrowers, the
Guarantors and MEC will not (i) violate in any material respects any provisions
of law or any Applicable Legal Requirements, (ii) require any consent of any
third party not previously obtained or as otherwise set out in Section 6.1(m),
or (iii) violate in any material respects or cause a default under any agreement
to which the Borrower, the Guarantors and MEC are a party or by which they will
be bound.

(f)Borrower Organizational Documents:    A true and complete copy of the
certificate of formation, certificate of authority to transact business and
by-laws of the Borrower and all other documents creating and governing the
Borrower (collectively, the "Borrower Incorporation Documents") have been made
available to the Lender. There are no other agreements, oral or written, among
any of the shareholders of the Borrower relating to the Borrower. The Borrower
Incorporation Documents were duly executed and delivered, are in full force and
effect, and are binding upon and enforceable in accordance with their terms. No
breach exists under the Borrower Incorporation Documents and no act has occurred
and no condition exists which, with the giving of notice or the passage of time
would constitute a breach under the Borrower Incorporation Documents.

60

--------------------------------------------------------------------------------



(g)Guarantors' Organizational Documents:    True and complete copies of the
certificates of formation, certificates of authority to transact business,
certificates of formation, articles of incorporation, by-laws and all other
documents creating and governing each of the Guarantors and MEC (collectively,
the "Guarantor Incorporation Documents") have been made available to the Lender.
There are no other agreements, oral or written, among any of the shareholders of
each of the Guarantors or MEC relating to the Guarantors or MEC. The Guarantor
Incorporation Documents were duly executed and delivered, are in full force and
effect, and are binding upon and enforceable in accordance with their terms. No
breach exists under the Guarantor Incorporation Documents and no act has
occurred and no condition exists which, with the giving of notice or the passage
of time would constitute a breach under the Guarantor Incorporation Documents.
The Borrower Incorporation Documents and the Guarantor Incorporation Documents
are herein collectively referred to as the "Organizational Documents".

(h)Authorized Capital:    The authorized capital of the Borrower consists of
13,040 common shares of which 11,232 common shares are duly issued and
outstanding as fully paid and non-assessable. The beneficial holders of such
outstanding shares are as follows:


 
  Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

    Magna Entertainment Corp.   common   11,232

The authorized capital of The Meadows Owner consists of 1,000 Shares of which
100 Shares are duly issued and outstanding as fully paid and non-assessable. The
beneficial holders of such outstanding shares are as follows:

 
  Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

    Magna Entertainment Corp.   n/a   100

61

--------------------------------------------------------------------------------



The authorized capital of Washington Trotting consists of 1,000 common shares of
which 100 common shares are duly issued and outstanding as fully paid and
non-assessable. The beneficial holders of such outstanding shares are
as follows:

 
  Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

    Magna Entertainment Corp.   common   100

The authorized capital of Mountain Laurel consists of 1,000 common shares of
which 100 common shares are duly issued and outstanding as fully paid and
non-assessable. The beneficial holders of such outstanding shares are
as follows:

 
  Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

    Magna Entertainment Corp.   common   100

The authorized capital of the Remington Guarantor consists of 10,000 common
shares of which 500 common shares are duly issued and outstanding as fully paid
and non-assessable. The beneficial holder of such outstanding shares is
as follows:

 
  Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

    Magna Entertainment Corp.   common   500

The authorized capital of the Palm Meadows Guarantor consists of 10,000 common
shares of which 100 common shares are duly issued and outstanding as fully paid
and non-assessable. The beneficial holder of such outstanding shares is
as follows:

 
  Beneficial Holder

--------------------------------------------------------------------------------

  Class of Shares

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

    Magna Entertainment Corp.   common   100

(i)Financial Statements:    The Lender has been furnished with a copy of the
unaudited internally prepared consolidated financial statements of the Borrower
and each of the Guarantors dated as of and at the end of the most recently
completed fiscal quarter. Such internally prepared consolidated financial
statements of the Borrower and each of the Guarantors fairly present the
financial condition of the Borrower and each of the Guarantors as at such date
in conformity with GAAP applied on a consistent basis (save and except for the
reflection of the value of the assets of the Borrower and each of the Guarantors
at their market value instead of their cost as reflected in the notes to such
financial statements) and there has been no Material Adverse Change since the
date of such statements.

62

--------------------------------------------------------------------------------



(j)Combined Financial Statements:    The Lender has been furnished with a copy
of the unaudited internally prepared Combined financial statements dated as of
and at the end of the most recently completed fiscal quarter. Such internally
prepared Combined financial statements fairly present the Combined financial
condition of the Borrower and the Additional Guarantors as at such date in
conformity with generally accepted accounting principles applied on a consistent
basis (save and except for the reflection of the value of the assets of the
Borrower, and the Additional Guarantors at their market value instead of their
cost as reflected in the notes to such financial statements) and there has been
no Material Adverse Change since the date of such Combined statements.

(k)Litigation:    There is no litigation, arbitration or other proceeding or
governmental investigation pending or, to the best of the Borrower's and the
Guarantors' knowledge, threatened against or relating to the Borrower or any of
the Guarantors or any of their property, assets, or business, including any of
the Properties and/or the Meadows Property, which, if decided adversely, could
result in a Material Adverse Change or negatively affect the prospects for
repayment of the Loan.

(l)Taxes:    Except as could not be reasonably expected to have a Material
Adverse Effect, the Borrower and each Guarantor have filed all tax returns which
are required to be filed, paid all Taxes shown as due thereon or as assessed or
reassessed, except to the extent that any assessment or reassessment is being
contested diligently and in good faith, including interest and penalties which
are due and payable and have provided adequate reserves for payment of any tax
the payment of which is being contested.

(m)Governmental Registrations, Approvals, Etc.:    No approval, authorization,
consent or other order of, and no designation, filing, further registration,
qualification or recording with, any Governmental Authority, domestic or
foreign, is legally required to authorize or is otherwise required in connection
with or for the execution, delivery or performance by the Borrower and/or any of
the Guarantors and/or MEC of the Loan Documents, except (i) as have already been
obtained, (ii) for the Gulfstream Loan OHRC Approval (iii) for the Gulfstream
Loan Zoo Trust Consent (iv) for the approval referred to in Section 10.28
and (v) except as are otherwise contemplated by the terms hereof.

(n)Material Assets:    The Borrower and each of the Guarantors owns or has
legally enforceable rights to use all material assets (including real property
and licences), contracts, and other documents necessary to conduct its business
and that (a) all such assets (other than permits and licences) have been
assigned, pledged, mortgaged or otherwise encumbered pursuant to the Security
and (b) all permits and licences are subject to a negative pledge.

63

--------------------------------------------------------------------------------







(o)Material Agreements:    The Material Agreements referred to in items (i)
to (vii)(A) inclusive of the definition of Material Agreements together with any
other Material Agreements disclosed in writing to the Lender from time to time
constitute all of the Material Agreements in existence. Neither the Borrower nor
the Guarantors, nor, to the best knowledge of the Borrower and the Guarantors,
any other party thereto, is in breach of or in default of any material
obligation thereunder except those in respect of which the Borrower has advised
the Lender in writing from time to time and of which the Lender has indicated in
writing its satisfaction. To the best of the knowledge of the Borrower and the
Guarantors, the Material Agreements are in good standing and no event has
occurred which, with the passage of time or the giving of notice or both, would
constitute an event of default under any of the Material Agreements.

(p)Title:    The Borrower has good and marketable title in fee simple to the
Gulfstream/Aventura Properties free and clear of any Encumbrance of any nature
except Permitted Encumbrances, and The Meadows Owner has good and marketable
title in fee simple to The Meadows Property free and clear of any Encumbrance of
any nature except Permitted Encumbrances. The Remington Guarantor has a good and
valid leasehold interest to the Remington Lands and has a good and valid
ownership interest in the other part of the Remington Property, in each case,
free and clear of any Encumbrance of any nature except Permitted Encumbrances,
and the Palm Meadows Guarantor has good and marketable title in fee simple to
the Palm Meadows Training Center Property free and clear of any Encumbrance of
any nature except Permitted Encumbrances. No Person or entity has any option to
acquire ownership of any of the Properties or The Meadows Property.

(q)Occupancy Agreements:    The list of all of the existing material leases,
agreements to lease, licences and other forms of occupancy agreements affecting
any of the Properties and/or The Meadows Property (collectively, the "Occupancy
Agreements") provided to the Lender in writing constitutes all of the Occupancy
Agreements now in existence. All of the Occupancy Agreements are in good
standing and to the best knowledge of the Borrower and/or any of the Guarantors,
none of the parties thereto is in default of any material obligation thereunder
except those in respect of which the Borrower has advised the Lender in writing
from time to time and of which the Lender has indicated in writing its
satisfaction.

(r)By-law Compliance:    All by-laws, zoning, licences, certificates, consents,
approvals, rights, permits and agreements required to enable the Gulfstream
Facilities to be reconstructed and to enable the Properties and The Meadows
Properties to be used, operated and occupied in their current and intended
manner are being complied with or have been obtained and are in good standing,
or, to the extent that any have not already been obtained, the same are not yet
required and, if not yet required but the same are material, the Borrower and
the Guarantors have no reason to believe that the same will not be available
prior to the time that the same are so required. All building services required
for the proper functioning of the Properties and The Meadows Property have been
obtained, are functioning properly and are fit and suitable for their intended
purpose.

64

--------------------------------------------------------------------------------



(s)Information Provided:    All information (other than financial projections)
furnished or made available by the Borrower and/or any of the Guarantors to the
Lender to induce the Lender to enter into or maintain this Agreement is true,
accurate and complete in all material respects and does not omit to state any
material fact, and all financial projections furnished or made available by the
Borrower and/or any of the Guarantors to the Lender have been prepared based on
reasonable assumptions and neither the Borrower nor any of the Guarantors has
any knowledge or information which would materially adversely affect such
financial projections. The Borrower (and each of the Guarantors) has disclosed
in writing to the Lender everything to which it has knowledge regarding the
business, operations, property, financial condition, or business prospects of
itself, and each of the Properties and/or The Meadows Property which could
result in a Material Adverse Change.

(t)Improvements:    Except as disclosed to the Lender in writing, the present
use of each Property and The Meadows Property complies, and the future use of
each Property and The Meadows Property will comply, in all material respects,
with all: (a) applicable legal and contractual requirements with regard to the
use, occupancy, construction and operation thereof, including, without
limitation, all zoning, subdivision, environmental, flood hazard, fire safety,
health, handicapped facilities, building and other laws, ordinances, codes,
regulations, orders and requirements of any Governmental Authority, including
the Gulfstream Development Agreement and the Remington Development Agreement;
(b) building, occupancy and other permits, licences and approvals; and
(c) declarations, easements, rights-of-way, covenants, conditions and
restrictions of record.

(u)Properties Access:    The Properties and The Meadows Property are accessible
through all current access points, each of which connects or, upon the
completion of the contemplated development of the Properties and The Meadows
Property, will connect, directly to a fully improved and dedicated road accepted
for maintenance and public use by the Governmental Authority having
jurisdiction.

(v)Utilities:    All utility services necessary and sufficient for the
construction, use or operation of the Properties and The Meadows Property
(now and as contemplated by the Borrower and the Guarantors in the future) are
currently connected or, upon the completion of the contemplated development of
the Gulfstream Property, will be connected, at the boundary of the applicable
Property or The Meadows Property, as the case may be, directly to lines owned by
the applicable utility and lying in dedicated roads, including water, storm,
sanitary sewer, gas, electric and telephone facilities.

(w)Flood Hazards/Wetlands:    None of the Properties nor The Meadows Property is
situated in an area designated as having special flood hazards as defined by the
Flood Disaster Protection Act of 1973, as amended, or as wetlands by any
Governmental Authority having jurisdiction over any of the Properties and/or The
Meadows Property.

65

--------------------------------------------------------------------------------



(x)Environmental Conditions:    Except as disclosed in the Environmental
Disclosure:

(i)each of the Properties and The Meadows Property is in material compliance
with all applicable Environmental Laws and all applicable Safety Laws, and all
operations and activities on or at each of the Properties and The Meadows
Property are in material compliance with all applicable Environmental Laws and
all applicable Safety Laws and to the knowledge of the Borrower and each of the
Guarantors, there are no current facts, circumstances or conditions that are
reasonably likely to materially affect such continued compliance;

(ii)neither the Borrower nor any of the Guarantors has received any, or has
knowledge of any, threatened, Order, notice, citation, directive, inquiry,
summons or warning, verbal, written or otherwise, or any other written
communication from: (A) any Governmental Authority or private citizen, whether
acting or purporting to act in the public interest or otherwise; (B) the current
or prior owner, occupant or operator of any of the Properties and/or The Meadows
Property; or (C) any other Person to whom any of the Borrower and any of the
Guarantors could be reasonably held liable, of any actual or potential violation
or failure to comply with any Environmental Law or Safety Law or of any actual
or potential obligation to undertake or bear the cost of any Environmental or
Safety Liability, including with respect to any Hazardous Activity in respect of
the Properties, The Meadows Property or any adjacent real property;

(iii)the Borrower and each of the Guarantors have obtained all material
Environmental Consents and Safety Consents and have obtained or are in the
process of obtaining all non-material Environmental Consents and Safety
Consents, in each case as required for their use and operation of the Properties
and the Meadows Property and all such obtained Environmental Consents and Safety
Consents are in good standing and the Borrower and each of the Guarantors are in
compliance with all terms and conditions of such Environmental Consents and
Safety Consents;

(iv)there are no pending or, to the knowledge of the Borrower or any of the
Guarantors, threatened, claims, encumbrances or restrictions of any nature
resulting from or constituting any material Environmental or Safety Liability or
arising under or pursuant to any Environmental Law or Safety Law affecting the
Borrower or any of the Guarantors or either of the Properties, The Meadows
Property or offsite location;

66

--------------------------------------------------------------------------------



(v)to the knowledge of the Borrower and each of the Guarantors, there is no
material amount of Hazardous Materials present at, near or from either of the
Properties and/or The Meadows Property, including any Hazardous Materials
contained in barrels, aboveground or underground storage tanks, landfills, land
deposits, surface impoundments, dumps, equipment (whether movable or fixed) or
other containers, either temporary or permanent, and deposited or located in
land, water, sumps, containment ponds or any other part of any facility or
incorporated into any structure therein or thereon except in the ordinary course
of business consistent with past practice and for which all necessary
environmental disclosures have been made to Governmental Authorities;

(vi)to the knowledge of Borrower and each of the Guarantors, there has been no
material Release or Threat of Release of any Hazardous Materials at or from any
location where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, processed, transported, stored, handled,
treated, disposed, recycled or received from the Borrower and/or any of
the Guarantors;

(vii)to the knowledge of the Borrower and each of the Guarantors, there are no
aboveground or underground storage tanks in or associated with either of the
Properties and/or The Meadows Property, that would materially impact any of the
Properties and/or The Meadows Property;

(viii)to the knowledge of the Borrower and each of the Guarantors, none of the
Properties and/or The Meadows Property contain any wetlands or other sensitive,
endangered or protected areas or species or flora or fauna that would materially
impede the Remington Construction or the Reconstruction and/or any currently
proposed development of the Palm Meadows Training Center Property or The Meadows
Property;

(ix)to the knowledge of the Borrower and each of the Guarantors, there are no
facts or circumstances at the Properties and/or The Meadows Property that could
form the basis for the assertion of any material Environmental or Safety
Liability against the Borrower and/or any of the Guarantors, including any
material Environmental or Safety Liability arising from current environmental or
health and safety practices;

(x)to the knowledge of the Borrower and each of the Guarantors, neither the
Borrower nor any of the Guarantors has compromised or released any insurance
policies, or waived any rights under insurance policies, that may provide
coverage for any Environmental or Safety Liability, where such compromise,
release or waiver would have a Material Adverse Effect;

(xi)to the knowledge of the Borrower and each of the Guarantors, neither the
Borrower nor any of the Guarantors has assumed the liability of any other Person
or entity for, and has not agreed to indemnify any other Person or entity
against, claims arising out of the Release of Hazardous Materials into the
Environment other than on or from the Properties and/or The Meadows Property or
other claims under Environmental Laws and Safety Laws other than claims with
respect to the Properties and/or The Meadows Property;

67

--------------------------------------------------------------------------------



(xii)to the knowledge of the Borrower and each of the Guarantors, the Borrower
and the Guarantors have delivered to the Lender true and complete copies of any
and all reports, studies, audits, analyses, evaluations, assessments or
monitoring data which could reasonably be considered to contain a material fact
pertaining to Hazardous Materials or Hazardous Activities in, on, under or
related to any of the Properties and/or The Meadows Property, the operations and
approval of development of any of the Properties and/or The Meadows Property,
compliance by the Borrower and any of the Guarantors with Environmental Laws and
Safety Laws or any actual or potential Environmental or Safety Liability of any
of the Relevant Entities with respect to the Properties or The Meadows Property;

(xiii)the Borrower and each of the Guarantors are not aware of any material
conflicts or disagreements between any Governmental Authorities and the Borrower
and each of the Guarantors regarding environmental matters; and

(xiv)the Borrower and each of the Guarantors do not intend as at the date of
this Agreement to decrease in any material way the resources available to the
Relevant Entities to address issues under Environmental Laws or Safety Laws.



(y)Taxes/Assessments:    There are no unpaid or outstanding real estate or other
taxes or assessments on or against any of the Properties and/or The Meadows
Property or any part thereof which are not overdue. Upon the completion of the
Reconstruction, the Tax bills affecting the Gulfstream Property will cover the
entire Gulfstream Property and will not cover or apply to any other property.
Neither the Borrower nor any Guarantors have received any written notice of any
supplemental Taxes which may be owing or otherwise assessed which are
not overdue.

(z)Eminent Domain:    There is no eminent domain or condemnation proceeding
pending or, to the best of the Borrower's knowledge or any of the Guarantors'
knowledge, threatened, relating to any of the Properties, The Meadows Property,
or any part thereof.

(aa)Compliance:    There are no alleged or asserted violations of law
(including, without limitation, all racing and gaming laws and regulatory
requirements), municipal ordinances, public or private contracts, declarations,
covenants, conditions, or restrictions of record, or other requirements with
respect to either of the Properties and/or The Meadows Property which if
enforced would or are likely to result in a Material Adverse Change.

68

--------------------------------------------------------------------------------



(bb)Employee Benefit Plans:    Neither the Borrower nor any of the Guarantors
sponsors any pension plan, as defined in ERISA.

(cc)Labour Controversies:    There are no labour controversies pending or
threatened against the Borrower and/or the Guarantors which, if adversely
determined, could result in a Material Adverse Change.

(dd)Foreign Ownership:    Neither the Borrower nor any of the Guarantors is or
will be a "foreign corporation", "foreign partnership", "foreign trust",
"foreign estate", "foreign person", "affiliate" of a "foreign person" or a
"United States intermediary" of a "foreign person" within the meaning of the
IRC, Sections 897 and 1445, the Foreign Investments in Real Property Tax Act of
1980, the International Foreign Investment Survey Act of 1976, the Agricultural
Foreign Investment Disclosure Act of 1978, or the regulations promulgated
pursuant to such Acts or any amendments to such Acts.

(ee)Solvency:    The Borrower and each of the Guarantors is solvent, able to pay
its debts as such debts become due, has capital sufficient to carry on its
business and transactions and all businesses and transactions in which it is
about to engage, and the value of its property at a fair valuation is greater
than the sum of its debts. Neither the Borrower nor any of the Guarantors will
be rendered insolvent by the execution and delivery to the Lender of the Loan
Documents or by the transactions contemplated thereunder, and no: (i) assignment
for the benefit of the creditors of any of them; (ii) appointment of a receiver
for any of them or for the property of any of them; or (iii) bankruptcy,
reorganization, or liquidation proceeding, is pending or threatened (whether
voluntary or involuntary) or has been instituted by or against any of them.

(ff)Casualty:    Except for the Reconstruction, and the Remington Construction,
there is no damage or destruction to any part of the Properties and/or The
Meadows Property by fire or other casualty that has not been repaired.

(gg)No Agreement to Sell Assets:    Except as specifically set forth in the MEC
Recapitalization Plan, the Borrower and each of the Guarantors do not have any
legal obligation, absolute or contingent, to any Person or entity to sell any of
their assets, except in the ordinary course of business consistent with past
practice, or to effect any merger, consolidation or other reorganization of the
Borrower or any of the Guarantors with any other Person or entity or to enter
into any agreement with respect thereto.

(hh)Business Purpose:    The proceeds of the Loan to the Borrower pursuant to
the Loan Documents will be used by the Borrower solely and exclusively for the
proper business purposes set out in Section 2.1. The Borrower is not in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no proceeds of any loans and/or advances made
by the Lender to or for the benefit of the Borrower will be used to purchase or
carry margin stock or to extend credit to others for the purpose of purchasing
or carrying any margin stock.

69

--------------------------------------------------------------------------------



(ii)Consideration:    The Loan Documents were executed and delivered by the
Borrower to the Lender in good faith and in exchange for a reasonably equivalent
value without any intent to hinder, delay or defraud any creditor of
the Borrower.

(jj)Unmatured Event of Default or Event of Default:    No Unmatured Event of
Default or Event of Default has occurred and is continuing.

(kk)Other Regulations:    Neither the Borrower nor any Guarantor nor MEC is
subject to regulation under the Investment Company Act of 1940, the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or to any other law, regulation,
rule, limitation or restriction of a Governmental Authority limiting its ability
to incur indebtedness.

(ll)Patent and Other Rights:    Each of the Borrower and each of the Guarantors
owns, licences or otherwise has the full right to use, under validly existing
agreements, all patents, licences, trademarks, trade names, trade secrets,
service marks, copyrights and all rights with respect thereto, which are
required to conduct their businesses as now conducted.

(mm)Margin Stock:    None of the Borrower nor any of the Guarantors nor MEC owns
Margin Stock which, in each case, in the aggregate, would constitute over 25% of
the assets of such Person and no proceeds of the Loan will be used to purchase
or carry, directly or indirectly, any Margin Stock or to extend credit, directly
or indirectly, to any Person for the purpose of purchasing or carrying any
Margin Stock. The term "Margin Stock" shall have the meaning given to such term
in Regulation U issued by the Board of Governors of the Federal Reserve System.

(nn)Adequate Insurance:    All of the property of the Borrower and the
Guarantors is insured with good and responsible companies against fire and other
casualties in the same manner and to the same extent as such insurance is
usually carried by Persons carrying on a similar business and owning similar
property located in the same general area as the property owned by the Borrower
or Guarantor, as the case may be, including the Properties, and the Borrower and
each of the Guarantors maintains or causes to be maintained with good and
responsible insurance companies adequate insurance against business interruption
with respect to the operations of all of such property and liability on account
of damage to Persons or property, including damage resulting from product
liability, and under all applicable workers' compensation laws, in the same
manner and to the same extent as such insurance is usually carried by Persons
carrying on a similar business and owning similar property.

70

--------------------------------------------------------------------------------



(oo)Legal Name:    None of the Borrower nor any of the Guarantors conducts
business under any corporate names other than its legal name, and the Borrower
and each of the Guarantors have, in the past, held themselves out as separate
entities and have conducted operations under their own respective names;

(pp)USA Patriot Act:    Neither the Borrower, nor any of the Guarantors nor MEC
nor any Affiliate thereof, is identified in any list of known or suspected
terrorists published by any United States government agency (individually, as
each such list may be amended or supplemented from time to time, referred to as
a "Blocked Persons List") including, without limitation, (i) the annex to
Executive Order 13224 issued on September 23, 2001 by the President of the
United States and (ii) the Specially Designated Nationals List published by the
United States Office of Foreign Assets Control.

(qq)Licences and Permits:    Neither the Borrower nor any Guarantor has pledged
any licences or permits, held by it or any of its subsidiaries, to a third party
except that the Borrower has provided a negative pledge of its licences and
permits to the Lender pursuant to the Remington Loan Agreement.

(rr)Disclosure.    All information provided to the Lender relating to the
financial condition, business, affairs and prospects of the Borrower and the
Guarantors (other than financial projections), consisting of those documents and
materials made available for review by the Borrower and referenced in binders of
materials compiled by the Borrower to assist the Lender and the Lender's counsel
in connection with their due diligence review (but, for greater certainty,
excluding any work product of the Lender or the Lender's counsel), together with
any information set out in the Disclosure Schedule, was true, accurate and
complete in all material respects and omits no material fact necessary to make
such information not misleading in light of the circumstances under which such
information was provided. All information (other than financial projections)
furnished or made available by the Borrower and/or any of the Guarantors to the
Lender to induce the Lender to enter into or maintain this Agreement is true,
accurate and complete in all material respects and does not omit to state any
material fact. All financial projections furnished or made available by the
Borrower and/or any of the Guarantors to the Lender have been prepared in good
faith, on the basis of all known facts and using reasonable assumptions and the
Borrower and each of the Guarantors believes such projections to be fair and
reasonable and neither the Borrower nor any of the Guarantors has any knowledge
or information which would materially adversely affect such financial
projections. The Borrower and each of the Guarantors has disclosed in writing to
the Lender everything to which it has knowledge regarding the business,
operations, property, financial condition, or business prospects of itself, and
each of the Properties and the Meadows Property which could result in a Material
Adverse Change.

71

--------------------------------------------------------------------------------





         6.2    Survival of Borrower's and Guarantors' Representations    

        All representations and warranties of the Borrower and the Guarantors in
this Agreement, the Loan Documents and all representations and warranties in any
certificate delivered by the Borrower pursuant hereto and thereto shall survive
execution of the Loan Documents and the making of the Loan, and may be relied
upon by the Lender as being true and correct with effect as of the date given
(either initially or as brought down) until the Loan is fully and irrevocably
paid. Without derogating from the foregoing, the representations and warranties
of the Borrower and each of the Guarantors set out in Section 6.1(x) shall
survive the payment and performance of the Indebtedness, liabilities and
obligations of the Borrower under, and the termination and release by the Lender
of, this Agreement and the other Loan Documents.

         6.3    Lender's Representations and Warranties    

        The Lender hereby represents and warrants that: (a) this Agreement and
the other Loan Documents executed by the Lender have each been duly authorized,
executed and delivered by the Lender and each constitutes the legally binding
obligation of the Lender, enforceable against the Lender in accordance with its
respective terms; (b) the Lender is the Zug Branch of a partnership duly formed,
validly existing and in good standing under the laws of Iceland; and (c) the
Lender has full right, power and authority to execute this Agreement and those
other Loan Documents executed by it on its own behalf and no consents of third
parties are required which have not been, or will not be, obtained.


ARTICLE 7

AFFIRMATIVE COVENANTS


         7.1    Covenants    

        The Borrower and the Guarantors covenant and agree with the Lender that
from the date of this Agreement and thereafter until the Loan (including
interest thereon), and all fees and expenses to be paid by the Borrower to the
Lender hereunder, are paid in full:

(a)Payments:    The Borrower shall duly and punctually pay to the Lender all
amounts payable by it hereunder when due.

(b)Corporate Existence:    The Borrower shall maintain in good standing its
corporate existence under the laws of the State of Florida and qualify and
remain duly qualified to do business and own property in each jurisdiction in
which such qualification is necessary in view of its business and operations,
The Meadows Owner shall maintain in good standing its corporate existence under
the laws of the Commonwealth of Pennsylvania and qualify and remain duly
qualified to do business and own property in each jurisdiction in which such
qualification is necessary in view of its business and operations, each of The
Meadows Operators and the Palm Meadows Guarantor shall maintain in good standing
its corporate existence under the laws of the State of Delaware and qualify and
remain duly qualified to do business and own property in each jurisdiction in
which such qualification is necessary in view of its business and operations and
the Remington Guarantor shall maintain in good standing its corporate existence
under the laws of the State of Oklahoma and qualify and remain duly qualified to
do business and own property in each jurisdiction in which such qualification is
necessary in view of its business and operations.

72

--------------------------------------------------------------------------------



(c)Compliance with Laws:    The Borrower and each of the Guarantors shall
comply, in all material respects, with all Applicable Legal Requirements
(including environmental laws, rules, regulations and orders and racing and
gaming laws, rules, regulations and orders), such compliance to include, without
limitation, paying when due all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or any property belonging
to it except to the extent contested in good faith and for which adequate
reserves are maintained.

         (d)    Books and Records; Reporting:    

(i)The Borrower and each of the Guarantors shall keep and maintain (and provide
the Lender and its representatives and agents with reasonable access and copies
of same if so requested by the Lender) at all times at the Borrower's address
(in the case of the Borrower) or at each Guarantor's address (in the case of the
Guarantors), or at MEC's address, or at such other place as the Lender may
approve in writing, complete and accurate books of accounts and records adequate
to reflect the results of the operation of each of the Properties and The
Meadows Property, any financial statements required to be provided to the Lender
pursuant to any of the Mortgages and copies of all written contracts,
correspondence and other documents affecting any of the Properties and/or The
Meadows Property. Without limiting the foregoing, the Borrower and each
Guarantor agrees to deliver the following to the Lender, in duplicate:

(A)copies of any notices which any contractor delivers to the Borrower and/or
such Guarantor under or pursuant to the Construction Contracts or the Remington
Construction Contracts which relate to (I) the occurrence of any default or
event of default or other event that, with the passage of time, giving of notice
or both, shall become a default or event of default under any of the
Construction Contracts, the Slots Facilities Contracts or the Remington
Construction Contracts, as the case may be, (II) any situation or event which
might give rise to the payment by the Borrower and/or any of the Guarantors of
liquidated damages or other monetary amounts, (III) an application for planning
or development approval relating to any portion of any of the Properties and/or
The Meadows Property, (IV) any matter relating to the design, layout, alignment
or realignment, approval or construction of the Gulfstream Facilities, the Slots
Facilities or the Remington Facilities or (V) any matter relating to the design,
layout, approval or construction of utility easements, lines, equipment and
infrastructure of any of the Properties and/or The Meadows Property;

73

--------------------------------------------------------------------------------



(B)upon the written request of the Lender, and contemporaneously with the
quarterly and year-end financial statements required under Section 7.1(d)(ii), a
certificate (a "Compliance Certificate") signed by an officer of the Borrower
and an officer of each Guarantor stating that to the best of his or her
knowledge after having made reasonable inquiry and without personal liability to
such officer:

(I)no Unmatured Event of Default or Event of Default has occurred and is
continuing or if any such Unmatured Event of Default or Event of Default has
occurred and is continuing, a statement as to the nature and status thereof,
including specifying the relevant particulars and the period of existence
thereof and the action taken, being taken or proposed to be taken by or on
behalf of the Borrower or any Guarantor with respect thereto, and stating that
otherwise no Unmatured Event of Default or Event of Default has occurred during
such fiscal quarter or fiscal year, as applicable, which is still continuing;

(II)confirming that no distributions, dividends, transfers, loans or other
payments have been made by the Borrower or the Guarantors in contravention of
this Agreement; and

(III)in each case where a Material Adverse Change has occurred, specifying the
relevant particulars, the period of existence and the action taken, being taken
or proposed to be taken by or on behalf of the Borrower or any Guarantor with
respect thereto,

such certificate to relate to the period from the end of the then last preceding
fiscal quarter or fiscal year, as applicable, of the Borrower or such Guarantor
in question to and including the date of such certificate.

(ii)The Borrower and the Guarantors shall prepare and furnish (or cause to be so
prepared and furnished) to the Lender:

(A)as soon as available and in any event within 40 days after the end of each
month, an unaudited income statement and a balance sheet for the Borrower and
each of the Guarantors for the preceding month and such other documentation as
the Lender may reasonably request from time to time certified as true, correct
and complete by the Borrower and each of the Guarantors, as applicable;

74

--------------------------------------------------------------------------------



(B)as soon as available and in any event within 40 days after the end of each
fiscal quarter of the Borrower and the Guarantors, (I) a copy of the unaudited
financial statements of the Borrower and each Guarantor for such fiscal quarter
and (II) a copy of the unaudited Combined financial statements of the Borrower
and the Additional Guarantors for such fiscal quarter;

(C)as soon as available and in any event within 90 days after the end of the
fiscal year of the Borrower and the Guarantors, (I) a copy of the audited (or,
in the case of the Palm Meadows Guarantor (unaudited)) annual financial
statements for the fiscal year just ended of the Borrower and each of the
Guarantors fairly presenting the financial condition and the results of the
operations of the Borrower and each Guarantor, including, without limitation, a
balance sheet, an income statement and such additional reasonable information as
the Lender may reasonably request from time to time and (II) a copy of the
unaudited Combined financial statements of the Borrower and the Additional
Guarantors, and including the same type of statements and other information as
are contained in the audited financial statements referred to in (I) above;

(D)within 40 days after the end of each fiscal quarter (or more often if
requested by the Lender), the Borrower shall submit to the Lender a detailed
written statement of the status of the Reconstruction and the Slots Facilities
Initiative, including an updated budget, if applicable, detailed information
regarding infrastructure improvements and development costs, the status of the
Construction Contracts and the Slots Facilities Contracts (and the Borrower's
performance thereunder), including detailed information regarding amounts spent
or incurred to such date and required to be spent or incurred to complete the
Reconstruction and the Slots Facilities Initiative as of the last day of such
fiscal quarter, and any other matters reasonably requested by the Lender;

(E)as soon as practicable and in any event not later than 40 days after the
commencement of each fiscal year of the Borrower, projected individual and
Combined financial statements for the following fiscal year, including in each
case, projected balance sheets, statements of income and retained earnings and
statements of cash flow of the Borrower and the Additional Guarantors, all in
reasonable detail and in any event to include projected operating and capital
budgets;

75

--------------------------------------------------------------------------------



(F)within 40 days after the commencement of each fiscal year of the Borrower and
the Additional Guarantors, a business plan for the Borrower and each Additional
Guarantor for the two subsequent fiscal years in form, scope and substance
acceptable to the Lender and, in the event that any material change is
subsequently proposed to any such business plan, within five days thereafter,
written notice to the Lender providing reasonable details of the proposed
change, to be followed as soon as practicable thereafter with a modified
business plan reflecting such material change;

(G)until the Gulfstream Facilities Completion Date, within 20 days after the end
of each calendar month the Borrower will make available to the Lender, and, if
requested, provide a report containing, the following information for such
calendar month:

(I)a detailed cost report in respect of the Reconstruction;

(II)a listing of all accounts payable reflecting the aging thereof and
identifying those which are to be paid out of any reasonably contemporaneous
Tranche 1 Advance;

(III)a listing of all outstanding cheques in respect of the Reconstruction;

(IV)details of all monies held to satisfy construction liens in respect of the
Reconstruction; and

(V)any material adverse changes to the budget for the Gulfstream Facilities,
including any increase or decrease thereto which individually or in the
aggregate shall exceed $100,000;

(H)if reasonably requested by the Lender, the Borrower will provide supporting
documentation for all receipts and expenditures disclosed on any of the
aforementioned financial statements and reports, including, but not limited to,
bank statements, contracts, invoices, copies of checks and general ledgers. To
the extent the Lender reasonably requires based on adverse or incorrect matters
disclosed in the Borrower's records or computations, the Lender may audit the
accuracy of the Borrower's records and computations at any time and the
reasonable costs and expenses of any such audit shall be paid by the Borrower.
If an Event of Default shall be continuing, the Lender shall be free to conduct
such audits as the Lender may deem reasonably necessary and such shall be paid
for by the Borrower; and

(I)until the Slots Facilities Opening Date, within 20 days after the end of each
calendar month the Borrower will make available to the Lender, and, if
requested, provide a report containing, the following information for such
calendar month:

76

--------------------------------------------------------------------------------



(I)a detailed cost report in respect of the Slots Facilities Initiative;

(II)a listing of all accounts payable reflecting the aging thereof and
identifying those which are to be paid out of any reasonably contemporaneous
Tranche 2 Advance;

(III)a listing of all outstanding cheques in respect of the Slots Facilities
Initiative;

(IV)details of all monies held to satisfy construction liens in respect of the
Slots Facilities Initiative; and

(V)any material adverse changes to the budget for the Slots Facilities
Initiative, including any increase or decrease thereto which individually or in
the aggregate shall exceed $50,000;



(iii)Within 40 days after the end of each fiscal quarter (or more often if
requested by the Lender), the Borrower shall submit to the Lender a detailed
written statement of the status of any remediation activities in respect of the
Properties and The Meadows Property (A) required under the Environmental Reports
to comply with Environmental Law or (B) requested by the Lender, acting
reasonably, including, without limitation, a statement as to remediation work
performed to date and remediation work remaining to be completed and, in
addition, within one month after the end of each third of a calendar year,
commencing with the third of a calendar year ending August 31, 2005, the
Borrower shall submit to the Lender, if requested, an update prepared by the
author of each Environmental Report satisfactory to the Lender of (x) each of
the Environmental Reports or (y) the most recent update provided to comply
herewith, including in such update the amounts expended in respect of
remediation during such period.



(e)Additional Information:    Representatives of the Borrower and the Guarantors
shall meet regularly with the Lender at the Lender's request to discuss the
status of the Properties and The Meadows Property. In addition, the Borrower and
the Guarantors will make financial officers available to discuss with the
Lender, upon reasonable prior notice to the Borrower or the Guarantors, as
applicable, the affairs, finances and accounts of the Borrower and the
Guarantors and, to the extent the same is relevant to the Loan or the Security,
its Affiliates all at such reasonable times and as often as the Lender may
reasonably request. The Borrower and each of the Guarantors shall deliver or
make available to the Lender copies of all business plans, independent
authorized gaming analyses, appraisals, and other documentation in the
possession or control of the Borrower and/or the Guarantors (and/or any
Affiliate of the Borrower and/or the Guarantors) that relates in any way to the
Properties and/or The Meadows Property, or to the businesses to be conducted by
the Borrower and/or any of the Guarantors on Properties and/or The Meadows
Property, including any additional information that may be reasonably requested
by the Lender (if any) in connection with the foregoing. All costs and expenses
related to such reporting shall be apportioned to, and shall form part of, the
Loan Amount and The Meadows Loan Amount (if any) (and shall be deemed to have
been advanced by the respective lender thereunder), such costs and expenses to
be apportioned by the Lender acting reasonably.

77

--------------------------------------------------------------------------------



(f)Use of Proceeds:    The Borrower shall use the proceeds of the Loan only as
authorized in Section 2.1 hereof and subject to the terms and provisions of the
Loan Documents and for no other purpose, without the Lender's prior written
consent, in the Lender's sole discretion. Except as expressly permitted herein,
no portion of the proceeds of the Loan shall be used by the Borrower to pay any
amounts to MEC or any Affiliate, and in no event shall any amounts be paid in
any manner that might cause the borrowing or the application of such proceeds to
violate Regulation G, Regulation U, Regulation T or Regulation X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities and Exchange Act of 1934.

(g)Maintenance of the Properties and The Meadows Property:    Subject to work
done in connection with the Reconstruction, the Slots Facilities Initiative and
the Remington Construction, the Borrower and the Guarantors shall keep the
Properties, and the Meadows Property including all buildings and improvements
now or hereafter situated thereon, all equipment incidental to any of the
Properties or The Meadows Property, in good condition subject to reasonable wear
and tear, not commit or permit any waste thereof, make all necessary or
advisable repairs, replacements and improvements and complete and restore
promptly and in good workmanlike manner any building, improvements or other
items of any of the Properties or The Meadows Property which may be damaged, or
destroyed, and pay when due all costs incurred therefor.

(h)Gulfstream Property Operation and Completion:    The Borrower shall at all
times remain the operating company for the Gulfstream Property and will
diligently cause to be done all things necessary to carry out to completion the
Reconstruction and the Slots Facilities Initiative in accordance with plans and
specifications therefor as are approved by the Lender, subject to such changes
thereto as the Borrower may consider necessary and the Lender shall have
approved, acting reasonably (the "Plans"), and in accordance with all
development and construction agreements related thereto, subject to such changes
thereto as the Borrower may consider necessary and the Lender shall have
approved, acting reasonably, with all convenient speed and to complete such
construction and development as promptly as reasonably practicable and
substantially in accordance with the Plans and such agreements in each case to
the extent amended as aforesaid. Without derogating from the foregoing, all
applications for Governmental Authorizations in respect of the Plans and/or the
Reconstruction and/or the Slots Facilities Initiative shall, to the extent that
the scope, form and substance or terms thereof are inconsistent or otherwise not
in accordance with the Plans, be submitted to the Lender for its review
and approval.

78

--------------------------------------------------------------------------------



(i)Conduct of Reconstrction and Slots Facilities Initiative:    The
Reconstruction and the Slots Facilities will be constructed in a good and
workmanlike manner by the Borrower using quality materials in accordance with
the plans and specifications approved by the Lender, acting reasonably.

(j)Compliance with Agreements:    The Borrower and each of the Guarantors shall
carry out all its obligations under this Agreement, the Security and the
Material Agreements and shall use its reasonable efforts to cause the other
parties thereto to do likewise.

(k)Notice of Default:    The Borrower and each of the Guarantors shall provide
the Lender with a copy of all written notices, correspondences and reports
received or delivered by the Borrower, any Guarantor or MEC in respect of
default under any of the Organizational Documents, Occupancy Agreements,
Construction Contracts, the Slots Facilities Contracts or Material Agreements
and notices of violations of any Governmental Rule received by the Borrower or
any of the Guarantors relating to any of the Properties and/or The Meadows
Property, including, without limitation, all racing and/or gaming licences, the
Gulfstream Development Agreement and/or any of the Construction Contracts and/or
the Slots Facilities Contracts. The Borrower shall furnish, or cause to be
furnished, to the Lender, immediately upon becoming aware of the existence of an
Event of Default or any Unmatured Event of Default, written notice of the
existence of any such event or the existence of any such condition.

(l)Construction Cost Overruns:    The Borrower shall promptly fund, at its own
cost and expense, all cost overruns for the Reconstruction and/or the Slots
Facilities Initiative, such that the principal amount yet to be advanced
hereunder for the Reconstruction and/or the Slots Facilities Initiative, shall
not be less than the remaining cost to complete the Reconstruction and the Slots
Facilities Initiative, respectively.

(m)Conduct of Business:    The Borrower and each of the Guarantors shall conduct
its business in a reasonable and prudent manner and, subject to the terms
hereof, will take all reasonable steps to maintain and preserve its assets and
properties and to maintain full and complete corporate and financial records.
Neither the Borrower nor any of the Guarantors shall engage in any business or
activity other than that consistent with past practice or as provided in the MEC
Recapitalization Plan and as contemplated hereunder, which permitted business or
activity shall include slots or other forms of alternative gaming permitted in
connection with horse racing and parimutuel gaming.

79

--------------------------------------------------------------------------------







(n)Transactions with Affiliates; Separate and Distinct Business:    The Borrower
shall conduct its operations as a separate and distinct business and shall not,
save as may be disclosed in the MEC Recapitalization Plan: (i) enter into any
contract or agreement with any shareholder, member, partner, principal or
Affiliate, except upon market terms and conditions that are substantially
similar to those that would be available to a similarly situated arm's length
third party; (ii) commingle its assets or funds with the assets or funds of any
of its shareholders, members, partners, principals, Affiliates or any other
entity; (iii) acquire or own any material assets other than the
Gulfstream/Aventura Properties and such incidental personal property as may be
necessary for the operation of the Gulfstream/Aventura Properties; (iv) except
in respect of the Remington Loan Agreement and the MEC Bridge Loan Agreement,
suggest that it is responsible for the debts of any third party (including any
of its shareholders, members, partners, principals, Affiliates or any other
entity); or (v) fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.

(o)Material Adverse Change:    Upon the happening of any Material Adverse
Change, the Borrower and/or the Guarantors shall promptly advise the Lender of
such change or event.

(p)Notification of Attachment or Other Action:    The Borrower and each of the
Guarantors shall immediately notify the Lender in writing of any attachment or
other legal process levied or threatened against any of the Properties and/or
The Meadows Property, or the institution of any action, suit or proceeding by or
against the Borrower, any of the Guarantors or any of the Properties and/or The
Meadows Property, or any information received by the Borrower and/or any of the
Guarantors relative to any of the Guarantors and/or the Borrower or any of the
Properties and/or The Meadows Property, which may adversely affect (i) the
Borrower's ability to pay the Indebtedness, (ii) the value of any of the
Properties and/or The Meadows Property or the value, validity or priority of the
Lender's security interests granted pursuant to any of the Mortgages and/or any
of the other Loan Documents, (iii) any of the Guarantors' ability to perform
under the Guarantees and Indemnities, or (iv) any other rights and remedies of
the Lender granted and continued pursuant to the Loan Documents.

(q)Defense of Collateral:    The Borrower and the Guarantors shall pay when due
all obligations, lawful claims or demands with respect to each of the Properties
and The Meadows Property which, if unpaid, might result in, or permit the
creation of, any lien or encumbrance on such Property or The Meadows Property,
including but not limited to all lawful claims for labour, materials and
supplies; provided that the Borrower or the applicable Guarantor shall have the
right to contest any such claim so long as the Borrower or such Guarantor posts
a bond acceptable to the Lender to protect the Lender's interest in the Property
or The Meadows Property, as the case may be, and, in general, do or cause to be
done everything necessary to fully preserve the rights and interests of the
Lender under this Agreement and the other Loan Documents. The Borrower and the
Guarantors shall at all times defend the Lender's interest in and to the
Properties and The Meadows Property, and the priority position of said interest
subject to the Permitted Encumbrances, against any and all claims of any Person
adverse to the Lender. The Borrower shall take all actions reasonably deemed
necessary or appropriate by the Lender to give effect to the Lender's priority
of interests contemplated by this Agreement and the other Loan Documents.

80

--------------------------------------------------------------------------------



(r)Insurance:    The Borrower and the Guarantors shall maintain or cause to be
maintained at all times with respect to the Properties and The Meadows Property
and their business and operations in respect thereof all customary and prudent
insurance, including, without limitation, all insurance requested by the Lender,
acting reasonably.

(s)Taxes and Liabilities:    The Borrower and each Guarantor shall promptly pay
when due all Taxes, duties, assessments and other liabilities, except such
taxes, duties, assessments and other liabilities as the Borrower is diligently
contesting in good faith and by appropriate proceedings; provided that the
Borrower or such Guarantor has provided for and is maintaining adequate reserves
with respect thereto.

(t)Preserve Security:    The Borrower and each of the Guarantors shall upon
reasonable request in writing by the Lender do, observe and perform all matters
and things reasonably within its powers necessary or expedient to be done,
observed or performed for the purpose of maintaining and preserving the security
interest of the Lender as provided for herein and in the Security as valid
security, perfected in the manner contemplated hereby and in the Security.

(u)Payment of Obligations:    Subject to the right to contest legitimate
disputes and subject, where applicable, to the provisos in Section 7.1(q), the
Borrower and each Guarantor shall pay and discharge, or cause to be paid and
discharged, all its indebtedness and obligations to other Persons promptly in
accordance with normal terms and practices of its businesses, before they shall
become in default, as well as all lawful claims for labour, materials and
supplies which otherwise, if unpaid, might become a lien or charge upon its
properties or any part thereof.

(v)Hold Disbursements in Trust:    Other than the proceeds of the Loan which
will be used for the purposes set forth herein, the Borrower will receive and
hold in trust for the Lender all advances made hereunder directly to the
Borrower and the Borrower will not apply the same for any other purposes.

81

--------------------------------------------------------------------------------



(w)Required Remediation and Environmental Actions:    Upon request of the Lender
acting reasonably, the Borrower or an Additional Guarantor, as applicable,
hereby agrees to complete the requested remediation actions recommended to be
taken with respect to the Properties in the Environmental Reports and not
heretofore undertaken as described in the Environmental Reports. The term
"Environmental Reports" means collectively (i) the Phase I Environmental Site
Assessment and Environmental Compliance Audit in respect of the
Gulfstream/Aventura Properties, prepared by Environmental Resources Management,
and dated July 10, 2003, and (ii) the environmental reports referred to in
Section 4.3(n)(xii), and any updates or addenda thereto if and to the extent
approved by the Lender in writing along with a reliance letter relating thereto
addressed to the Lender in form and substance satisfactory to the Lender. In
connection with such required remediation actions, the Borrower shall obtain an
update to the applicable Environmental Report as and when requested by the
Lender, acting reasonably, in order to confirm that the Borrower's actions, or
Additional Guarantor's in respect of any required remediation aforesaid are in
conformity with Environmental Laws. In connection with each update to an
Environmental Report, the Borrower or the Additional Guarantor shall obtain a
reliance letter relating thereto addressed to the Lender in form and substance
reasonably satisfactory to the Lender. The Borrower and the Guarantors covenant
that any soils or other materials that are removed in connection with any
remediation of any of the Properties or The Meadows Property shall be disposed
of in conformity with Environmental Laws requirements at a location other than
any of the Properties or The Meadows Property.

(x)Surveys:    After the recording of any subdivision, plan of subdivision or
small-scale planned development with respect to any of the Properties or The
Meadows Property, the Borrower and the Guarantors shall obtain and deliver to
the Lender, at the Borrower's and Guarantors' expense, in a form reasonably
acceptable to the Lender: (i) an updated plan of survey for such Property or The
Meadows Property showing such Property or The Meadows Property as so subdivided;
and (ii) an endorsement to the Title Policies confirming the new legal
description created by said subdivision and affirmative insurance that the
Mortgage in respect of such Property or The Meadows Property continues to
encumber such Property or The Meadows Property, as subdivided and newly
described.

(y)Tax Deposits:    Upon written direction from the Lender after the occurrence
of an Unmatured Event of Default or an Event of Default which remains uncured,
the Borrower shall immediately commence to deposit with the Lender commencing
with the first interest payment due under the Loan and on the first day of each
month thereafter until the earlier of (i) the date that the Indebtedness is
fully paid, and (ii) the Unmatured Event of Default or Event of Default has been
cured, a sum equal to one-twelfth (1/12) of the total annual taxes and
assessments (general and special) respecting the Properties and The Meadows
Property and the costs of insurance premiums, based upon the Lender's reasonable
estimate as to the amount of the taxes, assessments and premiums to be levied,
assessed and incurred. The Borrower's initial deposit shall be increased by an
amount equal to the Lender's reasonable estimate of the amount of such taxes and
insurance premiums to become owing on the due dates for the payment of such
taxes and insurance premiums less the monthly payments to be deposited hereunder
prior to such due dates. If any such taxes or insurance premiums relating to the
Properties and The Meadows Property are also related to other premises, the
amount of any deposit hereunder shall be based upon the Borrower's share of the
taxes, assessments or insurance premiums, the Borrower shall apportion the total
amount of the taxes, assessments or premiums levied or assessed as between such
other premises and the Properties and The Meadows Property for the purposes of
computing the amount of any deposit hereunder. Such deposits shall be held
without any allowance of interest. Such deposits shall be used for the payment
of such taxes, assessments and insurance premiums on the Properties and The
Meadows Property on the earliest possible date when such payments become due. If
the funds so deposited are insufficient to pay any such taxes, assessments and
insurance premiums for any year when the same shall become due and payable, the
Borrower shall, within 10 Business Days after receipt of demand therefor from
the Lender, deposit such additional funds as may be necessary to pay such taxes,
assessments and insurance premiums in full. If the funds so deposited exceed the
amount required to pay such taxes, assessments and insurance premiums for the
year, the excess shall be applied on a subsequent deposit or deposits. Said
deposits shall be kept in a separate, non-interest bearing account created by
and in the name of the Lender. Upon the occurrence of an Unmatured Event of
Default or Event of Default, the Lender may, at its option, without being
required to do so, apply any monies at the time on deposit pursuant to this
Section 7.1(y) on any of the Indebtedness, in such order and manner as the
Lender may elect. When the Indebtedness has been fully paid, any remaining
deposits shall be paid to the Borrower. A security interest within the meaning
of the Uniform Commercial Code of the state in which the Borrower is organized
as a legal entity is hereby granted to the Lender in and to any monies at any
time on deposit pursuant to this Section 7.1(y), as additional security for the
Indebtedness. Such funds shall be applied by the Lender for the purposes made
hereunder and shall not be subject to the direction or control of the Borrower.
The Lender shall not be liable for any failure to apply the funds so deposited
hereunder to the payment of any particular taxes, assessments and insurance
premiums unless the Borrower, while not in default hereunder, shall have
requested the Lender in writing to make application of such funds to the payment
of the particular taxes, assessments or premiums for payment of which they were
deposited, accompanied by the bills for such taxes, assessments or premiums. The
Lender shall not be liable for any act or omission taken in good faith or
pursuant to the instruction of any party, but shall be liable only for gross
negligence or wilful misconduct.

82

--------------------------------------------------------------------------------



(z)USA Patriot Act:    The Borrower and the Guarantors hereby covenant that
until such time as the Indebtedness is paid in full, they will take no action
(nor fail to take any action) that would violate the PATRIOT Act, IEEPA or OFAC
and will take all customary and reasonable steps to ensure that they are in
compliance with any orders issued thereunder. For purposes hereof, "IEEPA" means
the International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq., "OFAC"
means the U.S. Department of Treasury's Office of Foreign Asset Control and
"PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56) (The USA PATRIOT Act).

(aa)Regulatory Matters:    The Remington Guarantor shall promptly seek and
obtain the Approvals and Consents. The Remington Guarantor shall keep the Lender
apprised of the current status of the approval/consent process. In the event
that either the Remington Loan OHRC Approval or the Remington Loan Zoo Trust
Approval is not obtained, and the Security to be provided by the Remington
Guarantor is not duly registered in all the applicable offices of public record,
in each case, on or before October 11, 2005 or (ii) at any time the OHRC
determines that it will not provide the Remington Loan OHRC Approval or,
(iii) at any time the Zoo Trust determines that it will not provide the
Remington Loan Zoo Consent, the Lender shall have the right (exercisable in its
sole and absolute discretion) to immediately terminate this Agreement. In the
event of such termination the Borrower shall immediately pay to the Lender the
Loan Amount (including (and without duplication) all accrued and unpaid
interest, fees, expenses and closing costs and other Indebtedness owing as of
such date), together with the Gulfstream Make-Whole Amount. Neither the Borrower
nor any Guarantor will take any action which (or fail to take any action the
absence of which) would result in the withdrawal or termination of any
Governmental Approval or that would disqualify the Remington Guarantor from
applying for, obtaining or receiving all necessary Governmental Authorizations
to operate authorized gaming machines at the Remington Facilities.

(bb)Litigation:    If the Borrower or any of the Guarantors becomes aware of any
actual, pending or threatened litigation, arbitration or other proceeding
relating to the Borrower, any of the Guarantors, MEC or any of their property,
assets or business, including any of the Properties or The Meadows Property
which if decided adversely could result in a Material Adverse Change, the
Borrower or such Guarantor shall promptly give notice thereof to the Lender
containing reasonable details thereof and the potential effect thereof.

(cc)Chief Executive Office:    The Borrower and each Guarantor has advised or
will advise the Lender in writing of their or MEC's respective chief executive
offices and places of business and changes thereto.

(dd)Separateness of Guarantors.    Each of the Guarantors shall:

(i)maintain books and records and bank accounts separate from those of any other
Person and maintain separate financial statements, except that it may also be
included in consolidated financial statements of its Affiliate;

(ii)be, and at all times hold itself out to the public and all other Persons as,
a separate legal entity and correct any known misunderstandings regarding its
existence as a separate legal entity;

(iii)pay the salaries of its own employees, if any, and maintain a sufficient
number of employees in light of its contemplated business operations;

(iv)use its own stationary, invoices and cheques;

83

--------------------------------------------------------------------------------



(v)file its own tax returns with respect to itself (or consolidated tax returns,
if applicable) as may be required under applicable law;

(vi)except as contemplated by the Loan Documents, not commingle or permit to be
commingled its funds or other assets with those of any other Person;

(vii)maintain its assets in such a manner that it is not costly or difficult to
segregate, ascertain or identify its individual assets from those of any
other Person;

(viii)except as contemplated by the Loan Documents the Remington Loan Agreement
and the MEC Bridge Loan Agreement, not guarantee or otherwise hold itself or its
assets out to be responsible or available for the debts or obligations of any
Person, including any Affiliate;

(ix)conduct business in its own name;

(x)within 60 days of the Closing Date, have and maintain at least one director
and at least one officer different from the directors and officers of the
Borrower and the other Guarantors;

(xi)hold separate annual shareholder meetings with minutes thereof delivered to
the Lender (or adopt written resolutions in lieu thereof where permitted under
applicable corporate law), with a copy of such minutes and/or resolutions
provided to the Lender;

(xii)hold separate quarterly and annual Board of Directors meetings (or adopt
written resolutions in lieu thereof where permitted under applicable corporate
law) with a copy of such minutes and/or resolutions delivered to the Lender; and

(xiii)maintain adequate capital in light of its contemplated business
operations.


ARTICLE 8

NEGATIVE COVENANTS


         8.1    Negative Covenants    

        Except as expressly permitted under this Agreement and the other Loan
Documents, from the date of this Agreement and thereafter until the Loan has
been paid in full, the Borrower and the Guarantors covenant and agree with the
Lender as follows:

(a)Licences and Permits:    Neither the Borrower nor any of the Guarantors shall
pledge any of licences or permits, held by it or any of its subsidiaries, to any
third party.

84

--------------------------------------------------------------------------------



(b)Debt:    Neither the Borrower nor any Guarantor shall, directly or
indirectly, incur or suffer to exist any debt or enter into any guarantees,
hypothecation, contracts or other agreements which would make the Borrower or
such Guarantor liable for any debt or expense other than (i) Permitted
Encumbrances, (ii) customary trade payables and similar types of obligations
that are consistent with past practice and in the ordinary course of the
Borrower's or such Guarantor's business, (iii) the Indebtedness,
(iv) indebtedness in respect of the Remington Loan Agreement and the MEC Bridge
Loan Agreement and guarantees and security in respect thereof, (v) liabilities
for management fees permitted by Section 8.1(r), (vi) intercompany indebtedness
of the Remington Guarantor to MEC of approximately $900,000 on account of
Construction Costs (as defined in the Remington Loan Agreement) incurred by MEC
prior to the Closing Date; and (vii) indebtedness to BE&K, Inc. in the amount of
$16,646,395, pursuant to a loan given by BE&K, Inc. to the Borrower.

(c)Further Encumbrances:    Neither the Borrower nor any of the Guarantors will
create, assume or permit to exist any Encumbrance or security interest with
respect to any of the Properties and/or The Meadows Property, or any portion
thereof, whether ranking prior to, pari passu with or subsequent to the
Security, other than Permitted Encumbrances without the prior written consent of
the Lender.

(d)Transfers:    Neither the Borrower nor any of the Guarantors shall sell,
assign, transfer, convey, lease or otherwise alienate or dispose of any of the
Properties and/or The Meadows Property, or any interest therein (financial or
management), whether legal or equitable, without the prior written consent of
the Lender.

(e)Change of Control:    There shall not be, nor shall the Borrower and/or any
of the Guarantors permit, any issue, subscription, allotment, cancellation or
redemption initiated by the Borrower or any of the Guarantors or, any transfer
by sale, assignment, operation of law or other disposition or any redemption
initiated by a holder of shares of the Borrower and/or any of the Guarantors, of
all or any part of the shares of the Borrower and/or any of the Guarantors or of
any subsidiary corporation of the Borrower and/or any of the Guarantors or any
corporation which is an Affiliate of the Borrower and/or any of the Guarantors,
other than the parent company of the Borrower or any of the Guarantors, having
voting rights, whether contingent or direct, nor permit any re-organization or
amalgamation in any such case so as to result in any change in the present
effective voting control of the Borrower and/or any of the Guarantors from the
Person or Persons holding such voting control at the date of execution of this
Agreement (although the effective voting control may vary among those Persons
holding such voting control at the date of execution of this Agreement) without
first obtaining the written consent of the Lender in each instance, which
consent may be unreasonably or arbitrarily withheld, notwithstanding any
statutory provision or provisions to the contrary. There shall not be deemed to
be a change in the present effective voting control if the shares of the
Borrower and/or any of the Guarantors in question are beneficially owned by
(a) a company controlled by the Person who beneficially owns such shares at the
date of execution of this Agreement or (b) an Affiliate. Any subsequent change
in control shall similarly be subject to the prior written consent of the
Lender. The Borrower and each of the Guarantors shall make available to the
Lender or its lawful representatives all its corporate books and records for
inspection at all reasonable times, in order to ascertain whether there has been
any change in control.

85

--------------------------------------------------------------------------------



(f)Occupancy Agreements:    Neither the Borrower nor any of the Guarantors shall
enter into, nor permit to be entered into any leases, agreements to lease or any
other Occupancy Agreements for any space which constitutes any material part of
the Properties, The Meadows Property or any of them without the prior written
approval of the Lender, acting reasonably, other than Permitted Encumbrances and
stall agreements and leases for operations such as blacksmiths and veterinarians
on market terms and consistent with past practice.

(g)No Amendments:    Neither the Borrower nor any of the Guarantors shall make,
permit or allow any material amendments or other material changes to or
terminate the Material Agreements (excluding leases of space in respect of the
Properties of less than two thousand five hundred (2,500) square feet) or any
other agreement affecting the Security, except pursuant to an ordinary course
renewal thereof nor make any material amendments to its constating documents, in
each case in a manner which would materially adversely affect the interest of
the Lender hereunder or under the Security, in each case, without the prior
written consent of the Lender, which shall not be unreasonably withheld. Neither
the Borrower nor the Remington Guarantor shall materially alter or vary the
Plans for the Gulfstream/Aventura Properties or the Remington Property approved
by the Lender without the prior written consent of the Lender, not to be
unreasonably withheld.

(h)Capital Expenditures:    Neither the Borrower nor any of the Guarantors
shall, without the Lender's prior written approval, exercisable in the Lender's
sole discretion, incur any Capital Expenditures or permit any mechanic's
lienable work to be done to or for the benefit of any of the Properties except
(a) for the Reconstruction, (b) the completion of the Slots Facilities
Initiative, (c) the Remington Construction, (d) Capital Expenditures in respect
of the Gulfstream Facilities, the Remington Property and the Palm Meadows
Training Centre Property not to exceed during any fiscal year Five Million
Dollars ($5,000,000) in the aggregate for the Borrower and the Additional
Guarantors (capital expenditures by the Remington Guarantor during any fiscal
year in respect of the Remington Facilities not to exceed One Million Two
Hundred and Fifty Thousand Dollars ($1,250,000) for customary refreshing of
existing authorized gaming devices), (d) capital expenditures by the Borrower
during any fiscal year not to exceed One Million Dollars ($1,000,000) for
customary refreshing of authorized gaming devices in the Slots Facilities,
(e) as disclosed in the Occupancy Agreements approved by the Lender, (f) for
normal repair and maintenance in the ordinary course of business or
(g) emergency repairs.

86

--------------------------------------------------------------------------------



(i)Use:    None of the Borrower nor either of the Additional Guarantors shall
use or develop a Property for any purposes other than as contemplated under the
Gulfstream Development Agreement, the Remington Development Agreement, the
Construction Contracts, the Slots Facilities Contracts, the Remington
Construction Contracts and other permitted related purposes. Neither the
Borrower nor either of the Additional Guarantors shall permit a Property or any
portion thereof to be converted or take any preliminary actions which could lead
to a conversion to condominium or cooperative form of ownership until such time
as the Loan is paid in full, together with all interest thereon.

(j)Property Manager:    Neither the Borrower nor any of the Guarantors shall
enter into any property management agreement in respect of any of the Properties
or the Meadows Property without the Lender's prior written consent.

(k)No Commingling:    Except as specifically contemplated hereby, neither the
Borrower nor any Guarantor shall commingle any assets or funds related to the
Properties or The Meadows Property with assets or funds of any of its
shareholders, principals, Affiliates or any other entity.

(l)No Change in Nature of Business:    Neither the Borrower nor any Guarantor
shall make any material change in the nature of its business carried on as of
the date hereof.

(m)No Mergers, Consolidations, Sales:    Neither the Borrower nor any Guarantor
shall be a party to any merger, consolidation or exchange of ownership
interests, or purchase or otherwise acquire all or substantially all of the
assets or stock of any class of, or any membership, partnership or joint venture
interest in, any other Person or entity, or sell, transfer, convey or lease all
or any substantial part of its assets, or sell or assign, with or without
recourse, any receivables.

(n)No Change in Ownership:    Neither the Borrower nor any Guarantor shall
permit any Person or entity to become a shareholder of it or permit any of its
shareholders to assign, transfer, pledge, hypothecate or sell any interest in
it. If requested by the Lender, the Borrower and each Guarantor shall provide
the Lender at reasonable intervals with a corporate certificate that no such
change of ownership has occurred during the preceding period.

(o)ERISA:    Neither the Borrower nor any Guarantor nor any ERISA Affiliate
shall (A) adopt or institute any Employee Benefit Plan that is an employee
pension benefit plan within the meaning of section 3(2) of ERISA, (B) take any
action which will result in the partial or complete withdrawal, within the
meanings of sections 4203 and 4205 of ERISA, from a Multiemployer Plan except in
the case of a closure of the businesses or facilities of an ERISA Affiliate,
(C) engage or permit any Person to engage in any non-exempt transaction
prohibited by section 406 of ERISA or section 4975 of the IRC involving any
Employee Benefit Plan or Multiemployer Plan which would subject the Borrower,
any Guarantor or any ERISA Affiliate to any tax, penalty or other liability,
including a liability to indemnify, (D) incur or allow to exist any accumulated
funding deficiency (within the meaning of section 412 of the IRC or section 302
of ERISA), except for any funding deficiencies that relate to a Multiemployer
Plan caused by a third party (other than an Affiliate of the Borrower), (E) fail
to make full payment when due of all amounts due as contributions to any
Employee Benefit Plan or Multiemployer Plan, (F) fail to comply with the
requirements of section 4980B of the IRC or Part 6 of Title I(B) of ERISA, or
(G) adopt any amendment to any Employee Benefit Plan which would require the
posting of security pursuant to section 401(a)(29) of the IRC, where singly or
cumulatively, the above could be reasonably likely to have a Material
Adverse Effect.

87

--------------------------------------------------------------------------------



(p)Other Agreements:    Neither the Borrower nor any Guarantor shall enter into
any agreement containing any provision which would be violated or breached by
the performance of its obligations hereunder or under any instrument or document
delivered or to be delivered by it hereunder or in connection herewith or which
would violate or breach any provision hereof or of any such instrument
or document.

(q)Assertion of Certain Claims and Defenses:    To the extent permitted by
Applicable Legal Requirements, neither the Borrower nor any of the Guarantors
shall assert in any judicial proceeding any lender liability claim or
counterclaim, the defense of lack of consideration or violation of any
applicable usury laws or any similar legal or equitable defense to the validity
or enforceability of this Agreement or any other Loan Document.

(r)Compensation and Fees; Disbursements:    Neither the Borrower nor any
Guarantor shall pay to any Affiliates or other related party (other than the
Lender) of the Borrower, any of the Guarantors or MEC any compensation or fees
for services rendered (including, without limitation any management, consulting
or similar fees, or comparable payment); provided that each of the Borrower and
the Additional Guarantors may incur and accrue liabilities for management fees
to MEC which, in the aggregate, shall not exceed, in any fiscal year, 2.5% of
the Combined gross revenues of the Borrower and the Additional Guarantors for
such fiscal year; provided that no payment may be made in respect of such
management fees unless at the time of the making of such payment, and after
giving effect thereto, (i) the ratio of the Combined Net Debt to trailing four
quarter Combined EBITDA of the Borrower and the Additional Guarantors does not
exceed, and for prior four consecutive fiscal quarters such ratio has not
exceeded, 3:1; and (ii) no Unmatured Event of Default or Event of Default or
event of default or unmatured event of default under the Remington Loan
Agreement has occurred and is continuing.

(s)Loans, Advances, Guaranties, Dividends, Distributions:    Except as expressly
permitted hereunder, neither the Borrower nor any of the Guarantors shall lend
or advance money or credit to any Person or entity or purchase or repurchase
(or agree, contingently or otherwise, to do so) the indebtedness of, or assume,
guarantee (directly or indirectly or by an instrument having the effect of
assuming another's payment or performance of any obligation or capability of so
doing, or otherwise), or endorse or otherwise become liable, directly or
indirectly, with respect to the obligations, stock or dividends of any Person
or entity.

88

--------------------------------------------------------------------------------



(t)Investments; Acquisitions:    Neither the Borrower nor any Guarantor may
purchase or otherwise acquire or make any investment in any properties or
assets, or permit or otherwise undertake any acquisitions; provided, however,
that the Borrower or any Guarantor may make investments in Cash Equivalents in
amounts and pursuant to terms acceptable to the Lender, acting reasonably.

(u)Restricted Payments:    Without in any way limiting the generality of the
restrictions and limitations contained within the covenants referenced in this
Agreement, for so long as the Loan, the Remington Guarantee and Indemnity, the
Palm Meadows Guarantee and Indemnity and/or the MEC Guarantee and Indemnity
remains outstanding, each of the Borrower and the Additional Guarantors is
prohibited from undertaking the following without the express prior written
consent of the Lender in its sole and absolute discretion:

(i)making any payments on, in respect of or arising under or in connection with
any indebtedness pari passu with or subordinated to the Loan or indebtedness
owed to any Affiliate, including, without limitation, any indebtedness owing to
a shareholder or a subsidiary (other than the Lender), other than payments of
interest due and owing where the making of such payments will not result in an
Unmatured Event of Default or Event of Default or an unmatured event of default
or event of default under the Remington Loan Agreement;

(ii)redeeming, purchasing or otherwise retiring or cancelling any securities
(including any warrants, options or rights to acquire securities, "Securities");

(iii)creating any sinking fund or entering into any analogous arrangement
whereby cash is set aside or segregated for the payment of any indebtedness,
other than the Loan, or for the acquisition of any equity securities of
the Borrower;

(iv)issuing any Securities containing any mandatory or fixed payment obligations
of any kind, whether dividend or premium or otherwise;

(v)declaring or paying any dividends, provided that this provision shall not
prohibit and there shall be permitted the declaration and payment of a single
annual dividend to MEC by the Borrower and each of the Additional Guarantors in
each year within 60 days after the delivery to the Lender of the audited
financial statements referred to in Section 7.1(d)(ii)(C) for the immediately
preceding fiscal year if, at the time of such declaration and payment, and after
giving effect thereto, all of the Gulfstream Restricted Payment Release
Conditions have been satisfied;

89

--------------------------------------------------------------------------------



(vi)paying any management, consulting or similar fee, or comparable payment,
(A) to any Affiliate or other related party (other than the Lender) or
(B) outside of the ordinary course of the Borrower's or such Additional
Guarantor's business as of the Closing Date and consistent with past practice
(it being acknowledged that the Remington Guarantor has entered into a
consulting agreement with Ingenus Management and Consulting with respect to the
Remington gaming facility); and

(vii)entering into any transactions with any Affiliates for the purposes of
entering into any transaction or activity that is otherwise prohibited by this
Section 8.1(u).

For the purposes hereof, the "Gulfstream Restricted Payment Release Conditions"
means: (i) the Capitalized Interest Tranche has been repaid in full pursuant to
the provisions of Section 3.3 of the Remington Loan Agreement, (ii) at the time
of the declaring and making of a payment referred to in clause (iv) above
(a "restricted payment"), and after giving effect thereto, the ratio of
outstanding Combined Net Debt of the Borrower and the Additional Guarantors to
such entities' trailing four quarter Combined EBITDA does not exceed 4:1,
(iii) at the time of the declaring and making of the restricted payment, and
after giving effect thereto, no Event of Default or Unmatured Event of Default
or event of default or unmatured event of default under the Remington Loan
Agreement shall have occurred and be continuing, and (iv) the distribution of
the restricted payment does not cause the sum of (A) all restricted payments
made by the Borrower and the Additional Guarantors (including the desired
payment) and (B) all repayments made on account of the Capitalized Interest
Tranche pursuant to Section 3.3 of the Remington Loan Agreement to exceed an
amount equal to (I) 40% of the Combined Excess Cash Flow of the Borrower and the
Additional Guarantors since the Remington Facilities Completion Date,
(II) provided that, at the time of the declaring and making of the restricted
payment, and after giving effect thereto, the ratio of the Combined Net Debt of
the Borrower and the Additional Guarantors to such entities' trailing four
quarter Combined EBITDA does not exceed, and for the prior four consecutive
fiscal quarters such ratio has not exceeded, 3:1, 60% of the Combined Excess
Cash Flow of the Borrower and the Additional Guarantors since the Remington
Facilities Completion Date or (III) provided that, at the time of the declaring
and making of the restricted payment, and after giving effect thereto, the ratio
of the Combined Net Debt of the Borrower and the Additional Guarantors to such
entities' trailing four quarter Combined EBITDA does not exceed, and for the
prior four fiscal quarters such ratio has not exceeded, 2:1, 85% of the Combined
Excess Cash Flow of the Borrower and the Additional Guarantors since the
Remington Facilities Completion Date.

90

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Lender agrees that the following types of
payments will not be deemed to be restricted payments subject to the above
restrictions: (a) payments to MID or the Lender (including any amounts paid to
the Lender in respect of: (i) the Borrower's obligations under the guarantees
and indemnities provided by it under the Remington Loan Agreement or the MEC
Bridge Loan Agreement; (ii) the Remington Guarantor's obligations under the
guarantees and indemnities provided by it under this Agreement; (iii) the Palm
Meadows Guarantor's obligations under the guarantees and indemnities provided by
it under this Agreement, the Remington Loan Agreement or the MEC Bridge Loan
Agreement; (iv) The Meadows Guarantors' obligations under this Agreement or the
MEC Bridge Loan Agreement; and/or (v) MEC's obligations under guarantees and
indemnities provided by it under this Agreement and the Remington Loan
Agreement); (b) the distribution by the Borrower to MEC of the First Advance,
which was an amount equal to the amount paid by MEC with respect to the
Reconstruction prior to the closing of the Loan plus out-of-pocket fees and
costs payable by the Borrower or MEC in connection with entering into the Loan;
(c) the distribution by the Remington Guarantor to MEC of the initial advance
made to the Remington Guarantor under the Remington Loan Agreement, which
initial advance was an amount equal to the amount paid by MEC (either for its
account or for the account of the Remington Guarantor) with respect to the
Remington Construction prior to July 22, 2005 plus the out-of-pocket fees and
costs payable by the Remington Guarantor or MEC in connection with entering into
the Remington Loan Agreement; (d) guarantee fees paid to the Borrower, the
Remington Guarantor, the Palm Meadow Guarantor or The Meadows Guarantors
pursuant to this Agreement, the Remington Loan Agreement or the MEC Bridge Loan
Agreement; and (e) provided that at the time of the making of such payment, and
after giving effect thereto, no Unmatured Event of Default or Event of Default
or event of default or unmatured event of default under the Remington Loan
Agreement, shall have occurred and be continuing, payments to MEC for the
reimbursement of additional amounts paid by MEC from time to time with respect
to the Reconstruction, the Slots facilities Initiative, or the Remington
Construction, provided that all such amounts were incurred in accordance with
the Plans and with the terms of this Agreement or the Remington Loan Agreement,
as applicable.


ARTICLE 9

EVENTS OF DEFAULT; ACCELERATION OF INDEBTEDNESS


         9.1    Events of Default    

        The occurrence or existence of any one or more of the following shall
constitute an "Event of Default" hereunder:

(a)Non-Payment:    Default by the Borrower in payment of (i) any principal when
due including, without limitation, any mandatory repayments pursuant to
Section 3.7 and/or 3.9 or (ii) any interest thereon within three Business Days
after the same becomes due or (iii) any other amount hereunder within 10 days
after notice of non-payment thereof is received by the Borrower;

(b)Defaults:    Default by the Borrower, any Guarantor or MEC in the performance
or observance of any covenant, condition or obligation contained in any Loan
Document to which it is a party that does not require the payment of money to
the Lender and such default continues for a period of 20 days (or such longer
period as the Lender may in its sole discretion determine) after the earliest of
(x) receipt of notice from the Lender of such default, and (y) knowledge of the
existence of such default by any officer of the Borrower, any Guarantor or
MEC; or

91

--------------------------------------------------------------------------------





         (c)    Representations and Warranties:    

Any representation, warranty, certificate, information or other statement
(financial or otherwise) made, deemed to be made, or furnished by or on behalf
of the Borrower or any Guarantor or MEC in or in connection with this Agreement
or any of the other Loan Documents (i) that is not or has not been qualified by
reference to "material", "in all material respects" or "Material Adverse
Effect", or any other materiality standard, shall be found to be false,
incorrect, incomplete or misleading in any material respect when made, deemed to
be made, or furnished or (ii) that is or has been qualified by reference to
"material", "in all material respects" or "Material Adverse Effect", or any
other materiality standard, shall be found to be false, incorrect, incomplete or
misleading when made, deemed to be made, or furnished, where, in all such cases,
the consequences of such misrepresentation or breach of warranty could
reasonably be expected to have a Material Adverse Effect; or

(d)Cross Default:    (i) The Borrower or a Guarantor fails to make any payment
beyond the applicable grace period with respect thereto, if any (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) in
respect of any indebtedness (other than indebtedness to the Lender), having an
aggregate principal amount of not less than Two Million Dollars ($2,000,000); or
(ii) the Borrower, any Guarantor or MEC fails to make any payment beyond the
applicable grace period with respect thereto, if any, whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise in respect of
any indebtedness to the Lender (other than the Indebtedness); or (iii) the
applicable Person in (i) or (ii) fails to observe or perform any other
conditions relating to any such indebtedness, or any other event occurs, the
effect of which default or other event causes or permits the holder or holders
of such indebtedness (or a trustee or agent on behalf of such holder or holders)
to cause, with the giving of notice if required, such indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
indebtedness to be made, prior to its stated maturity; or

(e)Insolvency, Voluntary Proceedings:    The Borrower, any Guarantor and/or MEC
shall (i) apply for or consent to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) or make application for or seek relief or protection of itself or
for the benefit of their creditors under any of the sections, chapters or
provisions of Title 11 of the United States Code, 11 U.S.C. §§ 101 et. seq.
(the "Bankruptcy Code"), (iii) be unable, or admit in writing its inability, to
pay its debts generally as they mature, (iv) make a general assignment for the
benefit of itself or any of its creditors, (v) be dissolved or liquidated in
full or in part, (vi) become insolvent (as such term may be defined or
interpreted under any applicable statute), (vii) commence a voluntary case or
other Proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other Proceeding commenced against it, or (viii) take any
action for the purpose of effecting any of the foregoing; or

92

--------------------------------------------------------------------------------



(f)Involuntary Proceedings:    Proceedings for the appointment of a receiver,
trustee, conservator, liquidator or custodian of the Borrower, any Guarantor,
and/or MEC or of all or a substantial part of the property thereof, or an
involuntary case or other Proceedings seeking liquidation, reorganization,
dissolution, compromise, moratorium, protection, stay of proceedings of
creditors or other relief with respect to the Borrower, any Guarantor, and/or
MEC or the debts thereof under any bankruptcy, insolvency or other similar law
now or hereafter in effect shall be commenced and such Proceeding is not
contested or shall not be dismissed or discharged within 45 days of
commencement, provided that if an order, decree or judgment is granted or
entered (whether or not entered or subject to appeal) against any of the
Borrower, any Guarantor, and/or MEC in the interim, such 45-day grace period
will cease to apply and provided further that if the Borrower, any Guarantor,
and/or MEC files an answer admitting the material allegations of a petition
filed against it in any such Proceeding, such 45-day grace period will cease to
apply; or

(g)Judgments:    (i) One or more judgments, Orders, decrees or arbitration
awards requiring the Borrower and/or any of the Guarantors to pay an aggregate
amount of One Million Dollars ($1,000,000) or more shall be rendered against the
Borrower and/or any of the Guarantors in connection with any single or related
series of transactions, incidents or circumstances and the same shall not be
satisfied, vacated or stayed within 15 Business Days from the date of entry
thereof and, if stayed, within such period the same has not been appealed and
stayed during such appeal; provided that if enforcement and/or realization
Proceedings are commenced in respect thereof, such 15 Business Day grace period
shall cease to apply; (ii) any judgment, writ, assessment, warrant of
attachment, tax lien or execution or similar process shall be issued or levied
against a substantial part of the Property of any Loan Party which judgment is
not stayed and dismissed or satisfied within 15 Business Days after issue or
levy; or (iii) any other judgments, Orders, decrees, arbitration awards, writs,
assessments, warrants of attachment, tax liens or executions or similar
processes which, alone or in the aggregate, could be reasonably expected to have
a Material Adverse Effect are rendered, issued or levied; or

(h)Loan Documents:    Any Loan Document or any material term thereof shall cease
to be, or be asserted by the Borrower and/or any Guarantor and/or MEC not to be,
a legal, valid and binding obligation of the Borrower and/or any of the
Guarantors and/or MEC enforceable in accordance with its terms; or

93

--------------------------------------------------------------------------------



(i)Security:    Any Encumbrance intended to be created by any Security shall at
any time be invalidated, subordinated or otherwise cease to be in full force and
effect, for whatever reason, or any Encumbrance purported to be created by any
Security shall cease to be, or shall be asserted by the Borrower and/or any of
the Guarantors and/or MEC not to be, a valid (except as expressly otherwise
provided in such Security or any other Loan Documents) perfected Encumbrance in
the Collateral covered thereby with the priority contemplated herein; or

(j)Employee Benefit Plans:    Any Reportable Event which constitutes grounds for
the termination of any Employee Benefit Plan by the Borrower or any ERISA
Affiliate of the Borrower or for the appointment of a trustee by the Borrower or
any ERISA Affiliate of the Borrower to administer any Employee Benefit Plan
shall occur, or any Employee Benefit Plan shall be terminated within the meaning
of Title IV of ERISA or a trustee shall be appointed by the Borrower or any
ERISA Affiliate of the Borrower to administer any Employee Benefit Plan; or

(k)Change of Control:    Any change of control shall occur with respect to the
Borrower and/or any Guarantor; or

(l)Material Adverse Effect:    Any event, occurrence or condition which, in the
opinion of the Lender, has had a Material Adverse Effect; or

(m)Default under Material Agreement:    A default or event of default, or any
event or circumstance not yet constituting an event of default which, with the
giving of any notice or the lapse of any period of time or both, would become an
event of default on the part of the Borrower or any Guarantor, shall occur and
be continuing under any Material Agreement; provided that other than in respect
of the Material Agreements referred to in items (i) to (vii)(A) of the
definition of Material Agreements, after giving effect to applicable grace
periods under such other Material Agreements, the default or event of default
under such other Material Agreements could be reasonably expected to have a
Material Adverse Effect, unless within 30 days thereof, such event of default
has been cured or such Material Agreement is replaced by an agreement in form
and substance, and with a party, satisfactory to the Lender; or

(n)Termination of Material Contract:    Any Material Agreement or any consent
given thereunder shall cease to be in full force and effect, or any party to a
Material Agreement states that such Material Agreement is no longer in full
force and effect; provided that other than in respect of the Material Agreement
referred to in items (i) to (vii)(A) of the definition of Material Agreements,
the cessation, default or repudiation of such other Material Agreement has had
or could be reasonably expected to have a Material Adverse Effect, unless within
30 days thereof such Material Agreement is replaced by an agreement in form and
substance, and with a party, satisfactory to the Lender; or

94

--------------------------------------------------------------------------------



(o)Termination of Racing and/or Gaming Licences:    Any racing and/or gaming
licences held by the Borrower or any of the Guarantors or any consent or
approval given thereunder shall cease to be in full force and effect or shall be
materially and adversely changed or altered, provided that where such
termination, change or alteration is capable of being cured and the Borrower is
using all commercially reasonable efforts to so cure, the Borrower shall have up
to 30 days to so cure; or

(p)Delivery of Security:    The Borrower and/or any of the Guarantors and/or MEC
shall have failed to deliver to the Lender on the applicable date the Security
required to be delivered pursuant to Section 5.1; or

(q)Defaults of the Guarantors or MEC:    While the Guarantees and Indemnities
are in effect, any Guarantor thereunder or MEC shall fail to observe or perform
any covenant, obligation, condition or agreement contained in such Guarantee and
Indemnity and such failure shall continue for 30 days; or

(r)Guarantee:    Any of the Guarantees and Indemnities or any material term
thereof shall cease to be, or be asserted by the applicable Guarantors or MEC
not to be, a legal, valid and binding obligation of such Guarantors or MEC,
enforceable in accordance with its terms, other than in the case of The Meadows
Guarantee and Indemnity terminating in accordance with its terms; or

(s)Termination of Remington Lease:    The Remington Lease shall be terminated as
a result of the Zoo Trust exercising its discretionary termination rights
thereunder.

        As used herein and in the other Loan Documents, the term "Unmatured
Event of Default" means any of the foregoing events described in this
Section 9.1 which, if a notice were given or a cure or grace period expired,
would become an Event of Default hereunder.

         9.2    Acceleration; Remedies    

        Upon the occurrence of an Event of Default, unless the Lender elects to
waive such default in its sole and absolute discretion: (i) the Loan Amount
including without duplication, all accrued and unpaid interest, fees, expenses,
closing costs and other Indebtedness owing; and (ii) the Pre-Payment Make-Whole
Amount shall become immediately due and payable without notice to the Borrower
and the Lender shall be entitled to all of the rights and remedies provided in
the Loan Documents or at law or in equity. Each remedy provided in the Loan
Documents is distinct and cumulative of all other rights or remedies under the
Loan Documents or afforded by law or equity, and may be exercised concurrently,
independently, or successively, in any order whatsoever. Upon the occurrence of
an Event of Default, the Lender shall be entitled to remain in possession of the
Property or any other collateral pledged to secure any obligation of the
Borrower to the Lender, and to collect the rents therefrom and the Borrower
shall and hereby consents thereto.

95

--------------------------------------------------------------------------------





         9.3    Waiver of Certain Rights    

        The Borrower and each of the Guarantors hereby waives each of the
following, to the fullest extent permitted by law:

(a)any defence based upon:

(i)the unenforceability or invalidity of all or any part of the Loan, the
Security, any of the Guarantees and Indemnities, or any other Loan Document, or
any failure of the Lender to take proper care or act in a commercially
reasonable manner in respect of the Security or any collateral subject to the
Security, including in respect of any disposition of the Collateral or any
set-off of the Borrower's or a Guarantor's bank deposits against the Loan;

(ii)any act or omission of the Borrower or any other Persons, including the
Guarantors or MEC, that directly or indirectly results in the discharge or
release of the Borrower or any other Person or any of the Loan or any
Security; or

(iii)any Guarantor's or MEC's present or future method of dealing with the
Borrower or any Security (or any Collateral subject to the Security) or any
other guarantee for the Loan;

(b)any right (whether now or hereafter existing) to require any Guarantor or
MEC, as a condition to the enforcement of any of the Guarantees and Indemnity:

(i)to accelerate the Loan or proceed and exhaust any recourse against the
Borrower or any other Person;

(ii)to realize on any Security that it holds;

(iii)to marshal the assets of the Borrower or any Guarantees and Indemnity; or

(iv)to pursue any other remedy that the Borrower or any of the Guarantors or MEC
may not be able to pursue itself and that might limit or reduce the Borrower's,
a Guarantor's or MEC's burden;

(c)presentment, demand, protest and notice of any kind including, without
limitation, notices of default and notice of acceptance of any Guarantee
and Indemnity;

(d)all suretyship defences and rights of every nature otherwise available under
Florida, Pennsylvania or Oklahoma law or other applicable laws; and

(e)all other rights and defences (legal or equitable) the assertion or exercise
of which would in any way diminish the liability of the Guarantors or MEC under
the Guarantees and Indemnities.

96

--------------------------------------------------------------------------------






ARTICLE 10

MISCELLANEOUS


         10.1    Reliance and Non-Merger    

        All covenants, agreements, representations and warranties of the
Borrower or any Guarantor or MEC made herein or in any other Loan Document or in
any certificate or other document signed by any of its directors or officers and
delivered by or on behalf of any of them pursuant hereto or thereto are
material, shall be deemed to have been relied upon by the Lender notwithstanding
any investigation heretofore or hereafter made by the Lender or Lender's Counsel
or any employee or other representative of any of them and shall survive the
execution and delivery of this Agreement and the other Loan Documents until
there are no Loans outstanding and the Lenders shall have no further obligation
to make Advances hereunder. For clarity, this Section 10.1 shall in no way
affect the survival of those provisions of this Agreement or any Loan Document
which by their terms are stated to survive termination of this Agreement.

         10.2    Confidentiality    

        The Lender will maintain on a confidential basis (except as otherwise
permitted hereunder or as required by Applicable Law) all information relating
to the Borrower, the Guarantors and MEC and their respective Subsidiaries
provided to it hereunder by and on behalf of the Borrower, any of the Guarantors
or MEC or obtained in respect of any diligence conducted in respect hereof;
provided, however, that this Section 10.2 shall not apply to any information
which (i) was lawfully in the public domain at the time of communication to the
Lender, (ii) lawfully enters the public domain through no fault of the Lender
subsequent to the time of communication to the Lender, (iii) was lawfully in the
possession of the Lender free of any obligation of confidence at the time of
communication to the Lender, or (iv) was lawfully communicated to the Lender
free of any obligation of confidence subsequent to the time of initial
communication to the Lender.

         10.3    No Set-Off    

        To the fullest extent permitted by law, the Borrower and each Guarantor
shall make all payments under the Loan Documents regardless of, but without
prejudice to or otherwise releasing the Lender of or from, any liability,
defense or counterclaim, including, without limitation, any defense or
counterclaim based on any law, rule or policy which is now or hereafter
promulgated by any Governmental Authority which may adversely affect the
Borrower's or such Guarantor's obligation to make, or the Lender's right to
receive, such payments. The Borrower and each Guarantor grants to the Lender the
right to set off all accounts, credits or balances owed by the Lender to the
Borrower or such Guarantor, as applicable, against the aggregate amount of
principal, interest, fees and other amounts due hereunder or under any other
Loan Document when any such amount shall become due and payable, whether at
maturity, upon acceleration of maturity thereof or otherwise.

         10.4    Employment of Experts    

        The Lender may, at any time and from time to time, at the Borrower's
cost, retain and employ legal counsel, independent accountants and other experts
in order to perform or assist it in the performance of its rights and powers
under this Agreement or the other Loan Documents and will advise the Borrower at
any time that it elects to do so.

97

--------------------------------------------------------------------------------



         10.5    Reliance by Lender    

        The Lender shall be entitled to rely upon any schedule, certificate,
statement, report, notice or other document or written communication (including
any facsimile, telex or other means of electronic communication) of the
Borrower, any Guarantor or MEC believed by it to be genuine and correct.

         10.6    Notices    

        Any notice or other communication which may be or is required to be
given or made pursuant to this Agreement shall be deemed to have been
sufficiently and effectively given if signed by or on behalf of the party giving
notice and sent by either personal service or paid registered mail to the party
for which it is intended at its address as follows:

(a)if to the Borrower, at:

Gulfstream Park Racing Association, Inc.
901 South Federal Highway
Hallandale Beach, Florida
33009-7199

Fax:    954-457-6497
Attention:    President

with a copy to:

Magna Entertainment Corp.
337 Magna Drive
Aurora, Ontario
L4G 7K1

Fax:    905-726-7448
Attention:    Legal Department

(b)if to the Lender, at:

MID Islandi sf. Zug Branch
Baarerstrasse 16, CH-6304 Zug Switzerland

Fax:    +41 41 725 27 25
Attention: Thomas Schultheiss, Branch Manager

with a copy to:

MI Developments Inc.
455 Magna Drive
Aurora, Ontario,
CANADA L4G 7A9

Fax:    905-726-2095
Attention:    General Counsel

98

--------------------------------------------------------------------------------



(c)if to a Meadows Guarantor, at:

P.O. Box 499
Meadow Lands
Pennsylvania 1543

Fax:    724-229-7578
Attention:    President

(d)if to the Remington Guarantor, at:

One Remington Place
Oklahoma City
Oklahoma 73111

Fax:    405-425-3297
Attention: General Manager

(e)if to the Palm Meadows Guarantor, at:

Palm Meadows Thoroughbred Training Facility
8898 Lyons Road
Boynton Beach, FL 33437 USA

Fax:    561.731.3905
Attention:    Chief Financial Officer

in each case, with a copy to:

Magna Entertainment Corp.
337 Magna Drive
Aurora, Ontario
L4G 7K1

Attention:    Legal Department
Fax:    905-726-7448

        Any notice or communication which may or is required to be given or made
shall be made or given as herein provided or to such other address or in care of
such other officer as a party may from time to time advise to the other parties
hereto by notice in writing as aforesaid. The date of receipt of any such notice
shall be the date of delivery of such notice if served personally or, if mailed
as aforesaid, shall be deemed to be the fifth (5th) Business Day next following
the date of such mailing. If at the date of any such mailing or on or before the
third (3rd) Business Day thereafter there is a general interruption in the
operation of the postal service in the United States of America which does or is
likely to delay delivery by mail of such notice, to the extent possible, shall
be served personally.

99

--------------------------------------------------------------------------------



         10.7    Further Assurances    

        Whether before or after the happening of an Event of Default, the
Borrower and each Guarantor shall at its own expense do, make, execute or
deliver, or cause to be done, made, executed or delivered by its Subsidiaries or
other Persons, all such further acts, documents and things in connection with
the Loan and the Loan Documents as the Lender may reasonably require from time
to time for the purpose of giving effect to the Loan Documents all within a
reasonable period of time following the request of the Lender.

         10.8    Assignment    

        The Loan Documents shall enure to the benefit of the Lender, its
successors and assigns, and shall be binding upon the Borrower and the
Guarantors, and their respective successors and assigns. Neither the Borrower
nor any of the Guarantors shall assign, sell, convey or otherwise transfer any
of its rights or obligations under the Loan or the Loan Documents. The Lender,
may assign, sell, convey, grant participations in, pledge, or otherwise transfer
all or any part of its rights or obligations under the Loan and the Loan
Documents as follows (each a "Permitted Lender Assignee"): (a) at any time, to
any Affiliate of the Lender, without the Borrower's or the Guarantors' consent;
(b) at any time during which an Event of Default has occurred and is continuing,
to any third party, without the Borrower's or any Guarantor's consent; and
(c) at any time, with the Borrower's consent, not to be unreasonably withheld.
Any Permitted Lender Assignee shall provide written notice to the Borrower and
the Guarantors of such assignment and its assumption of the obligations of the
Lender hereunder and thereafter shall be entitled to the performance of all of
the Borrower's and the Guarantors' agreements and obligations under the Loan and
the Loan Documents and shall be entitled to enforce all the rights and remedies
of the Lender under the Loan Documents, for the benefit of such Permitted Lender
Assignee, as fully as if such Permitted Lender Assignee was herein by name
specifically given such rights and remedies. Each of the Borrower and the
Guarantors expressly agrees that it will assert no claims or defenses that it
may have against the Lender against any Permitted Lender Assignee, except those
specifically available under this Agreement. In the event that the Borrower or
any Guarantor shall become directly liable for any additional charges or levies
by any Governmental Authority in consequence of the operation of this
Section 10.8, the Borrower shall give the Lender notice thereof and thereafter
the Lender shall indemnify the Borrower or the Guarantor, as applicable, in full
for any such charges or levies. The Borrower and the Guarantors shall be given
written notice of any such assignment. The Borrower and the Guarantors shall
cooperate with and perform the reasonable requirements of the Permitted Lender
Assignee, but the costs and expenses, including reasonable legal fees and
disbursements relating directly to or arising directly out of any such
assignment shall not be the expense of the Borrower or the Guarantors.

100

--------------------------------------------------------------------------------



         10.9    Disclosure of Information to Potential Permitted Lender
Assignees    

        The Borrower and the Guarantors agree that the Lender shall have the
right (but shall be under no obligation) to make available to any potential
Permitted Lender Assignee any and all information which the Lender may have
pursuant to the Loan Documents, provided such disclosure is not in violation of
any applicable securities laws, rules or regulations and such potential
Permitted Lender Assignee enters into a typical and customary confidentiality
agreement in favour of the Borrower and the Guarantors.

         10.10    Right to Cure    

        The Lender may from time to time, in its sole and absolute discretion
(but shall have no obligation to do so), for the Borrower's account and at the
Borrower's expense, pay any amount or do any act required of the Borrower, a
Guarantor or MEC hereunder or required under the Loan Documents or requested by
the Lender to preserve, protect, maintain or enforce the Loan, any of the
Properties and/or The Meadows Property or any other Collateral, and which the
Borrower, a Guarantor or MEC fails to pay or do or cause to be paid or done,
including, without limitation, payment of insurance premiums, taxes or
assessments, warehouse charge, finishing or processing charge, landlord's claim,
and any other lien upon or with respect to the Properties and/or The Meadows
Property or any other Collateral. Any payment made or other action taken by the
Lender pursuant to this Section shall be without prejudice to any right to
assert an Event of Default hereunder and to pursue the Lender's other rights and
remedies with respect thereto.

         10.11    Forbearance by the Lender Not a Waiver    

        Any forbearance by the Lender in exercising any right or remedy under
any of the Loan Documents, or otherwise afforded by Applicable Law, shall not be
a waiver of or preclude the exercise of any right or remedy. The Lender's
acceptance of payment of any sum secured by any of the Loan Documents after the
due date of such payment shall not be a waiver of the Lender's right to either
require prompt payment when due of all other sums so secured or to declare a
default for failure to make prompt payment. The procurement of insurance or the
payment of taxes or other liens or charges by the Lender shall not be a waiver
of the Lender's right to accelerate the maturity of the Loan, nor shall the
Lender's receipt of any awards, proceeds or damages operate to cure or waive the
Borrower's, any of the Guarantors' or MEC's default in payment or sums secured
by any of the Loan Documents. With respect to all Loan Documents, only waivers
made in writing by the Lender shall be effective against the Lender.

         10.12    Waiver of Statute of Limitations and Other Defenses    

        The Borrower and Guarantors hereby waive the right to assert any statute
of limitations or any other defense as a bar to the enforcement of the lien
created by any of the Loan Documents or to any action brought to enforce any
obligation secured by any of the Loan Documents.

101

--------------------------------------------------------------------------------



         10.13    Relationship and Indemnity    

        The relationship between the Lender and the Borrower, the Guarantors and
MEC shall be that of creditor-debtor only. No term in this Agreement or in the
other Loan Documents, nor any shareholder or other Affiliate relationship
between the parties, and no course of dealing between the parties shall be
deemed to create any relationship of agency, partnership or joint venture or any
fiduciary duty by the Lender to any other party.

        To the fullest extent permitted by law, the Borrower and the Guarantors
hereby agree to indemnify, protect, hold harmless and defend the Lender, its
successors, assigns and members, shareholders, directors, officers, employees,
and agents from and against any and all losses, damages, costs, expenses
(including reasonable attorneys' fees (including, but not limited to, all
appellate level and post-judgment proceedings)), claims, proceedings, penalties,
fines and other sanctions arising from or relating to the transactions
contemplated by this Agreement and the other Loan Documents, and which arise out
of or relate to (a) environmental matters, (b) breach by the Borrower and/or the
Guarantors of any of their respective representations, warranties or covenants
set forth in this Agreement and the other Loan Documents, (c) any acts or
omissions of the Borrower and/or the Guarantors or any agent or contractor
thereof, and (d) the business of the Borrower and/or the Guarantors. Upon
written request by an indemnitee, the Borrower and the Guarantors will
undertake, at their own costs and expense, on behalf of such indemnitee, using
counsel satisfactory to the indemnitee in such indemnitee's reasonable
discretion, the defense of any legal action or proceeding whether or not such
indemnitee shall be a party and for which such indemnitee is entitled to be
indemnified pursuant to this Section. At the Lender's option, the Lender may, at
the Borrower's and/or the Guarantors' expense, prosecute or defend any action
involving the priority, validity or enforceability of the Mortgages. The
obligations of the Borrower and the Guarantors under this Section 10.13 shall
survive the payment and performance of the Indebtedness, liabilities and
obligations of the Borrower and the Guarantors under, and the termination and
release by the Lender of, this Agreement and the other Loan Documents.

         10.14    Time of Essence    

        Time is of the essence of this Agreement and each of the other Loan
Documents and the performance of each of the covenants and agreement contained
herein and therein.

         10.15    Service of Process/Venue    

        The Borrower and each Guarantor hereby consents to service of process,
and to be sued, in the State of Florida and consents to the jurisdiction of the
state and federal courts where any of the Properties is located as well as the
jurisdiction of all courts from which an appeal may be taken from such courts,
for the purpose of any suit, or other proceeding arising out of any of their
obligations hereunder, and expressly waive any and all objections they may have
as to venue in any such courts. Further, in the Lender's sole and absolute
discretion, suits to enforce this Agreement or in any way relating to the
subject matter of this Agreement may be brought by the Lender in any court
located within the State or County where any portion of the real property
included in any of the Properties is located or in the United States District
Court having jurisdiction over all or any portion of the real property included
in any of the Properties.

102

--------------------------------------------------------------------------------



         10.16    Jury Trial Waiver    

        THE BORROWER, THE GUARANTORS AND THE LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER OF THIS AGREEMENT AND THE BUSINESS RELATIONSHIP
THAT IS BEING ESTABLISHED. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY MADE BY THE BORROWER, THE GUARANTORS AND THE LENDER, THE BORROWER
AND EACH GUARANTOR ACKNOWLEDGE THAT NEITHER THE LENDER NOR ANY PERSON ACTING ON
BEHALF OF THE LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INCLUDE THIS WAIVER
OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THE BORROWER, EACH GUARANTOR AND THE LENDER ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF
THEM HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT
EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. THE BORROWER, EACH GUARANTOR AND LENDER FURTHER ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL.

         10.17    Final Agreement/Modification    

        This Agreement, together with the other Loan Documents is intended as
the final expression of the agreement between the Borrower, the Guarantors, MEC
and the Lender. All prior discussions, negotiations and agreements are of no
further force and effect. This Agreement can be modified only in writing
executed by all parties and the written agreement may not be contradicted by any
evidence of any alleged oral agreement.

         10.18    Continuing Agreement    

        This Agreement shall in all respects be a continuing agreement and shall
remain in full force and effect (notwithstanding, without limitation, the death,
incompetency or dissolution of any of the Borrower, any of the Guarantors
or MEC).

         10.19    No Third Party Beneficiaries    

        This Agreement, the Security and the other Loan Documents are made for
the sole benefit of the Lender, the Borrower, the Guarantors and MEC and no
other party shall have any legal interest of any kind under or by reason of any
of the foregoing. Whether or not the Lender elects to employ any or all the
rights, powers or remedies available to it under any of the foregoing, the
Lender shall have no obligation or liability of any kind to any third party by
reason of any of the foregoing or any of the Lender's actions or omissions
pursuant thereto or otherwise in connection with this transaction.

103

--------------------------------------------------------------------------------



         10.20    Appointment of Administrative Agent    

        The Lender may, at its discretion, following written notice to the
Borrower, appoint and authorize an administrative agent (an "Administrative
Agent") to act as its agent hereunder and under the other Loan Documents with
such powers as are expressly delegated to such Administrative Agent by the terms
of such appointment, together with such other powers as are reasonably
incidental thereto but subject always to the terms of this Agreement. Any such
Administrative Agent may resign at any time by giving 10 days' prior written
notice thereof to the Borrower and the Lender, and the Administrative Agent may
be removed at any time with or without cause by the Lender. Upon any such
resignation or removal, the Lender shall have the right to appoint a successor
Administrative Agent.

         10.21    No Brokers    

        Each of the Borrower and the Guarantors, on the one hand, and the
Lender, on the other hand, warrants and represents to the other that it has not
employed any broker or agent in connection with the transaction contemplated
hereby. Each of the Borrower and the Guarantors, on the one hand, and the
Lender, on the other hand, shall indemnify and hold the other harmless from any
loss or cost suffered or incurred by it as a result of any commission owed to
any broker or agent claiming a commission due as a result of representing such
party (or any of its Affiliates) with respect hereto.

         10.22    Execution in Counterparts

            This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

         10.23    Contribution by Guarantors with Respect to Indebtedness    

        To the extent that any Guarantor shall make a payment (a "Guarantor
Payment") under its Guarantee and Indemnity given in connection with this
Agreement, which, taking into account all other Guarantor Payments then
previously or concurrently made by any other Guarantor, exceeds the amount which
otherwise would have been paid by or attributable to such Guarantor if each
Guarantor had paid the aggregate Indebtedness satisfied by such Guarantor
Payment in the same proportion as such Guarantor's "Allocable Amount"
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
irrevocable payment in full in cash of the Guarantor Payment, and the
Indebtedness, and termination of this Agreement, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

        As of any date of determination, the Allocable Amount of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under its Guarantee and Indemnity given in connection with
this Agreement without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law.

104

--------------------------------------------------------------------------------



        This Section 10.23 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 10.23 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of the respective Guarantees and Indemnity given by each of them in
connection with this Agreement.

        The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

        The rights of the indemnifying Guarantors against other Guarantors under
this Section 10.23 shall be exercisable only upon the full and irrevocable
payment of the Indebtedness in cash and the termination of this Agreement,
including, without limitation, the termination of the Loan commitment hereunder.

        All references in this Section 10.23 to a Guarantor or the Guarantors
shall be deemed to include MEC.

         10.24    Successors and Assigns Bound; Joint and Several Liability and
Agents

            The covenants and agreements contained in the Loan Documents shall
bind, and the rights thereunder shall inure to, the respective permitted
successors and assigns of the Lender, the Borrower and the Guarantors, subject
to the provisions of this Agreement. Subject to Section 10.23, all covenants and
agreements of the Borrower and the Guarantors shall be joint and several. In
exercising any rights under the Loan Documents or taking any actions provided
for therein, the Lender may act through its employees, agents or independent
contractors as authorized by the Lender.

         10.25    Loss of Gulfstream Note    

        Upon notice from the Lender of the loss, theft, or destruction of the
Gulfstream Note and upon receipt of an indemnity reasonably satisfactory to the
Borrower from the Lender, or in the case of mutilation of the Gulfstream Note,
upon surrender of the mutilated Gulfstream Note, the Borrower shall make and
deliver a new note of like tenor in lieu of the then to be superseded
Gulfstream Note.

         10.26    Confirmation of Guarantees and Security    

        The Borrower hereby confirms and agrees that: (i) the Security to which
it is a party shall be deemed for all purposes to secure the payment and
performance of the Indebtedness (including, without limiting the generality of
the foregoing, in respect of Tranche 1 and Tranche 2) outstanding from time to
time, as well as interest and other amounts owing hereunder or under the other
Loan Documents, the completion of the Reconstruction in accordance with the
Gulfstream Development Agreement, the Construction Contracts, and such plans and
specifications as are approved by the Lender and the performance of all other
obligations of the Borrower under the Loan and the Loan Documents, including the
payment of cost overruns pursuant to Section 7.1(l).

105

--------------------------------------------------------------------------------



        In return for additional guarantee and indemnity fees paid to each of
the Guarantors as of the date of this Agreement (in the amount of $16,666 to
each of The Meadows Guarantors, $10,000 to the Palm Meadows Training Guarantor,
and $50,000 to the Remington Guarantor), and in return for, inter alia, agreeing
to loan the Borrower, MEC's wholly owned subsidiary, the Tranche 2 Loan Amount,
each Guarantor and MEC hereby confirm and agree that: (i) each of the Guarantees
and Indemnities and Security to which it is a party: (A) remains in full force
and effect and has not been terminated, discharged or released; (B) constitutes
a legal, valid and binding obligation of it, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization and other laws of general application limiting the enforceability
of creditors' rights; and (C) guarantees or secures, as the case may be: (I) the
payment and performance of the Indebtedness (including, without limiting the
generality of the foregoing, in respect of Tranche 1 and Tranche 2) outstanding
from time to time, as well as interest and other amounts owing hereunder or
under the other Loan Documents, (II) the completion of the Reconstruction in
accordance with the Gulfstream Development Agreement, the Construction
Contracts, and such plans and specifications in respect thereof as are approved
by the Lender: (III) the completion of the Slots Facilities Initiative in
accordance with the Slots Facilities Contracts, and such plans and
specifications in respect thereof as are approved by the Lender, and (IV) the
performance of all other obligations of the Borrower under the Loan and the Loan
Documents, including, in each case, the payment of cost overruns pursuant to
Section 7.1(l).

         10.27    Acknowledgment    

        THE BORROWER AND EACH GUARANTOR ACKNOWLEDGE THAT THEY HAVE THOROUGHLY
READ AND REVIEWED THE TERMS AND PROVISIONS OF THIS AGREEMENT, THE ATTACHED
SCHEDULES AND THE LOAN DOCUMENTS AND ARE FAMILIAR WITH THE TERMS OF SAME; THAT
THE TERMS AND PROVISIONS CONTAINED IN THIS AGREEMENT HAVE BEEN THOROUGHLY READ
BY THE BORROWER AND EACH GUARANTOR AND ARE CLEARLY UNDERSTOOD AND FULLY AND
UNCONDITIONALLY CONSENTED TO BY THE BORROWER AND EACH GUARANTOR. THE BORROWER
AND EACH GUARANTOR HAVE HAD FULL BENEFIT AND ADVICE OF COUNSEL OF THEIR
SELECTION IN REGARD TO UNDERSTANDING THE TERMS, MEANING, AND EFFECTS OF THIS
AGREEMENT. THE BORROWER AND EACH GUARANTOR FURTHER ACKNOWLEDGE THAT THEIR
EXECUTION OF THIS AGREEMENT AND THE LOAN DOCUMENTS IS DONE FREELY, VOLUNTARILY
AND WITH FULL KNOWLEDGE, AND WITHOUT DURESS, AND THAT IN EXECUTING THIS
AGREEMENT AND THE LOAN DOCUMENTS, THE BORROWER AND EACH GUARANTOR HAVE RELIED ON
NO OTHER REPRESENTATIONS, EITHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, MADE TO
THEM BY ANY OTHER PARTY TO THE AGREEMENT; AND THAT THE CONSIDERATION RECEIVED BY
THE BORROWER AND EACH GUARANTOR UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS HAS
BEEN ACTUAL AND ADEQUATE.

106

--------------------------------------------------------------------------------



         10.28    Certain Provisions Relating to The Meadows Guarantors    

        To the extent that the provisions set forth herein amend the rights and
obligations of The Meadows Guarantor from those set forth in the Original
Amended and Restated Gulfstream Loan Agreement, such amendments will not be
operative unless approved by The State Harness Racing Commission of Pennsylvania
under 58 Pa. Code Section 185.22; provided, however, that the obligations of The
Meadows Guarantors set forth in the Original Gulfstream Loan Agreement shall
continue in full force and effect until such approval is obtained. Each of The
Meadows Guarantors covenant that in the event that the Second Closing (as such
term is defined in the Note Agreement does not occur by the Deadline Date
(as defined in the Note Agreement) they will promptly seek such approval, and
further covenants that they will not take any act (or omit to take any act) that
disqualifies them from applying, obtaining, maintaining or receiving a license
under the Pennsylvania Race Horse Development and Gaming Act, 4 Pa. C.S.A.
Sections 1101-1904 (2004) or related regulations as in effect from time to time.

         10.29    Operation of Agreement Relating to the Remington Guarantor    

        The provisions of this Agreement with respect to the Remington Guarantor
and its execution of this Agreement, and the Security provided by the Remington
Guarantor will not be operative or effective unless and until it has obtained
the Remington Loan OHRC Approval. The Remington Guarantor covenants that it will
obtain such approval by September 26, 2006, and further covenants that it will
not take any act (or omit to take any act) that disqualifies it from applying,
obtaining, maintaining or receiving a license under the Oklahoma Race Horsing
Act and the terms of the Order granting Conditional Organizational Licenses for
2005 or related regulations as in effect from time to time.

107

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement or
have caused the same to be executed by their duly authorized representatives as
of the date first above written.

    GULFSTREAM PARK RACING ASSOCIATION, INC.
 
 
by
/s/  BLAKE TOHANA      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice President and Chief Financial Officer
 
 
 
/s/  WILLIAM FORD      

--------------------------------------------------------------------------------

Name: William Ford
Title: Secretary
 
 
We have authority to bind the Corporation.

 

    MEC PENNSYLVANIA RACING, INC.
 
 
by
/s/  BLAKE TOHANA      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice President and Chief Financial Officer
 
 
 
/s/  WILLIAM FORD      

--------------------------------------------------------------------------------

Name: William Ford
Title: Secretary
 
 
We have authority to bind the Corporation.

 

    WASHINGTON TROTTING ASSOCIATION, INC.
 
 
by
/s/  BLAKE TOHANA      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice President and Chief Financial Officer
 
 
 
/s/  WILLIAM FORD      

--------------------------------------------------------------------------------

Name: William Ford
Title: Secretary
 
 
We have authority to bind the Corporation.

108

--------------------------------------------------------------------------------



    MOUNTAIN LAUREL RACING, INC.
 
 
by
/s/  BLAKE TOHANA      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice President and Chief Financial Officer
 
 
 
/s/  MARY LYN SEYMOUR      

--------------------------------------------------------------------------------

Name: Mary Lyn Seymour
Title: Controller
 
 
We have authority to bind the Corporation.

 

    REMINGTON PARK, INC.
 
 
by
/s/  BLAKE TOHANA      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice President and Chief Financial Officer
 
 
 
/s/  WILLIAM FORD      

--------------------------------------------------------------------------------

Name: William Ford
Title: Secretary
 
 
We have authority to bind the Corporation.

 

    GPRA THOROUGHBRED TRAINING CENTER INC.
 
 
by
/s/  BLAKE TOHANA      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice President and Chief Financial Officer
 
 
 
/s/  WILLIAM FORD      

--------------------------------------------------------------------------------

Name: William Ford
Title: Secretary
 
 
We have authority to bind the Corporation.

109

--------------------------------------------------------------------------------



    MAGNA ENTERTAINMENT CORP.
 
 
by
/s/  BLAKE TOHANA      

--------------------------------------------------------------------------------

Name: Blake Tohana
Title: Executive Vice President and Chief Financial Officer
 
 
 
/s/  WILLIAM FORD      

--------------------------------------------------------------------------------

Name: William Ford
Title: Secretary
 
 
We have authority to bind the Corporation.

110

--------------------------------------------------------------------------------



    MID ISLANDI SF., ACTING THROUGH ITS ZUG BRANCH
 
 
by
/s/  THOMAS SCHULTHEISS      

--------------------------------------------------------------------------------

Name: Thomas Schultheiss
Title: Branch Manager
 
 
 
/s/  HERTA KESSLER      

--------------------------------------------------------------------------------

Name: Herta Kessler
Title: Branch Manager
 
 
We have authority to bind the Corporation.

111

--------------------------------------------------------------------------------




SCHEDULE A

Legal Description of the Aventura Lands


PARCEL 2 (FEE SIMPLE ESTATE)

The North 659.41 feet of Tracts A and B, DONN ACRES, according to the plat
thereof, as recorded in Plat Book 76, Page 30, Public Records of Miami-Dade
County, Florida.

LESS AND EXCEPT therefrom the land conveyed to the City of Hallandale as set
forth in the Right of Way Deed recorded in Official Records Book 22217,
Page 230, Public Records of Miami-Dade County, Florida, described as follows:

A portion of Tract B, DONN ACRES, according to the Plat thereof, as recorded in
Plat Book 76, at Page 30, of the Public Records of Dade County, Florida, lying
in Section 34, Township 51 South, Range 42 East, Dade County, Florida, being
more particularly described as follows: Commence at the Northeast corner of said
Section 34; thence south 01 degrees 59 minutes 03 seconds East along the East
line of said Section 34 for 608.00 feet to the POINT OF BEGINNING; thence
continue along the last described course for 51.43 feet; thence South 88 degrees
26 minutes 32 seconds West for 19.33 feet to a point on a curve (said point
having a radial bearing of North 74 degrees 44 minutes 38 seconds West from the
radius point); thence Northeasterly along a circular curve to the left having a
radius of 460.00 feet, a central angle of 06 degrees 49 minutes 49 seconds for
an arc distance of 54.84 feet to the POINT OF BEGINNING.

ALSO LESS AND EXCEPT THEREFROM the land conveyed to the City of Aventura as set
forth in the Right of Way Deed recorded in Official Records Book 17973,
Page 3869, Public Records of Miami-Dade County, Florida, described as follows:

A portion of Tracts A, B and C, DONN ACRES, according to the Plat thereof, as
recorded in Plat Book 76, at Page 30, Public Records of Dade County, Florida,
said portion being more particularly described as follows: Commencing at the
Northeast corner of Section 34, Township 51 South, Range 42 East, in said Dade
County; thence South 01 degrees 59 minutes 03 seconds East, on the East line of
said Section 34, for 541.55 feet to the POINT OF BEGINNING; thence continue
South 01 degrees 59 minutes 03 seconds East, on said East line, for 117.40 feet
to the Northeast corner of Exhibit "B" of that Right of Way Deed to Dade County,
as described and shown in Official Records Book 12139, at Page 3803, of said
Public Records; thence South 88 degrees 26 minutes 32 seconds West, on the North
line of said Exhibit "B" for 40.00 feet to the Northwest former of said
Exhibit "B"; thence South 01 degrees 59 minutes 03 seconds East, on the West
line of said Exhibit "B" for 0.49 feet to a parallel line 659.41 feet South of
the North line of said Section 34; thence South 88 degrees 26 minutes 03 seconds
West, on said parallel line, for 624.04 feet the East line of said Tract A;
thence continue South 88 degrees 26 minutes 03 seconds West, on said parallel
line, for 2209.47 feet to a point on the East right of way line of Biscayne
Boulevard (State Road No. 5), as shown on the amended State Road Department
Right of Way Plans, Road No. 4 recorded in Plat Book 34, at Page 54A, of said
Public Records, said point being the beginning of a non-tangent curve concave to
the Northwest having a radius of 3909.83 feet and to said point a radial line
bears South 69 degrees 16 minutes 28 seconds East; thence Northerly, on said
right of way line, along said curve, through a central angle of 02 degrees
21 minutes 50 seconds, for 161.31 feet to the point of cusp with a curve concave
to the Northeast having a radius of 25.00 feet, a central angle of 88 degrees
53 minutes 36 seconds and to said point a radial line bears North 71 degrees
39 minutes 17 seconds West; thence Southerly, Southeasterly and Easterly, along
said curve, for 38.79 feet; thence South 70 degrees 31 minutes 53 seconds East,
for 132.90 feet to the beginning of a curve concave to the North having a radius
of 614.09 feet and a central angle of 21 degrees 02 minutes 04 seconds; thence
Easterly, along said curve, for 225.44 feet to a parallel line 629.41 feet South
of said North line of Section 34; thence North 88 degrees 26 minutes 03 seconds
East, on said parallel line, for 1792.04 feet to the West line of said Tract B;
thence continue North 88 degrees 26 minutes 03 seconds East, on said parallel
line for 437.05 feet to the beginning of a curve concave to the North having a
radius of 330.00 feet and a central angle of 37 degrees 34 minutes 38 seconds;
thence Easterly and Northeasterly, along said curve, for 216.43 feet; thence
North 50 degrees 51 minutes 25 seconds East, for 31.83 feet to the POINT
OF BEGINNING.

--------------------------------------------------------------------------------



PARCEL 3 (NON EXCLUSIVE EASEMENT ESTATE)

Together with that certain Non Exclusive Drainage Easement as created in
Agreement by and between Gulfstream Park Racing Association, Inc., a Florida
corporation and City National Bank of Miami entered into on April 20, 1984,
recorded June 1, 1984, in Official Records Book 12165, Page 206, Public Records
of Miami-Dade County, Florida, over the following described land:

A portion of Tract D, THE WATER WAYS — SECTION 1, according to the Plat thereof,
as recorded in Plat Book 122, at Page 81, Public Records of Miami-Dade County,
Florida being more particularly described as follows:

The South 15.00 feet of the North 60.00 feet of the West 305.01 feet of said
Tract D.

2

--------------------------------------------------------------------------------




SCHEDULE B

Legal Description of the Remington Lands


        Lots One (1), Two (2) and Three (3) in EASTERN INDUSTRIAL ADDITION to
Oklahoma City, Oklahoma County, Oklahoma, according to the recorded
plat thereof,

AND

        Blocks One (1), Two (2) and Three (3) in CASTLE HILL ADDITION to
Oklahoma City, Oklahoma County, Oklahoma, according to the recorded plat
thereof, LESS AND EXCEPT the West 26.21 feet of Block 3.

AND

        A part of Section Twelve (12), Township Twelve (12) North, Range Three
(3) West of the Indian Meridian, Oklahoma County, Oklahoma being more
particularly described as follows:

        Commencing at the Northwest Corner of the Northwest Quarter (NW/4) of
said Section 12;

        Thence South 00°06'33" East along the West line of said NW/4 a distance
of 443.48 feet;

Thence North 89°53'27" East a distance of 115.00 feet to the intersection of the
East right of way line of Martin Luther King Avenue and the South right of way
line of Interstate Highway No. 440;

Thence South 00°06'33" East along said right of way line of Martin Luther King
Avenue a distance of 321.86 feet to the centerline of Deep Fork Creek, said
point being the point of beginning;

Thence South 74°10'33" East along said centerline a distance of 116:41 feet;

Thence South 63°25'33" East along said centerline a distance of 446.00 feet;

Thence. South 72°24'03" East along said centerline a distance of 197.55 feet;

Thence South 81°22'33" East along said centerline a distance of 225.00 feet;

Thence South 86°29'41" East along said centerline a distance of 81.70 feet;

Thence North 41°15'40" East along said centerline a distance of 101.96 feet;

Thence North 31°00'12" East along said centerline a distance of 240.65 feet;

Thence North 51°23'00" East along said centerline a distance of 307.54 feet;

Thence North 56°04'05" East along said centerline a distance of 150.70 feet;

Thence South 84°56'24" East along said centerline a distance of 107.66 feet;

--------------------------------------------------------------------------------



Thence South 43°47'02" East along said centerline a distance of 201.38 feet;

Thence South 36°27'00" East along said centerline a distance of 124.80 feet;

Thence South 29°46'10" East along said centerline a distance of 597.02 feet to a
point on the South line of the Northeast Quarter (NE/4) of the said NW/4;

Thence North 89°40'05" East along said South line a distance of 326.85 feet;

Thence North 89°39'51" East along the South line of the NW/4 of the NE/4 of said
Section 12 a distance of 1299.57 feet to a point on the East line of said NW/4
of the NE/4;

Thence North 00°09'28" West along said East line a distance of 478.06 feet;

Thence North 89°50'32" East a distance of 575.71 feet;

Thence South 00°09'28" East a distance of 52.04 feet;

Thence North 89°50'32" East a distance of 211.07 feet to a point on the West
right of way line of Interstate Highway No. 35;

Thence South 16°02'43" East along said right of way a distance of 258.19 feet

Thence South 03°34'32" East a distance of 378.83 feet to a point on said West
right of way line of Interstate Highway No. 35;

Thence South 68°03'46" East along said highway right of way a distance of
78.40 feet to a point of curvature;

Thence Southeasterly on a curve to the right along said highway right of way
having a radius of 2709.79 feet (chord bearing South 07°05'22" East; chord
distance 652.11 feet) an arc distance of 653.69 feet;

Thence South 01°46'27" West along said highway right of way a distance of
440.14 feet;

Thence South 00°10'44" East and parallel with the East line of the Southeast
Quarter (SE/4) of said Section 12 and along said Highway right of way line a
distance of 919.03 feet;

Thence South 04°23'43" West along said highway right of way a distance of
250.80 feet;

Thence South 03°26'57" East along said highway right of way a distance of
350.57 feet;

Thence South 00°10'44" East and parallel with the East line of the SE/4 of said
Section 12 and along said highway light of way a distance of 400.00 feet;

Thence South 03°38'07" West along said right of way a distance of 300.67 feet;

Thence South 00°10'44" East and parallel with the said East line of the SE/4 of
said Section 12 and along said highway right of way a distance of 73.98 feet;

2

--------------------------------------------------------------------------------



Thence South 89°39'56" West a distance of 668.35 feet to a point on the former
East right of way line of the Missouri, Kansas and Texas railroad;

Thence South 04°20'04" East along said former railroad right of way a distance
of 351.74 feet to a point on the South line of said Section 12;

Thence South 89°39'56" West along said South line of said Section a distance of
100.24 feet to a point on the former West right of way line of the Missouri,
Kansas and Texas railroad;

Thence North 04°20'04" West along said former railroad right of way a distance
of 656.50 feet;

Thence South 85°39'56" West along said former railroad right of way a distance
of 12.5 feet;

Thence North 04°20'04" West along said former railroad right of way a distance
of 961.00 feet to a point of curvature;

Thence Northeasterly on a curve to the right along said former railroad right of
way having a radius of 2938.20 feet (chord bearing North 04°08'10" West; chord
distance 20.35 feet) an arc distance of 20.35 feet;

Thence South 89°39'56" West and parallel with the South line of the Southwest
Quarter (SW/4) of Section 12 a distance of 643.59 feet;

Thence South 00°13'34" East a distance of 1633.00 feet to a point on the South
line of Said Section 12;

Thence South 89°39'56" West along said South line of said Section a distance of
221.22 feet to a point of intersection with the former North right of way line
of Grand Boulevard (now Remington Place);

Thence North 42°53'17" West along said former North right of way line of Grand
Boulevard a distance of 1066.16 feet to a point of curvature;

Thence Northwesterly on a curve to the left along said former Grand Boulevard
right of way having a radius of 1194.33 feet (chord bearing North 61°47'63"
West; chord distance 774,14 feet) an arc distance of 788.37 feet;

Thence North 07°01'01" East a distance of 16.95 feet;

Thence South 89°40'01" West along the North right of way line of Grand Boulevard
according to the recorded plat of CASTLE HILL ADDITION (now vacated) a distance
of 892.20 feet to a point of curvature;

Thence Northwesterly on a curve to the right along said North right of way line
of Grand Boulevard according to said vacated plat, having a radius of
1810.00 feet (chord bearing North 79°00'49 West; chord distance 710.54 feet) an
arc distance of 715.18 feet;

Thence North 00°06'22" West a distance of 175.00 feet;

3

--------------------------------------------------------------------------------



Thence North 65°19'39" West a distance of 150.00 feet to a point on the former
East right of way line of Martin Luther King Avenue;

Thence North 00°07'18" West along said former right of way a distance of
1094.19 feet to a point on the North line of the Southwest Quarter of said
Section 12;

Thence North 00°06'33" West along said former right of way a distance of
661.25 feet;

Thence North 89°53'27" East along said former right of way a distance of
26.00 feet;

Thence North 00°06'33" West along said former right of way a distance of
425.00 feet;

Thence North 89°53'27" East along said former right of way a distance of
25.00 feet;

Thence North 00°06'33" West along said former right of way a distance of
518.50 feet;

Thence North 89°53'27" East along said former right of way a distance of
15.00 feet;

Thence North 00°06'33" West along the current right of way a distance of
275.02 feet to the point of beginning.

        Said tract being further described as Tracts 2, 16, 17, 19, 20, 21, 22,
24, 27, 28, 30, 31, 32, 34, 41, 42, 43, 44, 46, 48, 47, 48 and 49 as follows:

Tract 2:

        The Southwest Quarter (SW/4) of the Northeast Quarter (NE/4) of Section
Twelve (12), Township Twelve (12) North, Range Three (3) West of the Indian
Meridian, Oklahoma County, Oklahoma, as shown by the government survey thereof.

Tract 16:

        A part of the East Half (E/2) of the Northeast Quarter (NE/4) of Section
Twelve (12), Township Twelve (12) North, Range Three (3) West of the Indian
Meridian, Oklahoma County, Oklahoma, being more particularly described
as follows:

Commencing at the Southwest Corner of the Southeast Quarter (SE/4) of the NE/4;

Thence North 00°09'28" West along the West line of said SE/4 of the NE/4 a
distance of 1010.88 feet to the point of beginning;

Thence continuing North 00°09'28" West a distance of 789.98 feet;

Thence North 89°50'32" East a distance of 575.71 feet;

Thence South 00°09'28" East a distance of 52.04 feet;

Thence North 89°50'32" East a distance of 211.07 feet to a point on the West
right of way line of Interstate Highway 35;

4

--------------------------------------------------------------------------------



Thence South 16°02'43" East along said right of way a distance of 258.19 feet to
a point on the West right of way line of the Missouri, Kansas and
Texas railroad;

Thence South 23°56'14" West along said railroad right of way a distance of
488.55 feet;

Thence North 60°51'28" West a distance of 225,54 feet;

Thence South 71°12'32" West a distance of 487.70 feet to the point of beginning.

Tract 17:

        A part of the Northeast Quarter (NE/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Southwest Corner of the Southeast Quarter (SE/4) of the NE/4

Thence North 00°09'28" West along the West line of said SE/4 of the NE/4 a
distance of 390,00 feet to the point of beginning;

Thence continuing North 00°09'28" West along said West line a distance of
620.86 feet;

Thence North 71°12'32" East a distance of 487.70 feet;

Thence South 60°51'28" East a distance of 225.54 feet to a point on the West
right of way line of the Missouri, Kansas and Texas railroad;

Thence South 23°56'14" West along said railroad right of way a distance of
722.66 feet;

Thence South 88°48'00" West a distance of 383.86 feet to the point of beginning.

Tract 19:

        A part of the Northeast Quarter (NE/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Beginning at the Southwest Corner of the Southeast Quarter (SE/4) of the NE/4;

Thence North 00°09'28" West along the West line of said SE/4 of the NE/4 a
distance of 390.00 feet;

Thence North 88°48'00" East a distance of 363.86 feet to a point on the West
right of way line of the Missouri, Kansas and Texas railroad;

Thence South 23°56'14" West along said railroad right of way a distance of
9.68 feet to a point of curvature;

5

--------------------------------------------------------------------------------



Thence Southwesterly on a curve to the left along said railroad right of way
having a radius of 2950.70 feet an arc distance of 412.55 feet to a point on the
South One of said NE/4;

Thence South 89°40'07" West a distance of 218.27 feet to the point of beginning.
898984

Tract 20:

        A part of the Northeast Quarter (NE/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Southeast Corner of the NE/4;

Thence South 89°40'07" West along the South line of said NE/4 a distance of
287.00 feet to a point on the West right of way of Interstate Highway 35;

Thence North 01°46'27" East along said right of way a distance of 96.88 feet to
the point of beginning;

Thence South 89°40'07" West a distance of 585.85 feet to a point of curvature on
the East right of way line of the Missouri, Kansas and Texas railroad;

Thence Northeasterly on a curve to the right along said railroad right of way
having a radius of 2775.70 feet and an arc distance of 234.89 feet;

Thence North 23°56'14" East along said railroad right of way a distance of
882.88 feet to a point on the West right of way line of Interstate Highway 35;

Thence South 66°03'46" East along said Highway right of way a distance of
78.40 feet to a point of curvature on the West right of way line of
said highway;

Thence Southeasterly on a curve to the right along said highway right of way
having a radius of 2709.79 feet an arc distance of 653.69 feet;

Thence South 01°46'27" West along said highway right of way a distance of
343.26 feet to the point of beginning,

Tract 21:

        A part of the Northeast Quarter (NE/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Southeast Corner of said NE/4;

Thence South 89°40'07" West along the South line of said NE/4 a distance of
287.00 feet to the point of beginning, said point being on the West right of way
line of Interstate Highway 35;

6

--------------------------------------------------------------------------------



Thence continuing South 89°40'07" West along the said South line of said NE/4 a
distance of 614.43 feet to a point of curvature, said point being on the East
right of way line of the Missouri, Kansas and Texas railroad;

Thence Northeasterly on a curve to the right along said railroad right of way
having a radius of 2775,70 feet and an arc distance of 102.02 feet;

Thence North 89°40'07" East and parallel with the South line of said NE/4 a
distance of 585.85 feet to a point on the West right of way line of Interstate
Highway 35;

Thence South 01°46'27" West along said Highway right of way a distance of
96.88 feet to the point of beginning.

Tract 22:

        A part of the Southeast Quarter (SE/4) of Section Twelve (12), Township
Twelve (12) Noah, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Beginning at the Northwest Corner of the Southeast Quarter (SE/4);

Thence North 89°40'07" East along the North line of said SE/4 a distance of
1546.80 feet to a point of curvature on the West right of way line of, the
Missouri, Kansas and Texas railroad;

Thence Southwesterly on a curve to the left along said railroad right of way
having a radius of 2925.70 feet an arc distance of 483.33 feet;

Thence North 83°23'46" West along said railroad right of way a distance of
12.50 feet to a point of curvature;

Thence Southeasterly on a curve to the left along said railroad right of way
having a radius of 0938.20 feet an arc distance of 540.58 feet;

Thence South 89°39'58" West a distance of 643.69 feet;

Thence South 00°13'34" East a distance of 1833.00 feet to a point on the South
line of said SE/4;

Thence South 89°38'56" West along said South line a distance of 221.22 feet to a
point of intersection with the North right of way line of Grand Boulevard;

Thence North 42°53'17" West along said right of way a distance of 833.76 feet to
a point on the West line of said SE/4;

Thence North 00°01'54" West along the West line of said SE/4 a distance of
2029.81 feet to the point of beginning.

7

--------------------------------------------------------------------------------



Tract 24:

        A part of the Southeast Quarter (SE/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Northeast Corner of the said SE/4;

Thence South 89°40'07" West along the North line of said SE/4 a distance of
287.00 feet to the point of beginning, said point being on the West right of way
line of Interstate Highway 35;

Thence South 00°10'44" East along said highway right of way a distance of
919.03 feet;

Thence South 04°23'43" West along said right of way a distance of 250.80 feet;

Thence South 03°26'57" East along said right of way a distance of 350.57 feet;

Thence South 00°10'44" East along said right of way a distance of 400.00 feet;

Thence South 03°38'07" West along said right of way a distance of 300.67 feet;

Thence South 00°10'44" East along said right, of way a distance of. 73,98 feet;

Thence South 89°39'56" West a distance of 668.35 feet to a point on the East
right of way line of the Missouri, Kansas and Texas railroad;

Thence North 04°20'04" West along said railroad right of way a distance of
31.76 feet;

Thence North 85°39'56" East along said railroad right of way a distance of
12.5 feet;

Thence North 04°20'04" West along said railroad right of way a distance of
961.00 feet to a point of curvature;

Thence Northeasterly on a curve to the right along said railroad right of way
having a radius of 2813.20 feet and an arc distance of 537.07 feet;

Thence North 83°23'46" West along said railroad right of way a distance of
12.5 feet to a point of curvature;

Thence Northeasterly on a curve to the right along said railroad right of way
having a radius of 2825.70 feet and an arc distance of 498.29 feet to a point on
the North line of the said SE/4;

Thence North 89°40'07" East along said North line a distance of 666.78 feet to
the point of beginning.

Tract 27:

        Lots One (1), Two (2) and Three (3) In EASTERN INDUSTRIAL ADDITION to
Oklahoma City, Oklahoma County, Oklahoma, according to the recorded
plat thereof.

8

--------------------------------------------------------------------------------



Tract 28:

        A part of the Southwest Quarter (SW/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Northwest Corner of the SW/4;

Thence South 00°07'18" East along the West line of said Section 12 a distance of
662.73 feet;

Thence North 89°37'51" East a distance of 60.00 feet to the point of beginning;

Thence continuing North 89°37'51" East a distance of 1259.48 feet;

Thence South 00°04'36" East a distance of 660.16 feet to a point on the North
Tine of CASTLE HILL ADDITION, according to the recorded plat thereof;

Thence South 89°40'01" West along said North line of said addition a distance of
1120.78 feet;

Thence North 00°06'22" West a distance of 164.48 feet;

Thence North 65°19'39" West a distance of 150.00 feet;

Thence North 00°07'18" West and parallel with the West line of said Section a
distance of 431.60 feet to the point of beginning.

Tract 30:

        The Northeast Quarter (NE/4) of the Southwest Quarter (SW/4) of Section
Twelve (12), Township Twelve (12) North, Range Three (3) West of the Indian
Meridian, Oklahoma County, Oklahoma.

Tract 31:

        A part of the Southwest Quarter (SW/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Beginning at the Northeast Corner of CASTLE HILL ADDITION, according to the
recopied plat thereof;

Thence North 89°40'01" East a distance of 838.83 feet to a point on the East
line of said SW/4;

Thence South 00°01'54" East along the East line of the said SW/4 a distance of
707.81 feet to a point on the North right of way line of Grand Boulevard;,

Thence North 42°53'17" West along said right of way a distance of 232.40 feet to
a point of curvature;

9

--------------------------------------------------------------------------------



Thence Northwesterly on a curve to the left along said right of way having a
radius of 1194.33 feet an arc distance of 788.37 feet;

Thence North 07°01'01" East a distance of 16.95 feet;

Thence North 00°19'59" West a distance of 150.00 feet to the point of beginning.

Tract 32:

        All of Blocks One (1), Two (2) and Three (3), less and except the West
26.21 feet of Block 3, in CASTLE HILL ADDITION, according to the recorded
plat thereof.

Tract 34:

        A part of the Northwest Quarter (NW/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Northwest Corner of said NW/4 of the NW/4;

Thence South 00°06'33" East along the West line of said NW/4 of the NW/4 a
distance of 443.48 feet;

Thence North 89°53'27" East a distance of 115.00 feet to the intersection of the
East right of way line of Martin Luther King Avenue and the South right of way
line of Interstate Highway No. 440;

Thence South 00°06'33" East along the East right of way line of Martin Luther
King Avenue, 115.00 feet East of and parallel with the West line of said NW/4 of
the NW/4 a distance of 321.86 feet to the centerline of Deep Fork Creek, said
point also being the point of beginning;

Thence South 74°10'33" East along said centerline a distance of 116.41 feet;

Thence South 63°25'33" East along said centerline a distance of 446.00 feet;

Thence South 72°24'03" East along said centerline a distance of 197.55 feet;

Thence South 81°22'33" East along said centerline a distance of 225.00 feet;

Thence South 86°29'41" East along said centerline a distance of 81.70 feet;

Thence North 41°15'40" East along said centerline a distance of 101.96 feet;

Thence North 31°00'12" East along said centerline a distance of 240:65 feet to.
the East line of said NW/4 of the NW/4;

Thence South 00°04'09' East along said East line a distance of 603.15 feet to
the Southeast Corner of said NW/4 of the NW/4;

10

--------------------------------------------------------------------------------



Thence South 89°40'30" West along the South line of said NW/4 of the NW/4 a
distance of 1208.85 feet to the East right of way line of Martin Luther
King Avenue;

Thence North 00°06'33" West along said right of way line, 100.00 feet East of
and parallel with the West line of said NW/4 of the NW/4, a distance of
281.77 feet;

Thence North 89°53'27" East along the East right of way line of Martin Luther
King Avenue a distance of 15.00 feet;

Thence North 00°08'33" West along the East right of way line of Martin Luther
King Avenue, 115.00 feet East of and parallel with the West line of said NW/4 of
the NW/4, a distance of 275.02 feet to the point of beginning.

Tract 41:

        A part of the Northwest Quarter (NW/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Beginning at the Southwest Corner of the Northeast Quarter (NE/4) of the NW/4;

Thence North 00°04'09" West along the West line of said NE/4 of the NW/4 a
distance of 503.15 feet to the centerline of Deep Fork Creek;

Thence North 51°23'00" East along said centerline a distance of 307.54 feet;

Thence North 56°04'05" East along said centerline a distance of 150.70 feet;

Thence South 84°56'24" East along said centerline a distance of 107.66 feet;

Thence South 43°47'02" East along said centerline a distance of 201.38 feet;

Thence South 36°27'00" East along said centerline a distance of 124.80 feet;

Thence South 29°46'10" East along said centerline a distance of 597.02 feet to a
point on the South line of the NE/4 of the said NW/4;

Thence South 89°40'05" West along the South line of the NE/4 of said NW/4 a
distance of 981.89 feet to the point of beginning.

Tract 42:

        A part of the Northwest Quarter (NW/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Southwest Corner of said NW/4;

Thence North 00°06'33" West a distance of 885.00 feet;

11

--------------------------------------------------------------------------------



Thence North 89°53'27" East a distance of 75.00 feet to the point of beginning;

Thence North 00°06'33" West a distance of 175.00 feet;

Thence North 89°53'27" East a distance of 98.00 feet;

Thence South 00°06'33" East a distance of 175.00 feet;

Thence South 89°53'27" West a distance of 98.00 feet to the point of beginning.

Tract 43:

        A part of the Northwest Quarter (NW/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Southwest Corner of said NW/4;

Thence North 00°08'33" West along the West Section line a distance of
531.10 feet;

Thence North 89°53'27" East a distance of 50,00 feet to the point of beginning;

Thence North 00°06'33" West and parallel with the said West Section line a
distance of 130.35 feet;

Thence North 89°53'27" East a distance of 25.00 feet;

Thence North 00°06'33" West and parallel with said West Section line a distance
of 223.56 feet;

Thence North 89°53'27" East a distance of 98.00 feet;

Thence North 00°08'33" West a distance of 175.00 feet;

Thence South 89°53'27" West a distance of 98.00 feet;

Thence North 00°08'33" West a distance of 26.45 feet;

Thence North 89°53'27" East a distance of 25.00 feet;

Thence North 00°06'33" West a distance of 236.73 feet to a point on the South
line of the NW/4 of the NW/4;

Thence North 89°40'30" East along said South line of said NW/4 of the NW/4 a
distance of 1208.85 feet to the Southeast Corner of said NW/4 of the NW/4;

Thence North 89°40'0S" East a distance of 808.74 feet;

Thence South 00°01'54" East a distance of 495,00 feet;

12

--------------------------------------------------------------------------------



Thence South 89°40'05" West a distance of 808.51 feet to a point on the East
line of the SW/4 of said NW/4;

Thence South 00°04'13" East along said East line of said SW/4 of said NW/4 a
distance of 501.65 feet;

Thence South 89°53'27" West a distance of 758.16 feet;

Thence North 00°08'33" West a distance of 200.00 feet;

Thence South 89°53'27" West a distance of 500.00 feet to the point of beginning.

Tract 44:

        A part of the Northwest Quarter (NW/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Southwest Corner of said NW/4;

Thence North 00°06'33" West a distance of 331,10 feet;

Thence North 89°53'27" East. a distance of 50.00 feet to the point of beginning;

Thence North 00°06'33" West a distance of 200.00 feet;

Thence North 89°53'27" East a distance of 500.00 feet;

Thence South 00°06'33" East a distance of 200.00 feet;

Thence South 89°53'27" West a distance of 500.00 feet to the point of beginning.

Tract 45:

        The South Half (S/2) of the South Hail (S/2) of the Southwest Quarter
(SW/4) of the Northwest Quarter (NW/4) of Section Twelve (12), Township Twelve
(12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma.

Tract 46:

        A part of the Northwest Quarter (NW/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows;

Commencing at the Southeast Corner of the NW/4;

Thence North 00°01'54" West along the East line of the said NW/4 a distance of
497,69 feet;

13

--------------------------------------------------------------------------------



Thence South 89°40'05" West a distance of 500.00 feet to the point of beginning;

Thence continuing South 89°40'05" West a distance of 808.28 feet;

Thence North 00°04'13" West a distance of 330.00 feet;

Thence North 89°40'05" East a distance of 808.51 feet;

Thence South 00°01'54" East a distance of 330.00 feet to the point of beginning.

Tract 47:

        A part of the Northwest Quarter (NW/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Southeast Corner of said NW/4;

Thence North 00°01'54" West along the East line of said NW/4 a distance of
497.89 feet to the point of beginning;

Thence South 89°40'05" West a distance of 500.00 feet;

Thence North 00°01'54" West a distance of 825.00 feet to a point on the North
line of the Southeast Quarter (SE/4) of the said NW/4;

Thence North 89°40'05" East along the North line of said SE/4 of the NW/4 a
distance of 500.00 feet to a point on the East line of the said NW/4;

Thence South 00°01'54" East along the said East line of said NW/4 a distance of
825.00 feet to the point of beginning.

Tract 48:

        A part of the Northwest Quarter (NW/4) of Section Twelve (12), Township
Twelve (12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Beginning at the Southeast Corner of the NW/4 of said Section 12;

Thence South 89°40'07" West a distance of 1307.95 feet;

Thence North 00°04'13" West a distance of 497.68 feet;

Thence North 89°40'05" East a distance of 1308.28 feet to a point on the East
line of said NW/4;

Thence South 00°01'54" East along said East line of said NW/4 a distance of
497,89 feet to the point of beginning.

14

--------------------------------------------------------------------------------



Tract 49:

        A part of the East Half (E/2) of Section- Twelve (12), Township Twelve
(12) North, Range Three (3) West of the Indian Meridian, Oklahoma County,
Oklahoma, being more particularly described as follows:

Commencing at the Southeast Corner of the Southeast Quarter (SE/4) of said
Section 12;

Thence South 89°39'56" West along the South Tine of said SE/4 a distance of
949.88 feet to a point on the East right of way line of the Missouri, Kansas and
Texas railroad, said point being the point of beginning;

Thence continuing South 89°39'56" West along said Section line a distance of
100.24 feet to a point on the West right of way line of the Missouri, Kansas and
Texas railroad;

Thence North 04°20'04" West along said railroad right of way a distance of
656.50 feet;

Thence South 85°39'56" West along said right of way a distance of 12.50 feet;

Thence North 04°20'04" West along said right of way a distance of 961.00 feet to
a point of curvature;

Thence Northeasterly along said right of way on a curve to the right having a
radius of 2938.20 feet and an arc distance of 560.93 feet;

Thence South 83°23'46" East along said right of way a distance of 12.50 feet to
a point of curvature;

Thence Northeasterly along said right of way on a curve to the right having a
radius of 2925.70 feet and an arc distance of 483.33 feet to a point on the
North line of said SE/4;

Thence South 89°40'07" West along said North line a distance of 26.05 feet to a
point of curvature;

Thence Northeasterly along said right of way on a curve to the right having a
radius of 2950.70 feet and an arc distance of 412.55 feet;

Thence North 23°58'14" East along said right of way a distance of 1218.87 feet;

Thence South 03°34'32" East a distance of 378.83 feet to a point on the East
right of way line of the said railroad;

Thence South 23°56'14" West along said right of way a distance of 882.88 feet to
a point of curvature;

Thence Southwesterly along said right of way on a curve to the left having a
radius of 2775.70 feet and an arc distance of 336.91 feet to a point on the
North line of said SE/4;

15

--------------------------------------------------------------------------------



Thence South 89°40'07" West along said North line a distance of 52,33 feet to a
point of curvature;

Thence Southwesterly along said right of way on a curve to the left having a
radius 2825.70 feet and an arc distance of 496.29 feet;

Thence South 83°23'46" East along said right of way a distance of 12.50 feet to
a point of curvature;

Thence Southwesterly along said right of way on a curve to the left having a
radius of 2813.20 feet and an arc distance of 537.07 feet;

Thence South 04°20'04" East along said right of way a distance of 961.00 feet;

Thence South 85°39'56" West along said right of way a distance of 12.50 feet;

Thence South 04°20'04" East along said right of way a distance of 663.50 feet to
the point of beginning.

16

--------------------------------------------------------------------------------




SCHEDULE C

Permitted Encumbrances


I.     General Permitted Encumbrances:

1.liens for taxes (which term includes charges, rates and assessments) or
utilities (including levies or imposts for sewers and other municipal utility
services) not yet due or if due, the validity of which is being contested in
good faith and in respect of which there shall have been deposited with the
Lender or a Governmental Authority in an amount sufficient to pay such taxes or
utilities (together with any interest or penalties accrued thereon), and liens
or charges for the excess of the amount of any past due taxes or utilities
charges for which a final assessment or account has not been received over the
amount of such taxes or utilities charges as estimated and paid by the Borrower;

2.liens arising out of claims under a judgment rendered or claim filed which are
being contested in good faith and in respect of which there shall have been
deposited with the Lender or a Governmental Authority in an amount sufficient to
pay such judgment or claim together with any interest accrued thereon and costs
claimed in respect thereof;

3.the rights reserved to or vested in any municipality or governmental or other
public authority by any statutory provision;

4.zoning (including, without limitation, airport zoning regulations), use and
building by-laws and ordinances, federal, state or municipal by-laws and
regulations and other restrictions as to the use of any of the Properties or The
Meadows Property which in the aggregate do not materially impair the value of
any of the Properties or The Meadows Property or materially restrict the use
thereof for the purposes for which any of the Properties or The Meadows Property
is held;

5.subdivision, site plan control, development, reciprocal, servicing, facility
cost sharing or similar agreements currently existing or entered into with a
governmental authority, municipality or public utility from time to time in
respect of any of the Properties or The Meadows Property which in the aggregate
do not materially impair the value of any of the Properties or The Meadows
Property or materially restrict the use thereof for the purposes for which any
of the Properties or The Meadows Property is held;

6.minor title defects or irregularities which, in the aggregate, do not
materially impair the value of any of the Properties or The Meadows Property or
materially restrict the use thereof for the purposes for which any of the
Properties or The Meadows Property is held;

7.any subsisting reservations, limitations, provisions and conditions contained
in any original grants of any land or interests therein, reservations of
undersurface rights to mines and minerals of any kind including, without
limitation, rights to coal, petroleum and minerals of any kind, including rights
to enter, prospect and remove the same, and statutory exceptions, qualifications
or limitations to title;

--------------------------------------------------------------------------------



8.minor encroachments by any of the Properties or The Meadows Property or any
facilities of or used in connection with any of the Properties or The Meadows
Property over adjacent lands and permitted under agreements with the owners of
such adjacent lands which in the aggregate do not materially impair the value of
any of the Properties or The Meadows Property or materially restrict the use
thereof for the purposes for which any of the Properties or The Meadows Property
is held;

9.Encumbrances respecting encroachments by facilities on adjacent lands over any
of the Properties or The Meadows Property which in the aggregate do not
materially impair the value of any of the Properties or The Meadows Property or
materially restrict the use thereof for the purposes for which any of the
Properties or The Meadows Property is held;

10.permits, licences, agreements, easements, restrictions, restrictive
covenants, rights-of-way, public ways, rights in the nature of an easement and
other similar rights in land granted to or reserved by other persons (including,
without in any way limiting the generality of the foregoing, permits, licences,
agreements, easements, rights-of-way, sidewalks, public ways, and rights in the
nature of easements for sewers, drains, gas and water mains or electric light
and power or data, telephone and telegraph conduits, poles, wires and cables)
which in the aggregate do not materially impair the value of any of the
Properties or The Meadows Property or materially restrict the use thereof for
the purposes for which any of the Properties or The Meadows Property is held or
which are contemplated or provided for or which the Borrower or any Guarantor is
bound to enter into pursuant to any subdivision, development, site plan control
or similar agreement in respect of any of the Properties or The Meadows
Property, and any encumbrance of any nature whatsoever charging the interest of
persons (other than the Borrower and/or any Guarantor) under any such permit,
licence, agreement, easement, restriction, restrictive covenant, right-of-way,
public way, right in the nature of an easement or servitude or other similar
rights in land;

11.leases and any notice in respect thereof and any Encumbrance of any nature
whatsoever charging the interest of persons (other than the Borrower and/or any
Guarantor) under any such lease and any non-disturbance or other agreement
entered into in respect of such lease;

12.materialmen's, carriers', repairmen's, warehousemen's or other like liens if
collateral in an amount equal to the aggregate of such liens (together with any
interest accrued thereon and costs claimed in respect thereof) is deposited with
the Lender or a Governmental Authority;

13.security given to a public utility or any municipality or other governmental
authority or other public authority when required by the operations of either of
the Properties or The Meadows Property in the ordinary course of business,
including, without limitation, the right of any such public utility,
municipality or other governmental authority or other public authority to
acquire portions of any of the Properties or The Meadows Property for road
widening or interchange construction and the right of such public utility,
municipality or other governmental authority or other public authority to
complete improvements, landscaping or remedy deficiencies in any pedestrian
walkways or traffic control or monitoring to be provided to any of the
Properties or The Meadows Property;

2

--------------------------------------------------------------------------------



14.undetermined or inchoate liens incidental to construction, maintenance or
current operation a claim for which shall not at the time have been filed
pursuant to Governmental Rule registered against any of the Properties or The
Meadows Property or of which notice in writing shall not at the time have been
given to the Borrower and/or any Guarantor or otherwise or any lien or charge, a
claim for which, although registered, or notice of which, although given,
relates to obligations not overdue or delinquent and in respect of any of the
foregoing cases, the Borrower and/or any Guarantor has, where applicable,
complied with the holdback or other similar provisions of any Governmental Rule
or requirements of the relevant construction contracts so as to protect any of
the Properties or The Meadows Property therefrom and to preserve the priority of
the lien of any of the Mortgages or with respect to which the Borrower or a
Guarantor, as the case may be, has deposited collateral with the Lender in an
amount equal to the amount of such lien together with the costs claimed in
respect thereof;

15.any Encumbrance payment of which has been provided for by deposit with the
Lender or a Governmental Authority of collateral sufficient to pay the same;

16.any agreement pertaining to the use, operation or maintenance of any of the
Properties or The Meadows Property which is necessary or desirable in connection
with the efficient and proper operation of any of the Properties or The Meadows
Property and which in the aggregate do not materially impair the value of any of
the Properties or The Meadows Property or materially restrict the use thereof
for the purposes for which any of the Properties or The Meadows Property
is held;

17.any and all statutory liens, charges, adverse claims, prior claims, security
interests, deemed trusts or other Encumbrances of any nature whatsoever which
are not registered on the title to any of the Properties or The Meadows Property
and of which the Borrower and/or any Guarantor does not have notice, claimed or
held by any other governmental department, agency or authority under or pursuant
to any applicable legislation, statute or regulation;

18.any lien (a "tenant lien") a claim for which, although registered or of which
notice has been given, relates solely to work done by or on behalf of a tenant
under a Lease if and so long as:

the Borrower and/or any Guarantor has not assumed or otherwise become liable for
the payment of such work and the claimant is not pursuing such tenant lien
against the Borrower; or

such tenant lien does not rank and is not capable of ranking prior to or
pari passu with the security constituted by the lien of a Mortgage; or

there has been deposited with the Lender or a Governmental Authority collateral
in an amount sufficient to pay such tenant lien, including any interest accrued
thereon and costs claimed in respect thereof; and

3

--------------------------------------------------------------------------------



19.any security provided to the Lender including, without limitation,
the Security.

IISpecific Permitted Title Encumbrances for the Gulfstream Lands

1.Easement as contained in Deed No. 5055 from George W. Hedrick, joined by his
wife, Laura E.N. Hedrick, to L.S. Johnson and Sadie R. Johnson, husband and
wife, recorded March 13, 1918, in Deed Book 2, Page 405, Public Records of
Broward County, Florida.

2.Right of Way Agreement in favor of Florida Power & Light Company dated July 1,
1955, in Official Records Book 418, Page 435, Public Records of Broward County,
Florida.

3.Easement in favor of Florida Power & Light Company, recorded August 9, 1980,
in Official Records Book 9047, Page 604, Public Records of Broward County,
Florida.

4.Easement Deed — Water Main in favor of City of Hallandale, a municipal
corporation, recorded March 27, 1998, in Official Records Book 27944, Page 354,
Public Records of Broward County, Florida.

5.Easement Deed — 14th Avenue Canal in favor of City of Hallandale, a municipal
corporation, recorded March 27, 1998, in Official Records Book 27944, Page 357,
Public Records of Broward County, Florida.

6.Agreement between Golden Isles Utilities Corporation, a Florida corporation,
and Highland Lakes, Inc., a Florida corporation, recorded July 13, 1980, in
Official Records Book 1982, Page 33, Public Records of Broward County, Florida.

7.Drainage Easement in favor of the City of Hallandale, recorded April 9, 2004,
in Official Records Book 37222, Page 80, Public Records of Broward County,
Florida.

8.Dedication of streets, and avenues for the perpetual use of the public as set
forth on the plat of Hallandale Park No. 12, Part 2, according to the Plat
thereof, as recorded in Plat Book 10, Page 17, Public Records of Broward County,
Florida.

9.Dedication of avenues, boulevards and drives for the perpetual use of the
public as set forth on the Plat of Hallandale Park, No. 12, Riviera — Section,
according to the Plat thereof, as recorded in Plat Boo 10, Page 18, Public
Records of Broward County, Florida.

10.Dedication of streets, avenues and boulevards for the perpetual use of the
public as set forth on the Plat of Golden Isles Boulevard Annex, Beach Section,
according to the Plat thereof, as recorded in Plat Book 12, Page 46, Public
Records of Broward County, Florida.

IIISpecified Permitted Title Encumbrances for the Aventura Lands Parcel 2

1.Right of Way Agreement in favor of Florida Power & Light Company, a Florida
corporation, dated October 18, 1956, recorded in Deed Book 4349, Page 31, Public
Records of Miami-Dade County, Florida.

4

--------------------------------------------------------------------------------



2.Right of Way Agreement in favor of Florida Power & Light Company, a Florida
corporation, recorded June 27, 1957, in Official Records Book 311, Page 306,
Public Records of Miami-Dade County, Florida.

3.Agreement by and between Gulfstream Realty Corporation, a Florida corporation,
The Netherton Corporation, a Florida corporation and Golden Isles Utilities
Corporation, a Florida corporation, recorded May 12, 1960, in Official Records
Book 2054, Page 174, Public Records of Miami-Dade County, Florida.

4.Easement Deed in favor of Golden Isles Utilities Corporation, a Florida
corporation, recorded May 12, 1960, in Official Records Book 2054, Page 179,
Public Records of Miami-Dade County, Florida.

5.Easement Deed in favor of Golden Isles Utilities Corporation, a Florida
corporation, recorded May 12, 1960, in Official Records Book 2054, Page 182,
Public Records of Miami-Dade County, Florida.

6.Agreement between Golden Isles Utilities Corporation, a Florida corporation
and Highland Lakes, Inc., a Florida corporation, recorded July 13, 1960, in
Official Records Book 2156, Page 266; as amended by the Agreement recorded
August 24, 1961, in Official Records Book 2773, Page 689, Public Records of
Miami-Dade County, Florida.

7.Unrecorded Development Agreement by and between Adventura Commons
Associates, Ltd., a Florida limited partnership, Trafalgar Associates of
Aventura, Ltd., and Gulfstream Park Racing Association, Inc., a Florida
corporation, as evidenced by the Memorandum of Development Agreement recorded
November 12, 1997, in Official Records Book 17863, Page 2866; Confirmatory
Agreement recorded September 6, 2000, in Official Records Book 19271, Page 221,
all of the Public Records of Miami-Dade County, Florida.

8.Easement in favor of Florida Power & Light Company, a Florida corporation,
recorded May 2, 2000, in Official Records Book 19092, Page 2020, Public Records
of Miami-Dade County, Florida.

9.Easement in favor of the City of Aventura recorded May 16, 2002, in Official
Records Book 20400, Page 2646, Public Records of Miami-Dade County, Florida.

10.Matters set forth on the Plat of Donn Acres according to the Plat thereof, as
recorded in Plat Book 76, Page 30, Public Records of Miami-Dade County, Florida.

IVSpecific Permitted Title Encumbrances for the Aventura Lands (Parcels 2 and 3)

1.The obligations set forth in the Agreement (creating a Drainage Easement) by
and between Gulfstream Park Racing Association, Inc., a Florida corporation and
City National Bank of Miami, as Trustee Under Land Trust dated March 15, 1968,
Trust No. 2-550-6, recorded June 1, 1984, in Official Records Book 12165,
Page 206, Public Records of Miami-Dade County, Florida.

5

--------------------------------------------------------------------------------



VSpecified Permitted Title Encumbrances for the Aventura Lands (Parcel 3)

1.Declaration of Covenants, Conditions Restrictions, Easements, Charges and
Liens, recorded December 1, 1983, in Official Records Book 11984, Page 300;
First Amendment and Supplemental Declaration recorded May 23, 1984, in Official
Records Book 12156, Page 957; Second Amendment and Supplemental Declaration
recorded November 1, 1984, in Official Records Book 12314, Page 1118; Assignment
of Declarations Rights recorded April 16, 1985, in Official Records Book 12479,
Page 1926; Third Amendment and Supplemental Declaration recorded March 3, 1986,
in Official Records Book 12808, Page 1129; Fourth Amendment and Supplemental
Declaration recorded February 25, 1988, in Official Records Book 13588,
Page 571; Fifth Amendment and Supplemental Declaration recorded August 16, 1990,
in Official Records Book 14665, Page 1726; Sixth Amendment and Supplemental
Declaration recorded September 23, 1993, in Official Records Book 16063,
Page 3602, all of the Public Records of Miami-Dade County, Florida.

2.Roadway Easement, Conditions and Restrictions as set forth on the plat of The
Waterways — Section 1, according to the Plat thereof, as recorded in Plat Book
122, Page 81, Public Records of Miami-Dade County, Florida.

VISpecific Permitted Title Encumbrances for The Meadows Property

        The following rights of way granted to:

A)South West Pennsylvania Pipe Line from T. L. McCarrell, et al., dated
11/4/1946 recorded in Deed Book Volume 718, page 336 (for pipelines).

B)The Manufacturers Light and Heat Company from T. L. McCarrell, et al. dated
11/12/1946 recorded in Deed Book Volume 719, page 272 (for an electrolysis
cable line).

C)The Manufacturers Light and Heat Company from Washington Trotting Association
dated 8/9/1962 recorded in Deed Book Volume 1136, page 543 (for a pipeline). As
modified by Agreement between Columbia Gas Transmission Corp. and Global
Development Ind. dated 12/30/1971 recorded in Deed Book Volume 1354, page 468.

D)The Manufacturers Light and Heat Company from Washington Trotting
Association, Inc. dated 4/14/1967 recorded in Deed Book Volume 1267, page 762
(for telephone, telegraph and electric lines).

E)Washington Land Company and Global Development, Inc. from Trotting, Inc. dated
2/28/1973 recorded in Deed Book Volume 1433, page 44 (for ingress, egress
and regress).

F)Washington Land Company from Trotting, Inc., et al. dated 3/1/1973 and
recorded in Deed Book Volume 1433, page 52 (for utility lines).

6

--------------------------------------------------------------------------------



G)The Bell Telephone Company of Pennsylvania from Washington Trotting
Association, Inc. dated 6/3/1983 recorded in Deed Book Volume 2122, page 461
(for an underground vault and lines).

H)Edna B. McCardle, t/d/b/a Quail Homestead from Meadows Real Estate, Inc. dated
9/8/1987 recorded in Deed Book Volume 2299, page 52 (for a sewer line).

1.Rights of the public in and to Race Track Road also known as S.R. 1041,
formerly known as 62092, Allison Road (also known as Old L.R. 62092) and Johnson
Road (also known as T-665).

2.Oil and Gas Lease granted to L. C. Thompson and C. C. Nuss from T. L.
McCarrell, et al. dated 9/23/1956 and recorded in Deed Book Volume 877,
page 394.



VIISpecified Permitted Title Encumbrances for the Palm Meadows Training
Center Lands

1.Reservations in favor of the Board of County Commissioners of Everglades
Drainage District now known as the South Florida Water Management District as
set forth and contained in that certain Deed recorded in Deed Book 779,
page 551, Public Records Palm Beach County, Florida. (as to Parcel 1)

2.Reservation of 50% of all oil, gas and other minerals as set forth and
contained in that certain Quit Claim Deed recorded in Deed Book 919, page 35; as
affected by Release of Reservations No. 17199 By South Florida Water Management
District On Lands Deeded By Board Of County Commissioners Of Everglades Drainage
District recorded May 3, 1999 in Official Records Book 11085, page 761; Non-Use
Commitment No. 1361 By South Florida Water Management District On Lands Deeded
By Board Of County Commissioners Of Everglades Drainage District recorded
October 2, 2002 in Official Records Book 14219, page 1917, all of the Public
Records Palm Beach County, Florida. (as to Parcels 1 & 2)

3.Covenant set forth and contained in that certain Agreement by and between
Boywic Farms Inc. and Florida State Turnpike Authority, a body corporate under
the laws of the State of Florida, recorded October 13, 1955 in Deed Book 1110,
page 686, and Warranty Deed recorded November 7, 1955 in Deed Book 1113,
page 434, all of the Public Records Palm Beach County, Florida. (as to Parcels
1 & 2)

4.Easement in favor of Florida Power & Light Company recorded September 26, 1966
in Official Records Book 1429, page 585, Public Records Palm Beach County,
Florida. (as to Parcel 1)

5.Rights in Reservation in favor of the Lake Worth Drainage District, for canal
and levee purposes, recorded March 28, 1972 in Official Records Book 1994,
page 1573, and in Official Records Book 1994, page 1615, all of the Public
Records Palm Beach County, Florida. (as to Parcels 1 & 2)

7

--------------------------------------------------------------------------------



6.Easement Deed in favor of Lake Worth Drainage District recorded February 4,
1994 in Official Records Book 8109, page 1487; as affected by Quit Claim Deed
recorded July 2, 2004 in Official Records Book 17201, page 554; Special Warranty
Deed recorded September 19, 2004 in Official Records Book 17512, page 612, all
of the Public Records Palm Beach County, Florida. (as to Parcels 1 & 2)

7.Standard Potable Water And Wastewater Development Agreement (SDA) by and
between Palm Beach County, a subdivision of the State of Florida, and GPRA
Thoroughbred Training Centre, Inc., a Delaware corporation, recorded July 16,
2001 in Official Records Book 12729, page 1927, Public Records Palm Beach
County, Florida. (as to Parcel 1 & 2)

8.Kitchen Equipment Removal Agreement by and between GPRA Thoroughbred Training
Centre, Inc., and Palm Beach County recorded November 21, 2002 in Official
Records Book 14423, page 1762, Public Records Palm Beach County, Florida. (as to
Parcel 1)

9.Easement in favor of Florida Power & Light Company recorded October 9, 2003 in
Official Records Book 16002, page 55, Public Records Palm Beach County, Florida.
(as to Parcel 1)

10.Utility Easement in favor of Florida Power & Light Company recorded
November 21, 2003 in Official Records Book 16225, page 849; as corrected by
Corrective Utility Easement in favor of Florida Power & Light Company recorded
February 18, 2004 in Official Records Book 16561, page 1171, all of the Public
Records Palm Beach County, Florida. (as to Parcel 1)

11.Utility Easement in favor of Palm Beach County, c/o Water Utilities
Department, recorded February 18, 2004 in Official Records Book 16561,
page 1161, Public Records Palm Beach County, Florida. (as to Parcel 1)

12.Conditions and Easement as set forth on the plat of PALM BEACH THOROUGHBRED
TRAINING FARM, according to the plat thereof, as recorded in Plat Book 96,
page 164 through 171, inclusive, Public Records Palm Beach County, Florida.
(as to Parcel 1)

13.Restrictive Covenant recorded October 4, 2001 in Official Records Book 12961,
page 1548; Modification to Restrictive Covenant Agreement recorded September 30,
2002 in Official Records Book 14207, page 1232, all of the Public Records Palm
Beach County, Florida. (as to Parcel 1)

14.Easement in favor of Bellsouth Telecommunications, Inc., a Georgia
corporation recorded October 25, 2002 in Official Records Book 14316, page 1290,
Public Records Palm Beach County, Florida. (as to Parcel 1)

VIIISpecific Permitted Title Encumbrances for the Remington Lands

1.Final Order Establishing Prior Ground Water Rights for Oklahoma County,
recorded in Book 4840, page 601.

8

--------------------------------------------------------------------------------



2.Rules and regulations described in Ordinance No. 16376, recorded in Book 4835,
page 1021 and amended in Book 4881, page 414, establishing an Urban Conservation
District.

3.Easement in favor of Oklahoma Gas and Electric Company, recorded in Book 5542,
page 1850, as to Tracts 2, 17, 20, 41, 43, 44 and 45.

4.Easement in favor of Oklahoma Gas and Electric Company, recorded in Book 5542,
page 1852, as to Tracts 34, 43 and 41.

5.Easement in favor of Oklahoma Gas and Electric Company, recorded in Book 5542,
page 1854, as to Tracts 2, 17, 20 and 49.

6.Grant of Right-of-Way in favor of Champlin Refining Company, recorded in Book
170, page 561, as assigned to Champlin Petroleum Company by Assignment recorded
in Book 3148, page 331; Partial Release recorded in Book 4063, page 822 and in
Book 5636, page 1322, as to Tract 2.

7.Right-of-Way in favor of Cimarron Valley Pipe Line Company, recorded in Book
509, page 49, subsequently assigned to Mid-Continent Pipe Line Company by
Assignment recorded in Book 5275, page 1905; Partial Release recorded in Book
4063, page 822 and in Book 5636, page 1322, as to Tract 2.

8.Right-of-Way in favor of Standish Pipe Line Company, recorded in Book 520,
page 333; Assignment to Mega Natural Gas Company, recorded in Book 5429, page 9;
Partial Release recorded in Book 4063, page 824 and in Book 6370, page 2109, as
to Tracts 22 and 24.

9.Right-of-Way Contract in favor of Standish Pipe Line Company, recorded in Book
520, page 346; Assignment to Mega Natural Gas Company, recorded in Book 5429,
page 9; Partial Release recorded in Book 6370, page 2109, as to Tracts 22
and 24.

10.Right-of-Way Contract in favor of Standish Pipe Line Company, recorded in
Book 520, page 347; Assignment to Mega Natural Gas Company, recorded in Book
5429, page 9; Partial Release recorded in Book 6370, page 2109, as to Tracts 22
and 24.

11.Easement as set forth in Administrator's Deed, recorded in Book 1425,
page 657, as to Tracts 17, 19 and 49.

12.Resolution amending zoning regulations recorded in Book 1785, page 149, as
to Tracts 34, 42, 43, 44, 45, 46, 47 and 48.

13.Pipe Line Right-of-Way in favor of Champlin Refining Company recorded in Book
1866, page 268; Assignment to Williams Pipe Line Company, recorded in Book 5219,
page 440; Pipeline Relocation Agreement recorded in Book 5671, page 1104;
Corrected partial release recorded in Book 5671, page 1097; Partial Release
recorded in Book 5656, page 252 and in Book 6370, page 2126, as to Tracts 16,
17, 20 and 21.

9

--------------------------------------------------------------------------------



14.Pipe Line Right-of-Way in favor of Champlin Refining Company recorded in Book
1866, page 269; Assignment to Williams Pipe Line Company, recorded in Book 5219,
page 440; Pipeline Relocation Agreement recorded in Book 5671, page 1104;
Corrected partial release recorded in Book 5671, page 1097; Partial Release
recorded in Book 5656, page 252 and in Book 6370, page 2126, as to Tract 19.

15.Pipe Line Right-of-Way in favor of Champlin Refining Company recorded in Book
1866, page 270; Assignment to Williams Pipe Line Company, recorded in Book 5219,
page 440; Partial Release recorded in Book 4063, page 822; Pipeline Relocation
Agreement recorded in Book 5671, page 1104; Partial Release recorded in Book
5636, page 1322; Corrected partial release recorded in Book 5671, page 1097;
Partial Release recorded in Book 5656, page 252, as to Tract 2.

16.Easement and Right-of-Way in favor of the Town of Nichols Hills, recorded in
Book 2002, page 272, as to Tract 43.

17.Easement set forth in Report of Commissioners No. 141217, recorded in Book
2164, page 331, as amended by Judgment recorded in Book 2218, page 528, as
to Tract 42.

18.Easement in favor of the State of Oklahoma, recorded in Book 2344, page 267,
as to Tract 34.

19.Easement in favor of the State of Oklahoma, recorded in Book 2344, page 269,
as to Tracts 34, 42 and 43.

20.Easement in favor of the State of Oklahoma, recorded in Book 2344, page 271,
as to Tracts 34, 42 and 43.

21.Pipeline License in favor of the City of Oklahoma City, recorded in Book
3057, page 446, as to Tract 49.

22.Right-of-Way Grant in favor of Phillips Petroleum Company, recorded in Book
5200, page 1249, as to Tracts 42 and 43, and Assignment to GPM Gas Company,
L.L.C., recorded in Book 7824, page 1411.

23.Utility Easements as shown on the recorded plat of Eastern Industrial
District, recorded in Book 33 of Plats, page 55, as to Tract 27.

24.Restrictive covenants recorded in Book 2135, page 161, and in Book 12 of
Plats, page 96, as amended by Journal Entry No. 163584, recorded in Book 870,
page 457, which do not provide for a forfeiture or reversion of title upon
violation thereof, but deleting any covenant, condition or restriction
indicating a preference, limitation or discrimination based on race, colour,
religion, sex, handicap, familial status, or national origin to the extent such
covenants, conditions or restrictions violate 42 USC 3604(c), as to Tracts 27
and 32.

25.Building lines and alley as shown on the recorded plat of Castle Hill
Addition, recorded in Book 12 of Plats, page 96, as to Tract 32.

10

--------------------------------------------------------------------------------



26.Easement in favor of Oklahoma Gas and Electric Company, recorded in Book
5559, page 377, as to Tract 43.

27.Dedication of Permanent Easement to the Public, recorded in Book 5594,
page 1555, as to Tracts 27, 28, 34, 44 and 45.

28.Lease Agreement dated June 10, 1986 by and between the City of Nichols Hills,
Oklahoma, a municipal corporation, Lessor, and Oklahoma City Zoological Trust, a
public trust, Lessee, filed October 6, 1986 and recorded in Book 5533, page 792;
Amended and Restated Lease Agreement dated September 9, 1986, filed October 6,
1986 and recorded in Book 5533, page 860, as to Tract 47.

29.Lease Agreement dated June 12, 1986 by and between the Board of Regents of
The University of Oklahoma, a body corporate, Lessor, and The Oklahoma City
Zoological Society, Inc., an Oklahoma charitable corporation, Lessee, filed
February 17, 1987 and recorded in Book 5589, page 211; Assignment and Assumption
of Lease dated June 13, 1986, filed February 17, 1987 and recorded in Book 5589,
page 242, as to Tracts 42 and 43.

30.Amended and Restated Lease Agreement dated September 30, 1986 by and between
the City of Oklahoma City, a municipal corporation and the Oklahoma City
Zoological Trust, filed February 17, 1987 and recorded in Book 5589, page 246,
as to Tracts 2, 16, 17, 19-24, 27, 28, 30, 31, 32, 34, 41, 44, 45, 46, 48 and
49; Amended and Restated Lease, recorded in Book 5606, page 1735; Amended and
Restated Lease and Operating Agreement, recorded in Book 6058, page 1170, Second
Amended and Restated Lease and Operating Agreement, recorded in Book 7627,
page 565; Ratification and Extension of Lease, recorded in Book 7627, page 627
and Partial Release of Amended and Restated Lease Agreement, Amended and
Restated Lease and Operating Agreement, Second Amended and Restated Lease and
Operating Agreement, and Ratification and Extension of Lease, recorded in Book
8458, page 407.

31.Pipeline Right-of-Way Easement in favor of Mega Natural Gas Company, recorded
in Book 5609, page 494; Partial Release recorded in Book 6370, page 2109.

32.Easement in favor of the City of Oklahoma City, recorded in Book 5609,
page 469, as to Tracts 42 and 43.

33.Easement in favor of the public as set forth in Dedication filed April 27,
1987 and recorded in Book 5621, page 405; Partial Release recorded in Book 6370,
page 2144 and in Book 6370, page 2145, as to Tracts 22 and 31.

34.Permanent Easement in favor of the City of Oklahoma City, recorded in Book
6356, page 2363.

35.Permanent Easement in favor of the City of Oklahoma City, recorded in Book
6356, page 2367.

11

--------------------------------------------------------------------------------



36.Permanent Easement in favor of the City of Oklahoma City, recorded in Book
6356, page 2371.

37.Permanent Easement in favor of the City of Oklahoma City, recorded in Book
6356, page 2375.

38.Permanent Easement in favor of the City of Oklahoma City, recorded in Book
6356, page 2381.

39.Permanent Easement in favor of the City of Oklahoma City, recorded in Book
6356, page 2385.

40.Permanent Easement in favor of the City of Oklahoma City, recorded in Book
6356, page 2391.

41.Permanent Easement in favor of the City of Oklahoma City, recorded in Book
6356, page 2395.

42.Permanent Easement in favor of the City of Oklahoma City, recorded in Book
6356, page 2399.

43.Permanent Easement in favor of the City of Oklahoma City, recorded in Book
6370, page 2115.

44.Right-of-Way agreement in favor of Oklahoma Natural Gas Company, recorded in
Book 6370, page 2121.

45.Right-of-Way Agreement in favor of Oklahoma Natural Gas Company, recorded in
Book 6370, page 2133.

46.Easement in favor of Oklahoma Gas and Electric Company, recorded in Book
6385, page 1762.

47.Agreement by and between the City of Oklahoma City, a municipal corporation
and the Trustees of Oklahoma City Public Property Authority, a public trust and
the Oklahoma City Zoological Trust, a public trust, dated September 1, 1998,
filed June 30, 1999 and recorded in Book 7627, page 585.

48.With respect to Deep Fork Creek:

•change in its course, or channels thereof, in any manner, affecting title to
the Land;

•rights of others in and to the continued uninterrupted flow of the waters; and

•riparian rights.

49.Easement in favor of Oklahoma Gas and Electric Company, recorded in Book
6370, page 2103.

50.Encroachment of building located in Tract 43 onto Oklahoma Gas and Electric
Company easement recorded in Book 6370, page 2103.

12

--------------------------------------------------------------------------------



51.Release of Amended and Restated Lease Agreement among the City of Oklahoma
City, the Trustees of the Oklahoma City Zoological Trust and the Amateur
Softball Association of America, recorded in Book 8458, page 402; Quit Claim
Deed from Amateur Softball Association of America in favor of the City of
Oklahoma City, recorded in Book 8458, page 413 and Agreement and Amendment
Number Two to Amended and Restated Lease of February 3, 1987, recorded in Book
8458, page 417.

13

--------------------------------------------------------------------------------




SCHEDULE D

Legal Description of the Palm Meadows Training Center Lands


PARCEL 1:

        All of the Plat of PALM BEACH THOROUGHBRED TRAINING FARM, according to
the plat thereof, as recorded in Plat Book 96, page 164 through 171, inclusive,
Public Records Palm Beach County, Florida.

LESS AND EXCEPT:

        All of Parcel B and the South 80.00 feet of Parcel A, PALM BEACH
THOROUGHBRED TRAINING FARM, according to the plat thereof, as recorded in Plat
Book 96, page 164 through 171, inclusive, Public Records Palm Beach County,
Florida.

PARCEL 2:

        That part of Tracts 55, 86, 87 and 118, Block 46, THE PALM BEACH
FARMS CO. PLAT NO. 3, according to the plat thereof, as recorded in Plat Book 2,
pages 45 through 54, inclusive, Public Records Palm Beach County, Florida.

AND

        That part of Tracts 1 and 32, Block 50, THE PALM BEACH FARMS CO. PLAT
NO. 3, according to the plat thereof, as recorded in Plat Book 2, pages 45
through 54, inclusive, Public Records Palm Beach County, Florida, lying East of
the Florida's Turnpike.

TOGETHER WITH THE FOLLOWING RIGHTS OF WAY:

        The South 1/2 of the 30 foot platted right of way as shown on the said
Plat of THE PALM BEACH FARMS COMPANY PLAT NO. 3, lying North of and adjacent to
Tract 55, Block 46, according to the said Plat of THE PALM BEACH FARMS COMPANY
PLAT NO. 3 bounded on the East by a line lying 25 feet East of the Northerly
extension of the East line of Tract 55 of said Block 46, and bounded on the West
by the East right of way line of the Florida State Turnpike as described in Deed
Book 1113, pages 434 and 435 of the Public Records Palm Beach County, Florida.

AND ALSO

        All of that certain 30 foot right of way lying between Tracts 86 and 87,
Block 46, THE PALM BEACH FARMS COMPANY PLAT NO. 3, bounded on the West by the
East right of way line of that certain right of way for the Florida State
Turnpike as descried in Deed Book 1113, pages 434 and 435 of the Public Records
Palm Beach County, Florida and bounded on the East by a line lying 25 feet East
of the Northerly extension of the East line of said Tract 87.

AND ALSO

--------------------------------------------------------------------------------



        The North 1/2 of the 50 foot right of way lying South of Tract 118,
Block 46, according to the said Plat of THE PALM BEACH FARMS COMPANY PLAT NO.
3 bounded on the West by the East right of way line of the Florida State
Turnpike as described in Deed Book 1113, pages 434 and 435 of the Public Records
Palm Beach County, Florida, and bounded on the East by a line lying 25 feet East
of the Southerly extension of the East line of said Tract 118.

AND ALSO

        The South 1/2 of the 50 foot platted right of way as shown on said Plat
of THE PALM BEACH FARMS COMPANY PLAT NO. 3, lying North of and adjacent to Tract
1, Block 50, according to the said Plat of THE PALM BEACH FARMS COMPANY PLAT NO.
3 bounded on the East by a line lying 25 feet East of the Northerly extension of
East line of Tract 1 of said Block 50, and bounded on the West by the East right
of way line of the Florida State Turnpike as described in Deed Book 1113,
pages 434 and 435, of the Public Records Palm Beach County, Florida.

AND ALSO

        All that part of the North 1/2 of a 30 foot right of way lying South of
Tract 32, Block 50, according to the said Plat of THE PALM BEACH FARMS COMPANY
PLAT NO. 3 and its Easterly extension to a line lying 25 foot East of and
parallel with the East line of said Tract 32, all lying East of the East right
of way line of the Florida's Turnpike as described in Deed Book 1113, pages 434
and 435 of the Public Records Palm Beach County, Florida.

AND ALSO

        The West 1/2 of that certain 50 foot road right of way lying adjacent to
the East line of Tracts 1 and 32, Block 50, according to the said Plat of PALM
BEACH FARMS COMPANY PLAT NO. 3.

AND ALSO

        All of that certain 25 foot road right of way lying adjacent to the East
line of Tracts 55, 86, 87 and 118, Block 46, according to the said Plat of PALM
BEACH FARMS COMPANY PLAT NO. 3.

        LESS AND EXCEPT THE FOLLOWING DESCRIBED PROPERTY:

        A portion of the North 1/2 of the 30 foot Platted road right of way
lying South of Tracts 17 through 32, Block 50; portions of Tracts 32 and 1,
Block 50; a portion of the 50 foot platted road right of way lying between
Blocks 50 and 48; portions of tracts 115 and 87, Block 46; a portion of the
30 foot platted road right of way lying between Tracts 87 and 88 of said Block
46; portions of Tracts 86 and 65; a portion of the South 1/2 of the 30 foot
platted road lying North of Tracts 55 through 70, Block 46, all of PALM BEACH
FARMS COMPANY PLAT NO. 3, according to the Plat thereof, as recorded in Plat
Book 2, pages 45 through 54, of the Public Records Palm Beach County, Florida,
described as follows:

2

--------------------------------------------------------------------------------



        Begin at the intersection of the West right of way of the Sunshine State
Parkway (Miami to Fort Pierce Section) according to the right of way map station
2016+27.78 to 2126+18.91 Palm Beach County (Contract 3.2, sheets 6 and 7 of
13) with the South line of the said North 1/2 of the 30 foot platted road right
of way lying South of Tracts 17 through 32, Block 50 of said PALM BEACH FARMS
COMPANY PLAT NO. 3; thence South 89 degrees 59 minutes 00 seconds West, along
said South line, a distance of 7.58 feet thence North 00 degrees 06 minutes
36 seconds West, along the West boundaries of said Tracts 32 and 1, Block 50 and
the Northerly and Southerly extensions thereof, also along the West boundaries
of said Tracts 118, 87, 86 and 55, Block 46 and the Northerly and Southerly
extensions thereof, a distance of 4075.16 feet to the North boundary of the said
South 1/2 of the 30 foot platted road right of way lying North of Tracts 55
through 70, Block 46; thence North 89 degrees 57 minutes 42 seconds East, along
said North boundary a distance of 6.80 feet to the said West right of way of
said Sunshine State Parkway; thence South 00 degrees 07 minutes 15 seconds East,
along said West right of way a distance of 4075.17 feet to the POINT OF
BEGINNING>

3

--------------------------------------------------------------------------------




SCHEDULE E

Legal Description of the Gulfstream Lands


PARCEL 1 (FEE SIMPLE ESTATE)

        The East 180.6 feet of Lot 1, Block 7; LESS the North 75 feet thereof
for State Road Right of way;

        The South 300.00 feet of Lot 1, Block 7; LESS the East 180.6 feet
thereof; and also less the West 33.23 feet thereof;

        Lot 4, Block 7, less the North 25.00 feet of the West 33.23 feet
thereof;

        Lots 3 and 4, Block 8;

        Lots 1, 2, 3 and 4, Block 9;

        Lots 1, 2, 3 and 4, Block 10;

        Lots 1, 2, 3 and 4, Block 15;

        Lots 1, 2, 3 and 4, Block 16;

        All of the Subdivision in Section 27, Township 51 South, Range 42 East,
according to the Plat of TOWN OF HALLANDALE, according to the Plat thereof, as
recorded in Plat Book B, Page 13, Public Records of Dade County, Florida, now
being a part of Broward County, Florida.

        LESS AND EXCEPT from all the above those portions lying West of the East
right of way of Federal Highway (U.S. No. 1), said East right of way lien being
described as follows: Beginning at the intersection of the North line of said
Lot 2, Block 10, with a line that lies 90.00 feet East of and parallel with the
West line of the Southeast One Quarter (SE 1/4) of said Section 27; thence
Southerly along said parallel line a distance of 1869.97 feet; to the point of
curvature of a curve concave to the West and having a radius of 3909.83 feet;
thence Southerly along said curve through a central angle of 12 degrees
03 minutes 38 seconds for an arc distance of 823.02 feet to a point of terminus
on the South line of the Southeast One Quarter (SE 1/4) of said Section 27,
Township 51 South, Range 42 East, Broward County, Florida.

        Portions of the Plat of TOWN OF HALLANDALE, according to the Plat
thereof, as recorded in Plat Book B, Page 13, Public Records of Miami-Dade
County, Florida, now being a portion of Broward County, Florida, as reflected in
the legal description set forth above were replatted by the following plats:

(a)HALLANDALE PARK NO. 12 PART 2, recorded in Plat Book 10, Page 17, Public
Records of Miami-Dade County, Florida, now being a portion of Broward County,
Florida.

--------------------------------------------------------------------------------



(b)HALLANDALE PARK NO. 12 REVISED-SECTIONS, recorded in Plat Book 10, Page 18,
Public Records of Miami-Dade County, Florida, now being a portion of Broward
County, Florida.

(c)GOLDEN ISLES BOULEVARD ANNEX BENCH SECTION, recorded in Plat Book 12,
Page 46, Public Records of Miami-Dade County, Florida, now being a portion of
Broward County, Florida.

        AND

        All of the subdivisions of HOLLYDALE PARK, according to the Plat
thereof, as recorded in Plat Book 11, Page 2, Public Records of Broward County,
Florida.

        LESS AND EXCEPT THEREFROM all of Hibiscus Street as shown on said
HOLLYDALE PARK, a/k/a the north 25 feet of the Southwest One Quarter (SW 1/4) of
the Southwest One Quarter (SW 1/4) of the Northeast One Quarter (NE 1/4) of
Section 27, Township 51 South, Range 42 East, Broward County, Florida.

        ALSO EXCEPTING THEREFROM all that portion of said Hollydale Park lying
West of a line 90.00 feet East of and parallel with the West line of the
Southwest One Quarter (SW 1/4) of the Southwest One Quarter (SW 1/4) of the
Northeast One Quarter (NE 1/4) of Section 27, Township 51 South, Range 42 East,
Broward County, Florida.

AND

        The West One Half (W 1/2) of the Southwest One Quarter (SW 1/4) of the
Northwest One Quarter (NW 1/4) of the Southwest One Quarter (SW 1/4) and the
West One Half (W 1/2) of the Northwest One Quarter (NW 1/4) of the Southwest One
Quarter (SW 1/4) of the Southwest One Quarter (SW 1/4) of Section 26, Township
51 South, Range 42 East, Broward County, Florida.

        ALSO LESS AND EXCEPT THEREFROM all of the above description property
conveyed by the Deed to the State of Florida for use and benefit of the State of
Florida Department of Transportation as set forth in the Deed recorded in
Official Record Book 13597, Page 886, Public Records of Broward County, Florida,
described as follows: That part of Lots 2 and 3, Block 15, TOWN OF HALLANDALE,
according to the Plat thereof, as recorded in Plat Book B, Page 13, Public
Records in Broward County, Florida, said part being more particularly described
as follows: Commence at the Northeast corner of the Southeast Quarter of
Section 27, Township 51 South, Range 42 East; thence South 87 degrees 07 minutes
18 seconds West along the North line of said Southeast Quarter of Section 27, a
distance of 2665.11 feet to the Northwest corner of said Southeast Quarter of
Section 27; thence South 02 degrees 52 minutes 00 seconds East along the West
line of the East Half of said Section 27 a distance of 1869.97 feet; thence
North 87 degrees 08 minutes 00 seconds East a distance of 94.5 feet; thence
South 02 degrees 52 minutes 00 seconds East a distance of 4.32 feet to the POINT
OF BEGINNING; thence continue South 02 degrees 52 minutes 00 seconds East, a
distance of 32.91 feet to the beginning of a curve concave Westerly, having a
radius of 3743.00 feet and a chord bearing of South 0 degrees 21 minutes
43 seconds East; thence run Southerly along the arc of said curve through a
central angle of 5 degrees 00 minutes 35 seconds a distance of 327.27 feet;
thence South 6 degrees 49 minutes 12 seconds West a distance of 99.85 feet to a
point on the existing Easterly right of way line of State Road 5 and the
beginning of a curve concave to the West, said curve having a radius of
3819.83 feet and a chord bearing of North 1 degree 32 minutes 43 seconds East;
thence Northerly along the arc of said curve a distance of 318.44 feet through a
central angle of 4 degrees 46 minutes 35 seconds to the end of said curve;
thence along the South line of said Lot 3, Block 15, North 87 degrees 02 minutes
19 seconds East a distance of 2.11 feet; thence continue along said existing
Easterly right of way line North 2 degrees 52 minutes 00 seconds West a distance
of 140.79 feet; thence leaving said existing Easterly right of way line run
North 87 degrees 08 minutes 00 seconds East a distance of 4.50 feet to the POINT
OF BEGINNING.

2

--------------------------------------------------------------------------------



        ALSO LESS AND EXCEPT THEREFROM all of the above described property
conveyed to the State of Florida for the use and benefit of the State of Florida
Department of Transportation as set forth in the Deed recorded in Official
Records Book 15493, Page 113, Public Records of Broward County, Florida,
described as follows: That part of Lots 10 and 11, Block 2, of HOLLYDALE PARK,
according to the Plat thereof, as recorded in Plat Book 11, Page 2, Public
Records of Broward County, Florida, and that part of a 25 foot abandoned and
vacated road as shown on said Plat of Hollydale Park and that part of Lot 2,
Block 10 of the TOWN OF HALLANDALE, according to the Plat thereof, as recorded
in Plat Book B, Page 13, Public Records in Dade County, Florida, said part being
more particularly described as follows: Commence at the Southwest corner of the
Northwest Quarter in Section 27, Township 51 South, Range 42 East; thence North
87 degrees 07 minutes 28 seconds East, along the Quarter Section lien of said
Section 27 a distance of 2655.87 feet to the baseline of survey for State Road
5; thence North 02 degrees 52 minutes 00 seconds West a distance of 62.77 feet;
thence North 87 degrees 08 minutes 00 seconds East a distance of 90.00 feet to
the Easterly existing right of way for State Road 5 and the POINT OF BEGINNING;
thence South 67 degrees 58 minutes 47 seconds East a distance of 23.16 feet;
thence North 87 degrees 07 minutes 18 seconds East a distance of 10.97 feet;
thence South 02 degrees 52 minutes 42 seconds East a distance of 106.00 feet;
thence South 42 degrees 07 minutes 39 seconds West a distance of 38.89 feet;
thence South 02 degrees 52 minutes 00 seconds East a distance of 200.25 feet;
thence South 00 degrees 56 minutes 51 seconds West a distance of 67.65 feet;
thence North 02 degrees 52 minutes 00 seconds West a distance of 411.00 feet to
the POINT OF BEGINNING; and that part of Lots 1 and 2 in Block 1 of HOLLYDALE
PARK, according to the Plat thereof, as recorded in Plat Book 11, Page 2, of the
Public Records in Broward County, Florida, said part being more particularly
described as follows: Commence at the Southwest corner of the Northwest quarter
in Section 27, Township 51 South, Range 42 East; thence North 87 degrees
07 minutes 28 seconds East a distance of 2655.87 feet to the baseline of Survey
for State Road 5; thence North 02 degrees 52 minutes 00 seconds West a distance
of 618.41 feet; thence South 87 degrees 08 minutes 00 seconds East a distance of
90.00 feet to the POINT OF BEGINNING; thence North 32 degrees 50 minutes
45 seconds East a distance of 40.03 feet; thence South 87 degrees 12 minutes
47 seconds West a distance of 23.36 feet to the Easterly existing right of way
for State Road 5; thence South 02 degrees 52 minutes 00 seconds East a distance
of 32.53 feet to the POINT OF BEGINNING.

3

--------------------------------------------------------------------------------




SCHEDULE F

Legal Description of The Meadows Lands


        The parcel of land situated in the Commonwealth of Pennsylvania, County
of Washington, described as follows:

Johnson Road, North Strabane Township
Washington County, PA
Tax ID No. 520-011-00-00-0016-02

        ALL THAT CERTAIN tract of land situate in North Strabane Township,
Washington County, Pennsylvania, being more particularly bounded and described
as follows, to wit:

        BEGINNING at the point of intersection of the centerline of T-663
(Johnson Road) and the line common to lands now or formerly of J. B. McBride and
lands of the Grantor; thence by lands now or formerly of J. B. McBride, South
17 degrees 13' 00" East, a distance of 1,318.21 feet to a point; thence by lands
now or formerly of J. B. McBride, North 60 degrees 21' 40" East, a distance of
1,209.05 feet to a point; thence by lands now or formerly of H. P. Rasel, South
14 degrees 30' 00" East, a distance of 1,511.40 feet to a point; thence by the
same lands, South 34 degrees 52' 30" East, a distance of 893.22 feet to a point;
thence through lands of the Grantor, South 41 degrees 14' 54" West, a distance
of 295.56 feet to a gas line marker in the centerline of the Manufacturers Light
and Heat Company right of way through lands of Grantor; thence by the same
centerline, South 40 degrees 43' 04" West, a distance of 322.92 feet to a gas
line marker; thence by the same centerline, South 41 degrees 36' 52" West, a
distance of 514.16 feet to a point on the Northerly line of a private access
road to L.R. 108 (Route 19), being herein called the Route 19 Access Road;
thence by the Northerly line of the said Route 19 Access Road the following
courses and distances:

        North 63 degrees 18' 44" East, a distance of 223.39 feet;

        North 61 degrees 39' 39" East, a distance of 101.12 feet;

        North 58 degrees 32' 35" East, a distance of 99.64 feet;

        North 57 degrees 45' 27" East, a distance of 845.35 feet;

        North 60 degrees 29'19" East, a distance of 60.90 feet;

        North 71 degrees 33' 54" East, a distance of 50.60 feet;

        South 79 degrees 35' 32" East, a distance of 49.72 feet;

        South 54 degrees 32' 40" East, a distance of 81.02 feet;

        South 20 degrees 28' 24" East, a distance of 53.49 feet;

        South 08 degrees 17' 50" East, a distance of 48.51 feet;

--------------------------------------------------------------------------------



        South 10 degrees 57' 15" East, a distance of 63.15 feet;

        South 22 degrees 50' 01" West, a distance of 41.23 feet;

        South 27 degrees 04' 20" West, a distance of 50.54 feet;

        South 29 degrees 08' 18" West, a distance of 199.21 feet;

        South 24 degrees 51' 50" West, a distance of 90.38 feet;

        South 20 degrees 05' 43" East, a distance of 43.66 feet;

        South 70 degrees 42' 36" East, a distance of 42.38 feet;

        South 85 degrees 27' 07" East, a distance of 88.224 feet;

        Thence by the same Northerly line of said route 19 access Road, South
72 degrees 54' 01" East, a distance of 26.73 feet to a point on the Westerly
right of way line of L.R. 108 (Route 19), said point also being on the original
boundary of lands of the Grantor, thence by said Westerly right of way line
crossing the Route 19 Access Road to lands of the Grantor, South 34 degrees 46'
15" West, a distance of 21.81 feet to a point on the Southerly line of said
Route 19 Access Road; thence by the Southerly line of said Route 19 Access Road,
the following courses and distances:

        North 72 degrees 28' 47" West, a distance of 15.84 feet;

        North 85 degrees 27' 07" West, a distance of 88.28 feet;

        North 78 degrees 41' 24" West, a distance of 40.79 feet;

        North 45 degrees 00' 00" West, a distance of 42.43 feet;

        North 14 degrees 49' 35" West, a distance of 35.17 feet;

        North 24 degrees 21' 11" East, a distance of 104.28 feet;

        North 29 degrees 38' 18" East, a distance of 200.19 feet;

        North 28 degrees 04' 21" East, a distance of 51.00 feet;

        North 22 degrees 50' 01" East, a distance of 41.23 feet;

        North 10 degrees 37' 11" East, a distance of 48.84 feet;

        North 08 degrees 07' 48" West, a distance of 49.50 feet;

        North 21 degrees 02' 15" West, a distance of 41.79 feet;

        North 52 degrees 02' 45" West, a distance of 63.41 feet;

2

--------------------------------------------------------------------------------



        North 78 degrees 54' 23" West, a distance of 51.97 feet;

        South 66 degrees 22' 14" West, a distance of 52.39 feet;

        South 60 degrees 25' 20" West, a distance of 42.54 feet;

        South 57 degrees 55' 34" West, a distance of 796.59 feet;

        South 56 degrees 18' 36" West, a distance of 100.96 feet;

        South 61 degrees 23' 22" West, a distance of 150.36 feet;

        South 62 degrees 01' 32" West, a distance of 309.12 feet;

        South 49 degrees 51' 24" West, a distance of 108.58 feet;

        South 46 degrees 25' 01" West, a distance of 200.17 feet;

        South 49 degrees 01' 42" West, a distance of 50.33 feet;

        South 57 degrees 31' 44" West, a distance of 52.15 feet;

        South 70 degrees 20' 46" West, a distance of 59.46 feet;

        South 87 degrees 46' 08" West, a distance of 77.06 feet;

        North 86 degrees 56' 50" West, a distance of 75.11 feet;

        North 82 degrees 50' 32" West, a distance of 216.69 feet;

        North 79 degrees 47' 46" West, a distance of 97.87 feet;

to a point on the Southerly line of said route 19 Access Road; thence leaving
the Southerly line of said Route 19 Access Road, by a line through the lands of
the Grantor, South 48 degrees 05' 02" West, a distance of 354.53 feet to a point
in the centerline of L.R. 62072 (Race Track Road), said point being station
67-0I-98 on L.R. 62092 (Race Track Road); thence by the centerline of L.R. 62082
(Race Track Road), by an arc having a radius of 11,459.20 feet and a chord of
128.84 feet, North 41 degrees 54' 58" West, a distance of 128.84 feet to the
point of curvature of said arc; thence by the centerline of L.R. 62082 (Race
Track Road), North 42 degrees 14' 18" West, a distance of 837.23 feet to a point
on the centerline of L.R. 62082 (Race Track Road); thence by a line through the
lands of the Grantor, North 51 degrees 28' 35" East, a distance of 330.07 feet
to a point in the centerline of Old L.R. 62092 (Allison Road); thence by the
centerline of Old L.R. 62092 (Allison Road), North 30 degrees 00' 36" West, a
distance of 458.00 feet to a point; thence by the same centerline, North
36 degrees 05' 39" West, a distance of 208.01 feet to a point at the Easterly
intersection of T-665 (Johnson Road) and Old L.R. 62092 (Allison Road); thence
by the centerline of T-665 (Johnson Road), the following courses and distances:

        North 18 degrees 29' 07" West, a distance of 165.46 feet;

3

--------------------------------------------------------------------------------



        North 01 degrees 55' 07" East, a distance of 182.79 feet;

        North 03 degrees 50' 30" East, a distance of 411.34 feet;

thence leaving the centerline of T-665 (Johnson Road) by a line through the
lands of the Grantor, North 31 degrees 08' 36" West, a distance of 103.87 feet
to a point; thence by the same line, North 13 degrees 32' 10" East, a distance
of 141.72 feet to a point; thence by the same line, South 65 degrees 49' 15"
West, a distance of 168.12 feet to an iron pin; thence by the same line, North
27 degrees 10' 45" West, a distance of 247.60 feet to an iron pin; thence by the
same line, North 65 degrees 49' 15" East, a distance of 449.70 feet to a point
on the centerline of T-665 (Johnson Road); thence by the centerline of T-665
(Johnson Road), the following courses and distances:

        North 11 degrees 32' 08" East, a distance of 52.81 feet;

        North 00 degrees 45' 14" East, a distance of 52.01 feet;

        North 03 degrees 18' 06" West, a distance of 625.04 feet;

        North 06 degrees 02' 00" West, a distance of 123.68 feet;

        North 02 degrees 46' 13" East, a distance of 62.07 feet;

        North 16 degrees 23' 22" East, a distance of 70.88 feet;

        North 27 degrees 27' 56" East, a distance of 227.66 feet;

        Thence by the same centerline North 33 degrees 13' 54" East, a distance
of 196.65 feet to a pint, said point being the intersection of the centerline of
T-665 (Johnson Road) and the original boundary line of lands now or formerly of
J. B. McBride and the lands of the Grantor, the point of BEGINNING.

        CONTAINING 154.084 acres, more or less.

RECITAL

        BEING the same property that Meadows Real Estate, Inc. conveyed to
Ladbroke Racing Pennsylvania, Inc. by Deed dated January 17, 1989 and recorded
January 20, 1989, in Deed Book Volume 2354, page 167.

4

--------------------------------------------------------------------------------





QuickLinks


SECOND AMENDED AND RESTATED LOAN AGREEMENT (Reconstruction of and Addition of
Slots Facilities at Gulfstream Park, Florida)
TABLE OF CONTENTS
SECOND AMENDED AND RESTATED LOAN AGREEMENT
ARTICLE 1 ARTICLE DEFINITIONS
ARTICLE 2 THE LOAN
ARTICLE 3 PAYMENTS AND INTEREST
ARTICLE 4 ADVANCES UNDER THE LOAN
ARTICLE 5 SECURITY FOR LOAN
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
ARTICLE 7 AFFIRMATIVE COVENANTS
ARTICLE 8 NEGATIVE COVENANTS
ARTICLE 9 EVENTS OF DEFAULT; ACCELERATION OF INDEBTEDNESS
ARTICLE 10 MISCELLANEOUS
SCHEDULE A Legal Description of the Aventura Lands
SCHEDULE B Legal Description of the Remington Lands
SCHEDULE C Permitted Encumbrances
SCHEDULE D Legal Description of the Palm Meadows Training Center Lands
SCHEDULE E Legal Description of the Gulfstream Lands
SCHEDULE F Legal Description of The Meadows Lands
